



EXHIBIT 10.33

    
LOAN AGREEMENT

Dated as of March 9, 2015

among

ASHFORD PIER HOUSE LP,

as Borrower,
ASHFORD TRS PIER HOUSE LLC,

as Operating Lessee,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

as Lenders,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Agent for the Lenders
    















62528184

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

SECTION 1.1.    Definitions 1
SECTION 1.2.    Other Definitional Provisions 26
ARTICLE II THE LOAN 27
SECTION 2.1.    The Loan; Use of Funds 27
SECTION 2.2.    Interest 27
SECTION 2.3.    Determination of Applicable Interest Rate 28
SECTION 2.4.    Principal Payments 29
SECTION 2.5.    Payment; Default Rate; Application of Certain Monies; Priority
of Payments; Set-offs 30
SECTION 2.6.    Interest Rate Protection Agreement 32
SECTION 2.7.    Additional Interest 34
SECTION 2.8.    No Withholdings 35
SECTION 2.9.    Unavailability of LIBOR; Illegality 35
SECTION 2.10.    Increased Costs and Capital Adequacy 37
SECTION 2.11.    Usury 38
SECTION 2.12.    Closing 38
SECTION 2.13.    Loan Fee Letter 38
SECTION 2.14.    Cash Sweep Provisions 38
SECTION 2.15.    FF&E/Capital Reserve Account 39
SECTION 2.16.    Operating Account 40
SECTION 2.17.    Tenant Security Deposits 41
SECTION 2.18.    Intentionally Omitted 41
SECTION 2.19.    Extension of Loan 41
ARTICLE III CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS LOAN AGREEMENT 44
SECTION 3.1.    Representations and Warranties 45
SECTION 3.2.    Miscellaneous Closing Deliveries 45
SECTION 3.3.    Payment of Fees and Expenses 47
SECTION 3.4.    No Default or Event of Default 47
SECTION 3.5.    No Casualty or Taking 47
SECTION 3.6.    Adverse Conditions; Internal Approval 47
ARTICLE IV REPRESENTATIONS AND WARRANTIES 47
SECTION 4.1.    Due Organization 47
SECTION 4.2.    Due Execution 48
SECTION 4.3.    Enforceability 48
SECTION 4.4.    No Violation 48
SECTION 4.5.    No Litigation 48

62528184    i

--------------------------------------------------------------------------------




Page

SECTION 4.6.    No Default or Event of Default 49
SECTION 4.7.    Offsets, Defenses, Etc. 49
SECTION 4.8.    Consents 49
SECTION 4.9.    Financial Statements and Other Information 49
SECTION 4.10.  Full Disclosure 49
SECTION 4.11.    Accounts 49
SECTION 4.12.    Indebtedness 50
SECTION 4.13.    Insurance Policies 50
SECTION 4.14.    Availability of Utilities and Access 50
SECTION 4.15.    No Liens 50
SECTION 4.16.    Compliance with Legal Requirements 50
SECTION 4.17.    Certain Agreements 51
SECTION 4.18.    Security Documents 51
SECTION 4.19.    Casualty and Taking 52
SECTION 4.20.    Brokerage 52
SECTION 4.21.    Encroachments 52
SECTION 4.22.    Foreign Person 52
SECTION 4.23.    Control Person 52
SECTION 4.24.    Government Regulation 52
SECTION 4.25.    ERISA 52
SECTION 4.26.    Labor Relations 53
SECTION 4.27.    Name; Principal Place of Business 53
SECTION 4.28.    Intellectual Property 53
SECTION 4.29.    Flood Zone 53
SECTION 4.30.    Condition of Property 54
SECTION 4.31.    Taxes 54
SECTION 4.32.    Adverse Contracts 54
SECTION 4.33.    Adverse Claims 54
SECTION 4.34.    Creditworthiness 54
SECTION 4.35.    Patriot Act 54
SECTION 4.36.    Leases 55
SECTION 4.37.    Special Purpose Entity 55
ARTICLE V GENERAL AND OPERATIONAL COVENANTS 55
SECTION 5.1.    Financial Statements, Reports and Documents 55
SECTION 5.2.    Management, Maintenance and Repairs 60
SECTION 5.3.    Inspection of Premises and Books and Records 62
SECTION 5.4.   Compliance with Legal, Insurance and Contractual Requirements 63
SECTION 5.5.    Appraisals 64
SECTION 5.6.    Payment of Impositions 64
SECTION 5.7.    Liens and Encumbrances; Ownership of Collateral 64
SECTION 5.8.    Permitted Contests 65
SECTION 5.9.    Alterations 66
SECTION 5.10.    Leases 67

62528184    ii

--------------------------------------------------------------------------------




Page

SECTION 5.11.    Required Insurance 68
SECTION 5.12.    Damage or Destruction 69
SECTION 5.13.    Taking of the Mortgaged Property 74
SECTION 5.14.    Application of Proceeds of Casualty or Taking to Loan; Loan
Repayment 75
SECTION 5.15.    Costs and Expenses 75
SECTION 5.16.    Transfers 76
SECTION 5.17.    Defense of Title 77
SECTION 5.18.    Recordation and Certain Taxes 77
SECTION 5.19.    Name, Fiscal Year and Accounting Method 77
SECTION 5.20.    Consolidation, Merger, Conveyance, Transfer or Lease 77
SECTION 5.21.    Organization Restrictions 78
SECTION 5.22.    Changes in Zoning 78
SECTION 5.23.    Limitation on Indebtedness 78
SECTION 5.24.    Distributions, Dividends and Affiliate Payments; Management
Fees 78
SECTION 5.25.    ERISA 78
SECTION 5.26.    Maintenance of Existence 79
SECTION 5.27.    Subsidiaries and Joint Ventures 79
SECTION 5.28.    Loans to Members, Etc. 79
SECTION 5.29.    Transactions with Affiliates 79
SECTION 5.30.    Adverse Contracts 79
SECTION 5.31.    Utilities 79
SECTION 5.32.    Margin Stock 80
SECTION 5.33.    Patriot Act Compliance 80
SECTION 5.34.    Operating Lease 80
ARTICLE VI EVENTS OF DEFAULT 81
SECTION 6.1.    Events of Default 81
SECTION 6.2.    Acceleration of Loan 84
SECTION 6.3.    Agent’s Right to Operate; Sums Advanced 84
SECTION 6.4.    Assignment of Funds 85
SECTION 6.5.    Accounts 85
SECTION 6.6.    No Liability of Agent or Lenders 86
SECTION 6.7.    Right of Offset 86
SECTION 6.8.    Termination of Loan Agreement 86
SECTION 6.9.    Right to Perform 87
ARTICLE VII ASSIGNMENTS AND PARTICIPATIONS 87
SECTION 7.1.    Assignment and Participations 87
SECTION 7.2.    Participation 88
SECTION 7.3.    Availability of Records 88
SECTION 7.4.    Borrower’s Facilitation of Transfer 88
SECTION 7.5.    Notice; Registration Requirement 89
SECTION 7.6.    Registry 89

62528184    iii

--------------------------------------------------------------------------------




Page

SECTION 7.7.    Interest Rate Protection Agreement 90
SECTION 7.8.    Disclosure by Agent or Lender 90
ARTICLE VIII AGENT AND LENDERS 90
SECTION 8.1.    Scope of Article VIII 90
SECTION 8.2.    Agent 91
SECTION 8.3.    Distributions 92
SECTION 8.4.    Authority, No Reliance; Binding Effect 93
SECTION 8.5.    Loan 93
SECTION 8.6.    Equitable Adjustments 95
SECTION 8.7.    Other Transactions 95
SECTION 8.8.    Obligations Absolute 95
SECTION 8.9.    Indemnification 95
SECTION 8.10.    Taxes 96
SECTION 8.11.    Return of Payments 96
SECTION 8.12.    No Partnership 96
SECTION 8.13.    Resignation and Removal of Agent; Successor Agent 97
SECTION 8.14.    Defaults by any Lender 97
SECTION 8.15.    Purchase Price; Payment for Defaulting Lender’s Pro Rata Share
99
SECTION 8.16.    Election of Interest Rate; Distribution of Funds to Lenders 99
ARTICLE IX GENERAL CONDITIONS 99
SECTION 9.1.    Indemnity 99
SECTION 9.2.    No Waivers 102
SECTION 9.3.    Submission of Evidence 102
SECTION 9.4.    Agent and Lenders Sole Beneficiaries 102
SECTION 9.5.    Entire Agreement 102
SECTION 9.6.    Assignment 102
SECTION 9.7.    Further Assurances; Filing of Financing Statements 102
SECTION 9.8.    Cumulative Remedies 103
SECTION 9.9.    Amendments, Consents, Waivers, Approvals, Etc. 103
SECTION 9.10.    Notices 103
SECTION 9.11.    Limitation on Liability 104
SECTION 9.12.    Binding Effect 106
SECTION 9.13.    Severability of Provisions 106
SECTION 9.14.    Governing Law and Consent to Jurisdiction 106
SECTION 9.15.    Waiver of Jury Trial 106
SECTION 9.16.    No Joint Venture 106
SECTION 9.17.    Determinations and Consents of Agent 107
SECTION 9.18.    Reliance by Agent on Action on Behalf of Borrower 107
SECTION 9.19.    Headings, Etc. 107
SECTION 9.20.    Incorporation by Reference 107
SECTION 9.21.    Counterparts 107
SECTION 9.22.    Attorneys’ Fees 107

62528184    iv

--------------------------------------------------------------------------------




Page

SECTION 9.23.    Employer Identification Number Etc 108
SECTION 9.24.    Joint and Several Liability 108
SECTION 9.25.    Waiver of Consequential Damages Etc. 109



62528184    v

--------------------------------------------------------------------------------




Exhibits and Schedules
Exhibit A:    The Land
Exhibit B:    Intentionally Omitted
Exhibit C:    Reports
Exhibit D:    Form of FF&E/Capital Disbursement Request
Exhibit E:    Definition of Special Purpose Bankruptcy Remote Entity
Exhibit F:    Agent Wiring Instructions
Exhibit G:    Form of Assignment of Interest Rate Protection Agreement


Schedule 4.5:    Schedule of Disclosed Litigation
Schedule 4.11:    Schedule of Accounts
Schedule 4.36:    Lease Disclosures
Schedule 5.11:    Schedule of Insurance Policies and Requirements
Schedule 7.5:    Form of Assignment and Acceptance



62528184    vi

--------------------------------------------------------------------------------




LOAN AGREEMENT
This LOAN AGREEMENT (this “Loan Agreement”) dated as of March 9, 2015, by and
among ASHFORD PIER HOUSE LP, a Delaware limited partnership having an office at
14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254 (“Borrower”), ASHFORD TRS
PIER HOUSE LLC, a Delaware limited liability company having an office at 14185
Dallas Parkway, Suite 1100, Dallas, Texas 75254 (“Operating Lessee”), THE
LENDERS PARTY HERETO FROM TIME TO TIME (together with their respective
successors and assigns in their capacities as lenders, including any Assignees
(as hereinafter defined) hereunder, each a “Lender” and collectively “Lenders”),
and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a banking corporation
organized under the laws of the Republic of France, having an office at 1301
Avenue of the Americas, New York, New York 10019, in its capacity as the agent
for the Lenders (together with its successors and assigns in such capacity as
the agent for Lenders, “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower is the owner of certain real property located in Monroe
County, Florida, which property is more particularly described in Exhibit A
attached hereto (the “Land”), together with the improvements now or hereafter
located thereon;
WHEREAS, Borrower, as lessor, and Operating Lessee, as lessee, are parties to
that certain Lease Agreement dated as of May 14, 2013 (as same may hereafter be
amended or otherwise modified in accordance with this Loan Agreement, the
“Operating Lease”) of the Land and the improvements now or hereafter located
thereon;
WHEREAS, Borrower has requested that Lenders make, and Agent administer, a loan
to Borrower in the principal amount of $70,000,000 (the “Loan Amount”); and
WHEREAS, Lenders are willing to make, and Agent is willing to administer, such
loan to Borrower subject to and upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1.       Definitions. For purposes of this Loan Agreement, the
following terms shall have the respective meanings set forth in this Article I:
“Accounts” means, collectively, all accounts of Borrower and Operating Lessee
and all accounts of any Person held on behalf of or for the benefit of Borrower
or Operating Lessee, including the Cash Sweep Account, the Operating Account and
the FF&E/Capital Reserve Account.

62528184

--------------------------------------------------------------------------------




“Additional Interest” means all sums payable pursuant to Sections 2.7, 2.8 and
2.10 hereof.
“Affiliate” means, with respect to any Person, any other Person:
(a)which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person; or
(b)    which, directly or indirectly, beneficially owns or holds
fifty percent (50%) or more of (y) any class of stock or (z) any other ownership
interest in such Person; or
(c)    fifty percent (50%) or more of the direct or indirect ownership of which
is beneficially owned or held by such Person; or
(d)    which is a member of the family (as defined in Section 267(c)(4) of the
IRC) of such Person or which is a trust or estate, the beneficial owners of
which are members of the family (as defined in Section 267(c)(4) of the IRC) of
such Person.
For purposes of this definition, (i) the term “control” (and its correlative
meanings) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of stock, by contract or otherwise, and (ii) Borrower,
Operating Lessee, each Borrower Party Partner and Guarantor shall be deemed to
be Affiliates of Borrower and each other.
“Agent” has the meaning set forth in the first paragraph of this Loan Agreement.
“Agent’s Counsel” means such counsel as Agent from time to time may engage on
behalf of itself and/or Lenders.
“Agent’s Counsel Fees” means the reasonable fees and disbursements of Agent’s
Counsel for services heretofore or hereafter rendered to Agent on behalf of
itself and/or Lenders in connection with the Loan, including the preparation,
negotiation, administration and modification of the Loan Documents, and the
enforcement of Agent’s and Lenders’ rights and remedies under the Loan
Documents.
“Amortization Payment Amount” means, as of any Amortization Payment Date:
(a) during the Initial Term, if and for so long as the Loan-to-Value Ratio as of
such Amortization Payment Date is greater than sixty percent (60%), an amount
equal to the product of (y) the Loan Amount multiplied by (z) one-quarter of one
percent (0.25%), and
(b) during the Extension Periods (if any), if and for so long as (i) the
Loan-to-Value Ratio as of such Amortization Payment Date is greater than
fifty-five percent (55%) or (ii) the Debt Yield as of such Amortization Payment
Date is less than eleven and one-half of one percent (11.5%) (provided that, if
the Borrower shall not have delivered financial reporting under

62528184    2

--------------------------------------------------------------------------------




Section 5.1 hereof sufficient to determine such Debt Yield, then such Debt Yield
shall be deemed to be less than eleven and one-half of one percent (11.5%) for
purposes of this definition), an amount equal to the product of (y) the Loan
Amount multiplied by (z) three-eighths of one percent (0.375%).
The parties acknowledge that, as of the Closing Date, the Loan-to-Value Ratio is
less than or equal to sixty percent (60%). Any change in the Amortization
Payment Amount as a result of a change in the Loan-to-Value Ratio shall become
effective as of the first Amortization Payment Date following the effective date
of the applicable Appraisal or Appraisal Update.
“Amortization Payment Date” means each Payment Date in April, July, October and
January.
“Applicable Accounting Standards” means (a) GAAP, and (b) where applicable to
such Person, at any time, the Uniform System of Accounts.
“Applicable Interest Rate” has the meaning set forth in Section 2.2(a) hereof.
“Appraisal” means a written appraisal report of the Premises as the term
“appraisal” is defined in the Code of Professional Ethics of the Appraisal
Institute, meeting the requirements of Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, prepared by a professional
appraiser retained by Agent at Borrower’s expense who is a member of the
Appraisal Institute, addressed to Agent and in form, scope and substance
satisfactory to Agent, setting forth such appraiser’s determination of the
Appraised Value.
“Appraisal Update” means any written supplement or “update” to an Appraisal,
prepared by a professional appraiser retained by Agent at Borrower’s expense who
is a member of the Appraisal Institute, addressed to Agent and in form, scope
and substance satisfactory to Agent, setting forth such appraiser’s
determination of the Appraised Value.
“Appraised Value” means the “as-is” fair market value of the Premises, which
would be obtained in an arm’s length transaction between an informed and willing
buyer and an informed and willing seller, under no compulsion, respectively, to
buy or sell, on the appraisal date of the Appraisal or Appraisal Update, as
applicable.
“Approved Capital Expenditures” means, for any fiscal year of Borrower and
Operating Lessee, the Capital Expenditures set forth in the Approved
FF&E/Capital Budget for such fiscal year that are actually incurred by either
Borrower or Operating Lessee (without duplication) during such fiscal year, or
are otherwise approved by Agent, such approval not to be unreasonably withheld,
conditioned or delayed.
“Approved FF&E/Capital Budget” means, for any fiscal year of Borrower and
Operating Lessee, the FF&E/Capital Budget for such fiscal year and any
amendments thereto, in each case, approved or deemed approved by Agent pursuant
to Section 5.1(e) hereof, to the extent such approval is required pursuant to
said Section.

62528184    3

--------------------------------------------------------------------------------




“Approved FF&E Expenditures” means, for any fiscal year of Borrower and
Operating Lessee, the FF&E Expenditures set forth in the Approved FF&E/Capital
Budget for such fiscal year that are actually incurred by either Borrower or
Operating Lessee (without duplication) during such fiscal year, or are otherwise
approved by Agent, such approval not to be unreasonably withheld, conditioned or
delayed.
“Ashford REIT” means Ashford Hospitality Prime, Inc., a Maryland corporation.
“Assignee” has the meaning set forth in Section 7.1 hereof.
“Assignment and Acceptance” has the meaning set forth in Section 7.5 hereof.
“Assignments of Agreements” means, collectively, (i) that certain Assignment of
Agreements dated as of the Closing Date made by Borrower in favor of Agent and
Lenders and (ii) that certain Assignment of Agreements dated as of the Closing
Date made by Operating Lessee in favor of Agent and Lenders.
“Assignment of Interest Rate Protection Agreement” means each Assignment of
Interest Rate Protection Agreement in the form attached hereto as Exhibit G made
by Borrower in favor of Agent and Lenders.
“Assignments of Leases and Rents” means, collectively, (i) that certain
Assignment of Leases and Rents dated as of the Closing Date made by Borrower in
favor of Agent and Lenders and (ii) that certain Assignment of Leases and Rents
dated as of the Closing Date made by Operating Lessee in favor of Agent and
Lenders.
“Assumed Interest Expense” means, as of any Testing Determination Date, the
product of (a) the outstanding principal amount of the Loan and (b) a percentage
equal to the Assumed Interest Rate.
“Assumed Interest Rate” means, as of any Testing Determination Date, a per annum
interest rate equal to the greatest of (a) seven percent (7.0%), (b) the sum of
(i) the then current weekly average yield on United States Treasury Securities
adjusted to constant maturities of five (5) years, as made available by the
Federal Reserve Board and published in Federal Reserve Statistical Release H.15
(519), or if not so published, determined on the basis of comparable yields
published in a publication designated by Agent, as of such Testing Determination
Date and (ii) the then-applicable LIBOR Rate Margin, and (c) the Applicable
Interest Rate in effect as of such Testing Determination Date (without giving
effect to any Interest Rate Protection Agreement), subject to the following
sentence. For purposes of calculating the rate pursuant to the preceding clause
(c) as of any Testing Determination Date, in the event that as of such Testing
Determination Date, there shall be more than one Applicable Interest Rate in
effect, such rate shall be determined on a weighted average basis based on the
respective principal balances of each Loan Portion.

62528184    4

--------------------------------------------------------------------------------




“Authorized Agent Representative” means Agent’s Client Banking Services
department or as otherwise designated as such by Agent from time to time for
purposes of Section 2.3 hereof by delivery of a notice to Borrower.
“Authorized Borrower Representative” means Deric Eubanks and any other person
designated as such by Borrower from time to time for purposes of Section 2.3
hereof by delivery of a notice to Agent.
“Base Management Fee” means, for any period, three percent (3%) of Gross
Revenues for such period.
“Base Rate” means, a rate of interest per annum equal to the sum of (a) the
greater of (i) the rate per annum established by Agent from time to time as its
reference rate (which Borrower acknowledges is not necessarily Agent’s lowest
rate) for short-term commercial loans in Dollars to United States domestic
corporate borrowers, as determined by Agent on a daily basis, such rate to
change as and when such reference rate changes, and (ii) the Federal Funds Rate,
plus one percent (1.00%) per annum, and (b) the Base Rate Margin; provided that
in no event shall the Base Rate be less than the LIBOR Rate for a LIBOR Rate
Period of one (1) month commencing as of the date of determination of the Base
Rate.
“Base Rate Margin” means the LIBOR Rate Margin less one percent (1.00%) per
annum.
“Basel III” has the meaning set forth in Section 2.10(b) hereof.
“Borrower” has the meaning set forth in the first paragraph of this Loan
Agreement.
“Borrower Party Partner” means any current or future general partner or managing
or sole member of Borrower and/or Operating Lessee.
“Borrower’s Certificate” means that certain Borrower’s Certificate by Borrower
in favor of Agent dated as of the Closing Date.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law,
governmental decree or executive order to close.
“CA-CIB” means Crédit Agricole Corporate and Investment Bank.
“Calendar Quarter” means each of the periods of January 1 through the
immediately succeeding March 31, April 1 through the immediately succeeding
June 30, July 1 through the immediately succeeding September 30, and October 1
through the immediately succeeding December 31.

62528184    5

--------------------------------------------------------------------------------




“Capital Expenditures” means expenditures for repairs, replacements or
improvements of or to the Premises the cost of which would be capitalized under
GAAP. “Capital Expenditures” does not include FF&E Expenditures.
“Cash Available for Debt Service” means, with respect to any period in which a
determination is being made, the excess of (a) Gross Revenues for such period
over (b) Expenses for such period, provided that, solely for purposes of this
definition when used to calculate the amount of Net Cash Flow for any period,
“Expenses” shall include non-recurring and other extraordinary items not
expected to be incurred annually and, for purposes of calculating Net Cash Flow
only, exclude any amounts paid or directed to be paid by Borrower, Operating
Lessee, Guarantor or any of their Affiliates in contravention of, or on account
of or in connection with any action taken in contravention of, the terms of this
Loan Agreement or any other Loan Document, and “Gross Revenues” shall include
all income of an extraordinary or non-recurring nature, including amounts paid
to Borrower under Interest Rate Protection Agreements.
“Cash Sweep Account” means an account at Agent established for the purpose of
Section 2.14 hereof and any account(s) in substitution thereof or in addition
thereto hereafter established in accordance with this Loan Agreement.
“Cash Sweep Condition” shall exist
(a)    as of any Testing Determination Date if as of such Testing Determination
Date, the Interest Coverage Ratio shall be less than 1.25:1.00. If a Cash Sweep
Condition exists with respect to any Testing Determination Date pursuant to this
clause (a), then such Cash Sweep Condition shall be deemed to continue to exist
until there have been two (2) consecutive subsequent Testing Determination Dates
as of which the Interest Coverage Ratio shall be equal to or greater than the
applicable foregoing ratio and the financial statements and other documents
required to be delivered to Agent pursuant to Section 5.1(b) hereof with respect
to the Calendar Quarters ending on such Testing Determination Dates have been
delivered to Agent; and
(b)    as of any Testing Determination Date if Borrower shall have failed to
deliver to Agent the financial statements and other documents required to be
delivered to Agent pursuant to Section 5.1(b) hereof with respect to the
Calendar Quarter ending on such Testing Determination Date, and such a Cash
Sweep Condition shall continue to exist until Borrower delivers such financial
statements and other documents to Agent (and a Cash Sweep Condition does not
otherwise exist pursuant to the other terms of this definition);
provided, however, that Borrower may cure or prevent the occurrence of a Cash
Sweep Condition as a result of clause (a) above by either (y) prepaying the Loan
in accordance with Section 2.4(d) hereof or (z) making a deposit into the Cash
Sweep Account, in either case in an amount equal to the ICR Cure Payment.
“Cash Sweep Limit” means, with respect to any Cash Sweep Condition caused by the
failure to satisfy clause (a) of the definition of such term in this
Section 1.1, as of any date of determination, an amount which, if applied in
reduction of the outstanding principal amount of the Loan, would have resulted
in the applicable Cash Sweep Condition not existing.

62528184    6

--------------------------------------------------------------------------------




“Casualty” means damage or destruction to all or any part of the Mortgaged
Property.
“Casualty Proceeds Disbursement Threshold” has the meaning set forth in
Section 5.12(b) hereof.
“Central Bank Pledge” has the meaning set forth in Section 7.1 hereof.
“Change in Control” means the occurrence of any of the following: (a) any Person
other than (x) Archie Bennett or Montgomery Bennett or group of related Persons,
or (y) (so long as the same is a Public Company) Ashford, Inc. or its Affiliate
or (z) any Person externally advised by Ashford, Inc. or its Affiliate shall
have acquired direct or indirect beneficial ownership of more than thirty‑five
percent (35%) of the outstanding beneficial or other ownership interests
(including warrants, options or other rights entitling the holder thereof to
purchase or acquire any such interest) of Ashford REIT, (b) the occurrence of a
change in the composition of the governing body of Ashford REIT such that a
majority of the members of any such governing body (x) were not members of such
governing body on the Closing Date and (y) were not (A) nominated for election
or elected to such governing body with the affirmative vote of a majority of the
members who were either members of such governing body on the Closing Date or
whose nomination or election was previously so approved or (B) nominated to such
governing body with the affirmative vote of a nominating committee, the majority
of the members of which were (i) members of such governing body on the Closing
Date, (ii) members whose nomination was previously so approved by such a
nominating committee and/or (iii) members whose nomination or election was
previously approved in accordance with the immediately preceding clause (A),
(c) Ashford REIT (together with Ashford Hospitality Limited Partnership, a
Delaware limited partnership) ceases to own, directly or indirectly, at least
51% of all equitable and beneficial ownership interests (including warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such interest) in Guarantor or (d) Ashford REIT ceases to control (as “control”
is defined in the definition of “Affiliate” set forth in this Section 1.1)
Guarantor.
“Closing” means the execution and delivery of this Loan Agreement by Borrower,
Operating Lessee, Agent and Lenders.
“Closing Date” means the date upon which the Closing occurs.
“Collateral” means the Mortgaged Property and all other property, real or
personal, tangible or intangible, and all rights thereto, now or hereafter
pledged, mortgaged, assigned or delivered pursuant or with respect to the Loan
Documents or otherwise by Borrower, Operating Lessee or any other Person to
Agent and/or Lenders as security for the Obligations.
“Commitment” means, (a) as to any Lender, the commitment of such Lender to make
its Pro Rata Share of the Loan in an amount (i) as of the Closing Date with
respect to CA-CIB equal to the Loan Amount and (ii) thereafter, as such
commitment shall be set forth in any Assignment and Acceptance by which such
Lender becomes a Lender or by which such Lender assigns all or any portion of
its rights and/or obligations in and to the Loan and the other Loan

62528184    7

--------------------------------------------------------------------------------




Documents to an Assignee, and (b) as to all Lenders, the aggregate commitment of
all Lenders to make the Loan, which aggregate commitment shall be the Loan
Amount on the Closing Date, as the amounts set forth in the foregoing
clauses (a) and (b) may be adjusted in accordance with this Loan Agreement.
“Comparable Standards” means the standards of management, operation, use and
maintenance of first-class, full service hotels that are comparable to the
Premises in location, price, size, facilities, amenities, quality and nature and
typical of a first-class, full service hotel.
“Debt Service” means, as to any period with respect to which Debt Service is
being determined, the amount of Interest due for any such period, giving effect
to any Interest Rate Protection Agreement then in effect, principal payments due
hereunder for such period, and all other amounts due under the Loan Documents
for such period.
“Debt Service Coverage Ratio” means, as of any date of determination for
purposes of Section 2.6(b) hereof, the ratio of (a) Cash Available for Debt
Service for the twelve (12)- month period ending with the most recent month for
which Borrower is then required to have delivered monthly financial statements
pursuant to Section 5.1(d) hereof to (b) scheduled interest and amortization
payments due on the Loan during the twelve (12)-month period immediately
following such date of determination, assuming, for purposes of this definition,
that (i) the LIBOR Rate Margin throughout the twelve (12)-month period
immediately following such date of determination shall be equal to the LIBOR
Rate Margin as of such date of determination, (ii) the Applicable Interest Rate
throughout such twelve (12)-month period shall be the fixed or capped rate under
the applicable Interest Rate Protection Agreement plus the LIBOR Rate Margin and
(iii) each scheduled amortization payment (if any) during such twelve (12)-month
period shall be in the amount required as of the first Amortization Payment Date
during the applicable Extension Period.
“Debt Yield” means, for any date of determination, the ratio of (a) Cash
Available for Debt Service for the twelve (12)-calendar month period ending with
the most recent month for which Borrower is then required to have delivered
monthly financial statements pursuant to Section 5.1(d) hereof to (b) the then
outstanding principal amount of the Loan as of the date of determination.
“Default” means any event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
“Default Rate” means, as to any date, the actual Applicable Interest Rate for
that date plus five percent (5%) per annum.
“Defaulting Lender” has the meaning set forth in Section 8.14(a) hereof.
“Documentation” has the meaning set forth in Section 9.23 hereof.
“Dollars” or the sign “$” means dollars in the lawful currency of the United
States of America.

62528184    8

--------------------------------------------------------------------------------




“Engineering Report” means, collectively, those certain reports and assessments
set forth on Exhibit C attached hereto as the “Engineering Report”.
“Environmental Indemnity” means that certain Environmental Indemnity dated as of
the Closing Date made by Borrower, Operating Lessee and Guarantor in favor of
Agent and Lenders.
“Environmental Report” means, collectively, those certain reports and
assessments set forth on Exhibit C attached hereto as the “Environmental
Report”.
“Equipment Leases” shall mean any leases executed in connection with the
financing and leasing of equipment or other Personal Property used in the
ordinary course of operation of the Premises.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.
“ERISA Affiliate” means any organization, trade or business, or other
arrangement (whether or not incorporated) which is a member of a group of which
Borrower or Operating Lessee is also a member and which is treated as a single
employer within the meaning of IRC Section 414(b), (c), (m) or (o) or Section
4001 of ERISA.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of Borrower, Operating Lessee or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of Borrower, Operating Lessee or any ERISA Affiliate from any
Multiemployer Plan, (d) notice of reorganization or insolvency of a
Multiemployer Plan, (e) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA, (f) the institution, or threat of institution, of proceedings to
terminate or appoint a trustee to administer a Pension Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a Pension
Plan or Multiemployer Plan, (h) the imposition of a lien under IRC
Section 430(k) or Section 303(k) of ERISA on Borrower, Operating Lessee or any
ERISA Affiliate, (i) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in IRC Section 412 or Section 302
of ERISA), whether or not waived, or (j) any event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan or the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA.
“Event of Default” has the meaning set forth in Section 6.1 hereof.
“Excluded Sums” has the meaning set forth in Section 8.3 hereof.

62528184    9

--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to any Lender, (a) income, franchise or
similar Taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such Lender is organized
or in which its principal office is located or in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar law imposed by any other jurisdiction in which such
Lender is organized or in which its principal office is located or in which its
applicable lending office is located and (c) any United States federal
withholding tax that would not have been imposed but for a failure by a Lender
(or by any financial institution through which any payment is made to such
Lender) to comply with the procedures certifications, information reporting
disclosure, or other related requirements of Sections 1471-1474 of the IRC and
any amended or successor provisions or any regulations or official guidance
thereunder.
“Exercise Notice” has the meaning set forth in Section 8.14(c) hereof.
“Expenses” means, for any period, operating costs and expenses (including fees
under the Property Management Agreement) that are either (a) actually incurred
or (b) accrued (in accordance with Applicable Accounting Standards, consistently
applied) by or on behalf of Borrower or Operating Lessee (without duplication)
during such period in connection with Borrower’s ownership and Operating
Lessee’s operation of the Premises (without duplication of any costs and
expenses prepaid during a prior period or otherwise paid prior to being incurred
or accrued), subject to annualized adjustments for taxes, insurance premiums,
and other operating expenses determined by Agent, and without duplication,
amounts reserved by or on behalf of Borrower or Operating Lessee (including the
FF&E/Capital Reserve Amount) for the Premises to the extent such reserves are
established and maintained in the ordinary course of business and in a manner
consistent with good business practices, but excluding (t) nonrecurring and
other extraordinary items not expected to be incurred on an annual basis,
(u) capital expenditures, (v) amounts funded from Loan, insurance or
condemnation proceeds, (w) amounts paid from any reserve (including, amounts
paid from the FF&E/Capital Reserve Account) maintained by Borrower, Operating
Lessee or any other Person, including Property Manager and Agent, on behalf of
or for the benefit of Borrower or Operating Lessee to the extent payment to such
reserve previously constituted an “Expense,” (x) Debt Service, (y) federal and
state income taxes (or any other taxes based on income), franchise taxes, other
taxes based on income or gross receipts due and owing from Borrower, Property or
any direct or indirect owner of Borrower and any taxes in lieu of or in the
nature of the foregoing, and (z) depreciation, amortization and any other
non-cash items.
“Extension Period” means each of the First Extension Period, the Second
Extension Period and the Third Extension Period. “Extension Periods” means the
First Extension Period, the Second Extension Period and the Third Extension
Period, collectively.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum (based on a 360-day year) equal, for each day of such period, to the rate
of interest quoted at 11:00 a.m. New York time charged on overnight federal
funds transactions with member banks of the Federal Reserve System.
“FF&E” has the meaning set forth in the Mortgage.

62528184    10

--------------------------------------------------------------------------------




“FF&E Expenditures” means expenditures for the repair, replacement or
acquisition (as appropriate) of furniture, fixtures and equipment for the
Premises, so long as such repairs, replacements or acquisitions would be
capitalized as an asset for accounting purposes under GAAP.
“FF&E/Capital Budget” means an annual budget for FF&E Expenditures and Capital
Expenditures as described in Section 5.1(e) of this Loan Agreement and any
amendments thereto.
“FF&E/Capital Reserve Account” has the meaning set forth in Section 2.15(a)
hereof.
“FF&E/Capital Reserve Amount” means, for any calendar month, an amount equal to
four percent (4%) of Gross Revenues for such calendar month.
“FF&E/Capital Disbursement Request” means a written request for disbursement
from the FF&E/Capital Reserve Account pursuant to Section 2.15 hereof in the
form attached hereto as Exhibit D.
“First Extended Maturity Date” has the meaning set forth in Section 2.19(a)
hereof.
“First Extension Period” has the meaning set forth in Section 2.19(a) hereof.
“First Tier Default” means a Default arising from the existence of any facts or
conditions described in clause (a)(ii), (b) or (j) of Section 6.1 hereof (for
clarification purposes, without taking into account any period of time set forth
in such clauses).
“Franchise Agreement” has the meaning set forth in Section 5.2(e) hereof.
“Full Recourse Event” means, collectively, any or all of the following:
(a)    the appointment at Borrower’s, Operating Lessee’s or either’s Affiliate’s
initiation or with Borrower’s, Operating Lessee’s or either’s Affiliate’s
consent or approval, express or implied, of a conservator, receiver, trustee,
custodian or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings with respect to Borrower,
Operating Lessee or a Borrower Party Partner or with respect to all, or
substantially all, of Borrower’s, Operating Lessee’s or a Borrower Party
Partner’s property, or for the winding-up or liquidation of Borrower’s,
Operating Lessee’s or Borrower Party Partner’s affairs (in each case, other than
at the direction or request of Agent); and/or
(b)    the filing by Borrower, Operating Lessee or a Borrower Party Partner of a
petition, or the institution by Borrower, Operating Lessee or either’s Affiliate
or consent or approval by Borrower, Operating Lessee or either’s Affiliate,
express or implied, to the institution against Borrower, Operating Lessee or a
Borrower Party Partner of, proceedings to take advantage of any law relating to
bankruptcy, insolvency or reorganization or the relief of debtors.

62528184    11

--------------------------------------------------------------------------------




“Funding Direction Letter” means that certain letter agreement regarding
disbursement of the Loan executed by Borrower effective as of the date hereof.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through appropriate boards or
committees of that Board after the Closing Date, and which are consistently
applied for all periods, so as to properly reflect the financial position of a
Person, except that any accounting principle or practice required or permitted
to be changed by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board (or other appropriate board or committee of
that Board) in order to continue as a generally accepted accounting principle or
practice may be so changed only so long as such required or permitted change
shall not have the effect of permitting Borrower’s or Operating Lessee’s
compliance with any financial covenants or performance tests contained in this
Loan Agreement when without such change, Borrower or Operating Lessee would not
so comply.
“Government Lists” means (A) the OFAC SDN List, (B) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC that Agent shall have notified
Borrower in writing is now included in “Government Lists” or (C) any similar
lists maintained by the United States Department of State, the United States
Department of Commerce or any other government authority or pursuant to any
Executive Order of the President of the United States of America that Agent
notified Borrower in writing is now included in “Government Lists.”
“Governmental Authority” means any federal, state, county, municipal, parish,
provincial or other government, or any department, commission, board, court,
agency, committee, or quasi-governmental unit whether of the United States of
America or any other country, or any instrumentality of any of them, or any
other political subdivision thereof with jurisdiction over the Premises,
Borrower, Operating Lessee, any Borrower Party Partner or Guarantor.
“Gross Revenues” means, for any period, collectively but without duplication,
all Operating Revenues for such period but excluding proceeds of the Loan, any
loan, equity investment or capital contribution made by Borrower, Operating
Lessee, any member, partner or shareholder of Borrower or Operating Lessee or
any other Person to Borrower or Operating Lessee, Security Deposits until they
are forfeited by the depositor, interest income, net payments to Borrower
resulting from any Interest Rate Protection Agreement, insurance proceeds
(except for business interruption or rent loss insurance proceeds), condemnation
awards, income of Lessees (other than Operating Lessee) or concessionaires, and
Rent received by Borrower from Operating Lessee under the Operating Lease. Other
income of an extraordinary or non-recurring nature shall also be excluded from
the computation of “Gross Revenues” for purposes of calculating “Cash Available
for Debt Service,” but not for purposes of calculating “Net Cash Flow”. Gross
Revenues shall be determined in accordance with the cash basis of accounting.
“Guarantor” means Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership.

62528184    12

--------------------------------------------------------------------------------




“ICR Cure Payment” has the meaning set forth in Section 2.14(b) hereof.
“Impositions” means and includes all taxes, assessments for public improvements
or benefits and any payments in lieu thereof, whether or not commenced or
completed prior to the date hereof or while any of the Obligations are
outstanding, water rates and sewer rents, charges, license fees, permit fees,
inspection fees and other governmental levies or payments, of every kind and
nature whatsoever, general and special, foreseen or unforeseen, ordinary and
extraordinary, which now or at any time hereafter may be assessed, levied,
confirmed, imposed or which may become a lien upon the Mortgaged Property, or
any portion thereof, or which are payable with respect thereto, or upon the
rents, issues, revenue, income, proceeds or profits thereof, or on the
occupancy, operation, use, possession or activities thereof, whether any or all
of the same be levied directly or indirectly or as excise or income or franchise
taxes in lieu of taxes which are otherwise imposed upon property of the same
type as the Mortgaged Property, together with any penalties or other charges
with respect to the late payment or non-payment thereof.
“Improvements” has the meaning set forth in the Mortgage.
“Indebtedness” means:
(a)    all indebtedness for borrowed money or for the deferred purchase price of
property or services (including all obligations, contingent or otherwise in
connection with letter of credit facilities, acceptance facilities or other
similar facilities);
(b)    all obligations evidenced by bonds, notes, debentures or other similar
instruments;
(c)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d)    all capital lease obligations;
(e)    all obligations, contingent or otherwise, in connection with interest
rate exchange agreements and similar instruments; and
(f)    all indebtedness of the nature referred to in clauses (a) through (e)
above of another Person guaranteed directly or indirectly or secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or other charge or
encumbrance upon or in property (including accounts and contract rights) owned
by the Person with respect to whom Indebtedness is being determined, even though
such Person has not assumed or become liable for the payment of such
Indebtedness.

62528184    13

--------------------------------------------------------------------------------




“Indemnified Party” has the meaning set forth in Section 9.1 hereof.
“Initial Maturity Date” means March 9, 2017, or such earlier date as the entire
principal amount of the Loan shall become due and payable by acceleration or
otherwise.
“Initial Term” means the period commencing on the Closing Date and ending on the
Initial Maturity Date.
“Insurance Policies” means the insurance policies described on Schedule 5.11
hereto.
“Insurance Requirements” means and includes all provisions of any Insurance
Policy, all requirements of the issuer of any such Insurance Policy, and all
orders, rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to or
affecting the Premises.
“Interest” means interest payable on the Loan at the Applicable Interest Rate or
the Default Rate, as applicable.
“Interest Coverage Ratio” means, as of any Testing Determination Date, the ratio
of (a) Cash Available for Debt Service for the twelve (12)-calendar month period
ending with the most recent month for which Borrower is then required to have
delivered monthly financial statements pursuant to Section 5.1(d) hereof, to (b)
Assumed Interest Expense as of such Testing Determination Date.
“Interest Period” means the period commencing on each Payment Date and ending on
the day immediately preceding the next succeeding Payment Date, with the first
Interest Period commencing on the Closing Date.
“Interest Rate Protection Agreement” means an agreement with respect to an
interest rate cap which conforms to the requirements set forth in Section 2.6(a)
hereof or, with respect to any Extension Period, Section 2.6(b) hereof, and the
effect of which is to protect Borrower from an increase in the rate of interest
payable by Borrower on the Loan at the Applicable Interest Rate.
“Interest Rate Protection Agreement Consent” has the meaning set forth in
Section 2.6(a) hereof.
“IRC” means the Internal Revenue Code of 1986, as amended.
“Land” has the meaning set forth in the recitals hereof.
“Lease” has the meaning set forth in the Mortgage, but shall exclude the
Equipment Leases and the Operating Lease.
“Lease Letter of Credit” means any letter of credit provided to Borrower or
Operating Lessee by any Lessee under, or guarantor of, any Lease as security or
otherwise.

62528184    14

--------------------------------------------------------------------------------




“Legal Requirements” means, collectively, (a) all current and future laws,
statutes, regulations, ordinances, codes, rules, rulings, orders, judgments,
decrees, injunctions and other requirements of any Governmental Authority
(including those regarding fire, health, handicapped access, sanitation,
ecological, historic, zoning, environmental protection, wetlands and building
laws and the Americans with Disabilities Act of 1990, Pub. L. No. 89-670, 104
Stat. 327 (1990), as amended, and all regulations promulgated pursuant thereto)
in any way directly or indirectly applicable to Borrower or Operating Lessee or
to the acquisition, construction, development, sale, use, occupancy, possession,
operation, management, maintenance or ownership of the Premises, or any part
thereof; and (b) all requirements of each Operating Permit.
“Lender” and “Lenders” have the meaning set forth in the first paragraph of this
Loan Agreement.
“Lessee” means a lessee, sublessee, tenant, subtenant, licensee, concession
holder or other Person having the right to use or occupy all or any portion of
the Premises pursuant to a Lease or otherwise.
“LIBOR” means (a) the London Interbank Offered Rate for Dollar deposits in an
amount comparable to the Loan Portion with respect to which the applicable LIBOR
Rate is being determined as appearing on Reuters Screen LIBOR 01 Page (formerly
known as Telerate display page 3750) (or such other page as may replace LIBOR
01 Page on that service or such other service as may be nominated by the ICE
Benchmark Administration as the information vendor for the purpose of displaying
ICE Benchmark Administration Interest Settlement Rates for Dollar deposits) at
approximately 11:00 a.m. London time (or as soon thereafter as practicable) on
the date that is three (3) LIBOR Banking Days prior to the first day of the
applicable LIBOR Rate Period and with respect to which LIBOR is being determined
for a time period equal to, or if no equal time period is so appearing on
Reuters Screen LIBOR 01 Page (formerly known as Telerate display page 3750) (or
substitute thereof as aforesaid), the time period so appearing which is most
approximately equal to such LIBOR Rate Period; or (b) if such method for
determining “LIBOR” shall not be available, the rate per annum quoted by Agent’s
principal London, England office at approximately 11:00 a.m. London time (or as
soon thereafter as practicable) on the date which is three (3) LIBOR Banking
Days prior to the first day of the LIBOR Rate Period for the offering by Agent
(or Agent’s London or other office, if applicable) to leading banks in the
London interbank market of Dollar deposits having a term comparable to such
LIBOR Rate Period and in an amount comparable to the principal amount of the
Loan Portion with respect to which the applicable LIBOR Rate is being
determined.
“LIBOR Banking Day” means any Business Day on which dealings in deposits in
Dollars are transacted in the London interbank market and banks are also open
for business in London, England.
“LIBOR Rate” means, with respect to any period during which an Applicable
Interest Rate shall be a LIBOR Rate, an interest rate per annum equal to the sum
of (a) the applicable LIBOR, plus (b) the LIBOR Rate Margin.

62528184    15

--------------------------------------------------------------------------------




“LIBOR Rate Margin” means a fluctuating amount that shall initially be two and
one-quarter of one percent (2.25%) per annum and shall be adjusted thereafter
based upon the Loan-to-Value Ratio based upon Appraisals or Appraisal Updates
obtained by Agent in accordance with Section 5.5 hereof, as follows:
(a) if the Loan-to-Value Ratio is greater than sixty percent (60%), the LIBOR
Rate Margin shall be two and one-half of one percent (2.50%) per annum, or
(b) if the Loan-to-Value Ratio is equal to or less than sixty percent (60%), the
LIBOR Rate Margin shall be two and one-quarter of one percent (2.25%) per annum.
Any change in the LIBOR Rate Margin shall become effective as of the first
Payment Date following the effective date of the applicable Appraisal or
Appraisal Update.
“LIBOR Rate Period” means for any Loan Portion, each period for the computation
of Interest on a Loan Portion at a LIBOR Rate. Subject to Section 2.3(d) hereof,
each LIBOR Rate Period shall have a duration of one (1), three (3) or six (6)
months (in each case, subject to general availability), as selected by Borrower
in accordance with Section 2.3(b) hereof, or such other period as Borrower and
Agent shall agree. Notwithstanding the foregoing, in the case of a LIBOR Rate
Period which would otherwise end after the date which is the Maturity Date, such
LIBOR Rate Period shall have a duration equal to the period commencing on the
effective date of such LIBOR Rate Period and ending on and including the
Maturity Date. Each LIBOR Rate Period shall commence,  with respect to any
outstanding principal of the Loan, on any date selected by Borrower in
accordance with Section 2.3 hereof; provided, however, that notwithstanding
anything in this definition of LIBOR Rate Period to the contrary, (i) if any
LIBOR Rate Period would otherwise end on a day which is not a LIBOR Banking Day,
such LIBOR Rate Period shall be extended to the next succeeding LIBOR Banking
Day, unless the result of such extension would be to carry such LIBOR Rate
Period over into another calendar month, in which event such LIBOR Rate Period
shall end on the immediately preceding LIBOR Banking Day and (ii) any LIBOR Rate
Period that begins on the last LIBOR Banking Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such LIBOR Rate Period) shall end on the last LIBOR Banking Day of
the calendar month in which such LIBOR Rate Period would have ended if there
were a numerically corresponding day in such calendar month.
“Lien” means any deed of trust, mortgage, pledge, assignment of leases and
rents, security interest, encumbrance, lien or charge of any kind including any
conditional sale or other title retention agreement, any lease in the nature
thereof, or the filing of, or any agreement to give, any financing statement
under the Uniform Commercial Code of any jurisdiction.
“Loan” has the meaning set forth in Section 2.1 hereof.
“Loan Agreement” has the meaning set forth in the first paragraph of this Loan
Agreement.
“Loan Amount” has the meaning set forth in the recitals hereof.

62528184    16

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Mortgage, the Assignments of Leases and Rents, the Assignments of Agreements,
each Assignment of Interest Rate Protection Agreement, the Environmental
Indemnity, the Recourse Liability Agreement, the Loan Fee Letter, the Borrower’s
Certificate, the UCC Financing Statements, the Property Manager Subordination
Agreement and all other agreements, certificates or other documents now or
hereafter evidencing or securing or executed in connection with the Loan.
“Loan Fee Letter” means that certain letter dated as of the Closing Date between
Agent and Borrower pertaining to fees payable with respect to the Loan.
“Loan Portion” means any principal of the Loan with respect to which an
Applicable Interest Rate has been established (and, in the case of any LIBOR
Rate, whether or not such Applicable Interest Rate has become effective);
provided, however, that the amount of any Loan Portion with respect to which a
LIBOR Rate is established shall be at least equal to $1,000,000.
“Loan-to-Value Ratio” means the ratio of the outstanding principal amount of the
Loan as of the date of determination to the Appraised Value of the Premises and
based on the then-most current Appraisal or Appraisal Update, with such
adjustments thereto as reasonably determined by Agent.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property or other assets, operations, prospects or condition (financial or
otherwise), taken as a whole, of Borrower, Operating Lessee or Guarantor, (b)
the ownership, value, income, revenues, construction or operation of or from the
Premises or the Collateral, (c) the ability of Borrower, Operating Lessee or
Guarantor to perform its obligations under the Loan Documents to which it is a
party, (d) the Liens therein securing the Obligations or (e) the ability of
Agent to enforce or collect any of the Obligations.
“Material Lease” means any Lease which, individually or in the aggregate with
respect to the same Lessee and its Affiliates, is for 5,000 or more net rentable
square feet of the Premises.
“Material Operating Agreement” means the Operating Agreements existing on the
date hereof or entered into after the date hereof which (a) have non-cancelable
terms of one (1) year or longer and are not terminable at any time without cause
by Borrower or Operating Lessee without any material penalty or other fee and
(b) require payments by Borrower, Operating Lessee or Property Manager in excess
of $100,000 per calendar year.  
“Material Taking” means a Taking (a) of any portion of the Premises unless the
portion so taken constitutes less than ten percent (10%) of the Land, such land
is located along the perimeter or periphery of the Land and no portion of the
Improvements is located on such land, or (b) of such portion of the Premises
which when so taken would, in Agent’s determination, leave remaining a balance
of the Premises (and, if applicable, such other property) which, due to the
amount and/or nature of the area so taken and/or the location of the area taken

62528184    17

--------------------------------------------------------------------------------




in relation to the area not so taken, (i) would not, under economic conditions,
applicable zoning laws, building regulations and the requirements of this Loan
Agreement, the Leases, the Permitted Encumbrances, the Premises Documents and
the Property Management Agreement permit the Restoration of the Premises or
(ii) would materially interfere with the marketing, operation, use, leasing or
maintenance of the Premises in accordance with the standards set forth in
Section 5.2(b) hereof.
“Maturity Date” means the Initial Maturity Date, as same may have been extended
pursuant to Section 2.19 hereof, or such earlier date as the entire principal
amount of the Loan shall become due and payable by acceleration or otherwise.
“Mortgage” means that certain Amended and Restated Mortgage, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Rents dated as of the
Closing Date made by Borrower for the benefit of Agent, and joined in by
Operating Lessee.
“Mortgaged Property” has the meaning set forth in the Mortgage.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower, Operating Lessee or any ERISA Affiliate has any
obligation or liability, contingent or otherwise.
“Net Cash Flow” means, with respect to any period, the excess of (a) Cash
Available for Debt Service for such period over (b) the amount of Debt Service
for such period.
“Net Proceeds” means the amount of all insurance proceeds paid pursuant to any
Insurance Policy as the result of a Casualty, after deduction of the costs and
expenses (including fees of any insurance consultant or adjuster and reasonable
attorneys’ fees and disbursements), if any, incurred in collecting the same.
“Net Restoration Award” means the amount of all awards and payments received on
account of a Taking, after deduction of the costs and expenses (including
reasonable attorneys’ fees and disbursements), if any, incurred in collecting
the same.
“Non-Availability Notice” has the meaning set forth in Section 2.9(a) hereof.
“Note” means that certain Consolidated, Amended and Restated Promissory Note
dated as of the Closing Date in an amount equal to the Loan Amount made by
Borrower in favor of Agent, together with any replacements or substitutes for
the foregoing.
“Obligations” means, collectively, all present and future indebtedness,
obligations, duties and liabilities of either or both of Borrower and Operating
Lessee to Agent and Lenders arising pursuant to this Loan Agreement and the
other Loan Documents or evidenced by the Note, and all interest accruing
thereon, together with reasonable attorneys’ fees and disbursements incurred in
the drafting, negotiation, enforcement or collection hereof and of the other
Loan Documents, regardless of whether such indebtedness, obligations, duties or
liabilities are direct, indirect, fixed, contingent, joint, several or joint and
several.

62528184    18

--------------------------------------------------------------------------------




“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.
“Operating Account” means, collectively, those certain accounts identified in
Schedule 4.11 attached hereto as the “Operating Account” and any account(s) in
substitution thereof or in addition thereto hereafter established in accordance
with this Loan Agreement.
“Operating Agreement” means any agreement entered into by Borrower or Operating
Lessee, other than the Leases, the Premises Documents, the Submerged Land Lease,
the Franchise Agreement, if any, and the Property Management Agreement, which
relates to the ownership, operation or maintenance of, or the use, licensing,
financing or leasing of any personal property or equipment in connection with
the operation and maintenance of the Premises.
“Operating Lease” has the meaning set forth in the recitals hereto.
“Operating Lessee” has the meaning set forth in the first paragraph of this Loan
Agreement.
“Operating Permits” means, collectively, all authorizations, consents and
approvals given by and licenses and permits issued by Governmental Authorities
which are required for the ownership, use and occupancy of the Premises in
accordance with this Loan Agreement, the Loan Documents, all Legal Requirements,
the Permitted Encumbrances and the Property Management Agreement and for the
performance and observance of all Legal Requirements and all agreements,
provisions and conditions of Borrower and Operating Lessee contained herein and
therein otherwise pertaining to the ownership, use and occupancy of the
Premises.
“Operating Revenues” means all revenues, receipts, fees and proceeds of any kind
actually received by Borrower and Operating Lessee (without duplication) or on
behalf of Borrower and Operating Lessee (without duplication) from or related to
the ownership, leasing, use and operation of, or otherwise derived from, the
Premises, including all Rents, concession fees and charges, proceeds from rental
or business interruption insurance, sums paid from users of parking spaces and
other facilities or amenities located on the Premises, withdrawals from cash
reserves and all other revenues and amounts arising from the leasing, use and
operation of the Premises.
“Participant” has the meaning set forth in Section 7.2 hereof.
“Participant Register” has the meaning set forth in Section 7.6(b) hereof.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of

62528184    19

--------------------------------------------------------------------------------




2001, as the same may be amended from time to time, and corresponding provisions
of future laws.
“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (i) the criminal laws against
terrorism, (ii) the criminal laws against money laundering, (iii) the Bank
Secrecy Act, as amended, (iv) the Money Laundering Control Act of 1986, as
amended, or the (v) the Patriot Act. “Patriot Act Offense” also includes the
crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense.
“Payment Date” means the first (1st) Business Day of each calendar month during
the Term and the Maturity Date. “Payment Date” shall also include such earlier
date, if any, on which the unpaid principal balance of the Loan is paid in full.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, IRC
Section 412 or Section 302 of ERISA, and in respect of which Borrower, Operating
Lessee or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Permitted Encumbrances” means (a) the liens and security interests created by
the Loan Documents, (b) liens and encumbrances constituting Permitted Transfers,
(c) all liens, encumbrances and other matters listed in Schedule B of the Title
Policy, (d) liens, if any, for taxes not yet due or delinquent, (e) the Property
Management Agreement, any Franchise Agreement consented to by Agent in
accordance with Section 5.2(e), the Operating Lease and the Submerged Land Lease
in effect on the Closing Date, or otherwise in accordance with the Loan
Documents, (f) rights of existing and future tenants, licensees and
concessionaries pursuant to Leases in effect as of the date hereof or entered
into after the date hereof in accordance with the Loan Documents, (g) the lien
in respect of any financing or leasing of equipment and other personal property
to the extent not prohibited under the Loan Documents, (h) covenants,
restrictions, and easements (including, utility easements servicing the Premises
granted in the ordinary course of business of operating the Premises) that do
not have a Material Adverse Effect, (i) such other encumbrances hereafter in
existence approved by Agent and (j) Liens of mechanics or materialmen or
Impositions that are being contested in accordance with the terms of the Loan
Documents.
“Permitted Equity Transfer” means, so long as, after giving effect to each of
the following, there is no Change of Control;
(a)    a Transfer (including pledges), issuance, conversation or redemption of
any interest in Ashford REIT, Ashford Prime OP General Partner LLC (or its
successor by

62528184    20

--------------------------------------------------------------------------------




merger or consolidation), Ashford Prime OP Limited Partner LLC (or its successor
by merger or consolidation) or Guarantor;
(b)    the merger or consolidation of Ashford REIT so long as, after giving
effect to each of the foregoing, the surviving entity is Ashford REIT;
(c)    the merger or consolidation of Ashford OP General Partner LLC or Ashford
OP Limited Partner LLC;
(d)    the merger or consolidation of Guarantor so long as, after giving effect
to each of the foregoing, the surviving entity is Guarantor; and
(e)    the pledges to (i) Bank of America, N.A., as administrative agent (but
not the exercise of remedies with respect to such pledge or the foreclosure
thereon), in connection with the corporate line of credit to Guarantor existing
as of the Closing Date (as such corporate line of credit may be amended), or
(ii) such other institutional lender(s) providing a replacement of the corporate
line of credit to Guarantor referred to in clause (i) above (but not the
exercise of remedies with respect to such pledge or the foreclosure thereon),
provided that (A) such replacement line of credit is secured directly or
indirectly by all or substantially all of the portfolio of Guarantor and (B) the
value of the equity in the Premises which is indirectly pledged as collateral
under such line of credit constitutes no more than twenty percent (20%) of the
total value of all assets directly or indirectly securing such line of credit at
the time of such pledge.
“Permitted Indebtedness” means any Indebtedness of Borrower and/or Operating
Lessee under (a) the Loan Documents, (b) with respect to Borrower only, any
Interest Rate Protection Agreement, (c) unsecured trade payables incurred by
Borrower or Operating Lessee in the ordinary course of operating the Premises
which (i) do not exceed, at any time, in the aggregate (inclusive of payables of
Borrower and Operating Lessee) $2,000,000, and (ii) are paid within thirty (30)
days of the date incurred, and (d) Equipment Leases entered into in the ordinary
course of operating the Premises which do not exceed, at any time, in the
aggregate per annum (inclusive of lease payments of Borrower and Operating
Lessee) $2,000,000.
“Permitted Personal Property Transaction” means (I) any sale, assignment, trade,
transfer, exchange or other disposition of any item of Personal Property in the
ordinary course of business and in compliance with the operating standards set
forth in Section 5.2(b) hereof which (a) has become obsolete or worn beyond
practical use or inadequate, unfit or unadapted for use in the operation of the
Premises or the removal and/or replacement of which would result in a cost
savings, and (b) has been replaced by a substitute having a value or utility
equal to or greater than the replaced item when new, which replacement item is
owned or leased by Borrower or Operating Lessee and such ownership or leasehold
interest is subject to a first, perfected security interest in favor of Agent
for the benefit of Lenders, and (II) Equipment Leases entered into in the
ordinary course of operating the Premises which do not exceed, at any time, in
the aggregate per annum (inclusive of lease payments of Borrower and Operating
Lessee) $2,000,000.
“Permitted Transfer” means (a) Permitted Personal Property Transaction,
(b) Permitted Encumbrances, and (c) Permitted Equity Transfers.

62528184    21

--------------------------------------------------------------------------------




“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, or other entity of any kind.
“Personal Property” has the meaning set forth in the Mortgage.
“Premises” has the meaning set forth in the Mortgage.
“Premises Documents” has the meaning set forth in the Mortgage.
“Pro Rata Share” means with respect to all matters relating to any Lender, the
percentage obtained by dividing (a) the Commitment of such Lender by (b) the
aggregate Commitment of all Lenders, in each case as of the date of
determination.
“Property Management Agreement” means that certain Ashford Prime Hotel Master
Management Agreement between Property Manager and Ashford Prime TRS Corporation,
dated as of November 19, 2013, as joined in by Operating Lessee pursuant to an
Addendum to Hotel Master Management Agreement, dated as of the Closing Date,
together with such modifications as shall be consented to by Agent in accordance
with this Loan Agreement.
“Property Manager” means Remington Lodging & Hospitality, LLC and any
replacement property manager of the Premises approved by Agent in writing.
“Property Manager Subordination Agreement” means that certain Manager
Subordination and Consent Agreement dated as of the Closing Date by and between
Agent and Property Manager, and joined by Operating Lessee.
“Public Company” means a company whose common stock is listed on the New York
Stock Exchange, Inc. or other national public exchange in the United States and
is subject to the oversight of and regulation by the United States Securities
and Exchange Commission.
“Purchase Date” has the meaning set forth in Section 8.14(c) hereof.
“Purchase Price” has the meaning set forth in Section 8.15 hereof.
“Qualified Counterparty” means a financial institution (other than a Lender)
whose senior long term debt is rated A or better by Standard & Poor’s Ratings
Group, A2 or better by Moody’s Investors Service, Inc., or equivalent rating by
Fitch Inc. or other nationally recognized rating agency, and which is otherwise
confirmed in writing by Agent as being reasonably acceptable to Agent.
“Recourse Liability Agreement” means that certain Recourse Liability Agreement
dated the date hereof made by Borrower, Operating Lessee and Guarantor for the
benefit of Agent.
“Recourse Liability Events” means, collectively, any or all of the following:

62528184    22

--------------------------------------------------------------------------------




(a)    fraud or intentional misrepresentation on the part of Borrower, Operating
Lessee, Guarantor, or any Borrower Party Partner in connection with the
execution, delivery and/or performance of the Loan Documents or any certificate,
report, financial statement or other instrument or document furnished to Agent
or any Lender at the time of the closing of the Loan or during the term of the
Loan;
(b)    gross negligence or willful misconduct on the part of Borrower, Operating
Lessee, Guarantor, any Borrower Party Partner or any Affiliate of any thereof;
(c)    any application or appropriation, in contravention of any provision of
this Loan Agreement or any other Loan Document, of Rents, Security Deposits,
insurance proceeds, condemnation awards, sums payable pursuant to any Interest
Rate Protection Agreement, proceeds of all or any portion of the Collateral or
any sum held in any Account;
(d)    any distribution or payments in violation of Section 5.24 hereof;
(e)    the withdrawal or other removal of any sums held in any Account in
violation of this Loan Agreement or any other Loan Document;
(f)    any transfer or encumbrance of the Collateral or any interest therein or
any interest in Borrower or Operating Lessee in violation of this Loan Agreement
or any other Loan Document (excluding (i) any transfer by foreclosure,
deed-in-lieu, or otherwise in connection with Lenders’ exercise of remedies),
(ii) a transfer to a Governmental Authority as a result of a Taking, and
(iii) the foreclosure of any pledge to the extent that such foreclosure is
otherwise a Permitted Transfer);
(g)    the incurrence of Indebtedness, other than Permitted Indebtedness, by
Borrower, Operating Lessee or a Borrower Party Partner (provided that, any
existence of Indebtedness which was Permitted Indebtedness when incurred but
became non Permitted Indebtedness due to the inability of Borrower to repay such
Indebtedness as it became due caused by the failure of the Premises to generate
sufficient net operating income shall not constitute a Recourse Liability
Event);
(h)    the incurrence of any liability by Borrower, Operating Lessee or Borrower
Party Partner pursuant to ERISA caused by any act or omission of Borrower,
Operating Lessee, or either’s Affiliate;
(i)    the attachment of any Lien to the Collateral, other than Permitted
Encumbrances;
(j)    the occurrence of any material physical waste of or to the Collateral or
any portion thereof by Borrower, Operating Lessee, Guarantor, Manager or an
Affiliate of any of the foregoing or any Person acting on behalf of Borrower,
Operating Lessee, Guarantor, Manager or such Affiliate (provided that the
occurrence of waste shall not constitute a Recourse Liability Event to the
extent such waste occurs due to (i) insufficient revenues at the Property,
(ii) the occurrence of a Casualty or Taking and/or the failure to complete the
Restoration of the Property thereafter, or

62528184    23

--------------------------------------------------------------------------------




(iii) the failure of any owner of Borrower or Operating Lessee to make
additional capital contributions or other advances to Borrower or Operating
Lessee);
(k)    all third party costs and expenses of any nature (including attorneys’
fees and disbursements and expenses of third-party professionals or receivers)
paid or incurred by Agent or Lenders in connection with or arising out of the
enforcement of the Loan or any of the Loan Documents to the extent such
enforcement results from, is based upon or relates to the occurrence of any
Recourse Liability Event; and
(l)    the imposition of all transfer taxes and/or fees by a Governmental
Authority as a result of the Transfer of any Collateral or any portion thereof,
including pursuant to a foreclosure, deed in lieu of a foreclosure or otherwise
which results from, is based upon or relates to (i) the occurrence of any
Recourse Liability Event, or (ii) any bankruptcy or insolvency proceeding filed
by or against Borrower, Operating Lessee, any Borrower Party Partner or
Guarantor.
“Register” has the meaning set forth in Section 7.6(a) hereof.
“Release Conditions” has the meaning set forth in Section 5.12(d) hereof.
“Rents” has the meaning set forth in the Mortgage.
“Requisite Lenders” means, at any time, non-Defaulting Lenders having
Commitments representing at least sixty-six and two-thirds percent (66 2/3%) of
the total Commitments of all non-Defaulting Lenders at such time.
“Restoration” means in case of a Casualty or a Taking, the restoration,
replacement or rebuilding of the portion of the Premises affected by the
Casualty or Taking such that when such restoration, replacement or rebuilding is
completed, the Premises shall have been restored, in the case of any Casualty,
substantially to the same character and condition as prior to such Casualty, and
in the case of any Taking, to an integral unit as substantially similar as
possible, taking into account the extent of the Taking, to the character and
condition of the Premises prior to such Taking, in each case in accordance with
this Loan Agreement, all Legal Requirements, the Leases, the Premises Documents,
the Permitted Encumbrances and the Property Management Agreement and to the
extent any alterations or additions were made in compliance with this Loan
Agreement, with any such alterations or additions. In any case, Restoration
shall (i) provide substantially the same amount and type of, and rights with
respect to, utilities and parking spaces applicable to the Premises as existed
prior to such Casualty or Taking, (ii) provide sufficient (in Agent’s reasonable
determination) access across and over the Premises to the public roads and
highways and (iii) be such that the Loan-to-Value Ratio of the Premises, as
determined by an Appraisal or Appraisal Update, as applicable, when so restored,
together with the amount of any Net Proceeds or Net Restoration Award received
by Agent and applied in repayment of the principal amount of the Loan, shall be
equal to or less than sixty-five percent (65%).
“Second Extension Period” has the meaning set forth in Section 2.19(a) hereof.

62528184    24

--------------------------------------------------------------------------------




“Second Extended Maturity Date” has the meaning set forth in Section 2.19(a)
hereof.
“Security Deposit” means any cash security or other deposit given by or on
behalf of a Lessee to the landlord under a Lease.
“Security Documents” means, collectively, this Loan Agreement, the Mortgage, the
Assignments of Agreements, the Assignments of Leases and Rents, the UCC
Financing Statements and any other Loan Document entered into to secure the
Obligations.
“Significant Alteration” means with respect to any fiscal year of Borrower and
Operating Lessee, any alteration, building or improvement in, to or otherwise
with respect to the Premises which costs or will cost in excess of $2,000,000
or, when aggregated with all other alterations, buildings and improvements made
by or on behalf of Borrower or Operating Lessee at the Premises during any
fiscal year, costs or will cost in excess of $4,000,000.
“Special Purpose Bankruptcy Remote Entity” has the meaning set forth on
Exhibit E attached hereto.
“Submerged Land Lease” has the meaning as set forth in the Mortgage.
“Survey” means that certain survey dated March 5, 2015 prepared by Island
Surveying Inc..
“Taking” (and its correlative meanings) means any temporary or permanent taking
by any Governmental Authority of the Premises or any portion thereof through
eminent domain, condemnation or other proceedings or by any settlement or
compromise of such proceedings, or any voluntary conveyance of such property or
any portion thereof during the pendency of any such proceedings.
“Taxes” has the meaning set forth in Section 2.8 hereof.
“Term” means the period commencing on the Closing Date and ending on the
Maturity Date.
“Testing Determination Date” means the last day of each Calendar Quarter and,
for purposes of Section 2.19(b)(iv), 2.19(c)(iv) and 2.19(d)(iv) hereof only,
the last day of the second (2nd) calendar month immediately preceding the
Initial Maturity Date, the First Extended Maturity Date or the Second Extended
Maturity Date, respectively, referred to in said Sections.
“Third Extension Period” has the meaning set forth in Section 2.19(a) hereof.
“Title Company” means Chicago Title Insurance Company.
“Title Policy” means the mortgagee title insurance policy in favor of Agent
issued on the Closing Date, including all endorsements thereto.

62528184    25

--------------------------------------------------------------------------------




“Transfer” means (a) the conveyance, transfer, assignment, pledge, mortgage,
encumbrance, hypothecation or sale, by operation of law or otherwise, of (i) the
Collateral, or any part thereof or interest therein, or (ii) a direct or
indirect equity or beneficial interest in Borrower or Operating Lessee or in any
Person having a direct or indirect equity or beneficial interest in Borrower or
Operating Lessee respectively, (b) the leasing of all or substantially all of
the Premises other than pursuant to the Operating Lease, or (c) any change in
the composition of Borrower or Operating Lessee or form of business association
or any modification of the operating agreement or any of the other
organizational documents of Borrower, Operating Lessee or any member, partner or
shareholder of Borrower or Operating Lessee which would result in a change in
the ownership or control (as defined in the definition of “Affiliate” in this
Section 1.1) of Borrower, Operating Lessee or any member, partner or shareholder
of Borrower or Operating Lessee, as the case may be, or the rights of any
member, partner or shareholder of either Borrower, Operating Lessee or Guarantor
with respect thereto.
“UCC Financing Statements” means such UCC financing statements as Agent shall
deem necessary or desirable to perfect Agent’s security interest in the
Collateral (or any portion thereof).
“Uniform System of Accounts” means the accounting standards printed in the then
most recently revised edition of A Uniform System of Accounts for Hotels, as
adopted by the Hotel Association of New York City, Inc. and the American Hotel
and Motel Association; except that any accounting principle or practice required
or permitted to be changed by the Hotel Association of New York City, Inc. and
the American Hotel and Motel Association (or other appropriate board or
committee of both Associations) in order to continue as an accounting standard
or practice permitted pursuant to clause (b) of the definition of Applicable
Accounting Standards herein may be so changed, so long as (a) such required or
permitted change shall not have the effect of permitting Borrower’s compliance
with any financial covenants or performance tests contained in this Loan
Agreement when without such change, Borrower would not so comply and (b) such
required permitted change shall not require the modification of any provision of
any Loan Document in order to effectuate the intent of such provision as
originally contemplated, unless Agent and Borrower shall agree to such
modification.
“Withdrawal Liability” means at any time the aggregate liability incurred
(whether or not assessed) with respect to all Multiemployer Plans pursuant to
Section 4201 of ERISA or for increases in contributions required to be made
pursuant to Section 4243 of ERISA.
“Zoning Report” means that certain Zoning and Site Requirements Summary with a
last revision date of March 5, 2015 prepared by The Planning & Zoning Resource
Corporation for Borrower and Agent.
SECTION 1.2.       Other Definitional Provisions.
(a)    All terms defined in this Loan Agreement shall have the above-defined
meanings when used in the Note or any of the other Loan Documents, or in any
other certificate, report or other document made or delivered pursuant to this
Loan Agreement, unless the context therein shall otherwise require.

62528184    26

--------------------------------------------------------------------------------




(b)    Whenever appropriate herein or required by the context or circumstances,
the masculine shall be construed as the feminine and/or the neuter, the singular
as the plural, and vice versa.
(c)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement.
(d)    The words “include” and “including” wherever used in this Loan Agreement
or any other Loan Document shall be deemed to be followed by the words “without
limitation”.
(e)    Any reference to any Loan Document or any other document, instrument or
agreement in this Loan Agreement or in any other Loan Document shall be deemed
to mean such Loan Document or other document, instrument or agreement, as
applicable, as it may from time to time be amended, supplemented, restated,
consolidated, severed, split, extended, substituted for, partially released,
replaced, increased, waived, cross-collateralized, renewed or otherwise modified
in accordance with the terms of the Loan Documents.
ARTICLE II    

THE LOAN
SECTION 2.1.       The Loan; Use of Funds. Subject to the conditions and upon
the terms herein provided, each Lender severally agrees to lend to Borrower and
Borrower agrees to borrow from each Lender, on the Closing Date, an amount equal
to such Lender’s Commitment, which Commitments in the aggregate shall equal the
Loan Amount (the “Loan”). The Loan shall be made by Lenders ratably in
proportion to their respective Commitments. The Loan shall be evidenced by the
Note. Interest and Additional Interest, if any, shall be payable in accordance
with the Note and this Loan Agreement. The Loan shall be repaid with Interest,
Additional Interest, costs, fees and charges as more particularly set forth in
this Loan Agreement, the Note, the Mortgage and the other Loan Documents.
Principal amounts of the Loan which are repaid for any reason may not be
reborrowed. Borrower shall use the proceeds of the Loan to refinance the
existing indebtedness with respect to the Premises, to pay the costs incurred by
Borrower and its Affiliates to close the Loan, and for Borrower’s other
corporate purposes; provided, however, that in any case, Borrower shall not use
any of the Loan proceeds in any manner or for any purpose that violates Legal
Requirements or which could result in the Loan being in violation of, or in any
penalty or liability of Agent or any Lender under, the Patriot Act or similar
Legal Requirements. On the Closing Date, Lenders shall advance the Loan to
Borrower severally in accordance with their respective Commitments, to be
disbursed in accordance with the Funding Direction Letter.
SECTION 2.2.       Interest.
(a)    Interest at the Applicable Interest Rate. Until paid in full, and subject
to Sections 2.5(c) and 2.9 hereof, each Loan Portion shall bear interest at an
interest rate (an

62528184    27

--------------------------------------------------------------------------------




“Applicable Interest Rate”) which shall be a LIBOR Rate or the Base Rate as
provided in this Loan Agreement.
(b)    Interest Payments. Borrower shall pay Interest as provided in this Loan
Agreement on each Loan Portion on each Payment Date, in arrears, for the
Interest Period then ending. Borrower shall pay Additional Interest as and when
provided herein.
(c)    Calculation of Interest.
(i)    Interest accruing at the Applicable Interest Rate shall be calculated on
the basis of the actual number of days elapsed and a year of 360 days.
(ii)    Any change in the Base Rate shall be automatically effective as of the
day on which such change in rate occurs.
(iii)    Each determination of an interest rate by Agent pursuant to any
provision of this Loan Agreement shall be conclusive and binding on Borrower in
the absence of manifest error.
SECTION 2.3.       Determination of Applicable Interest Rate.
(a)    Applicable Interest Rate.
(i)    The Applicable Interest Rate for the Loan shall be 2.56% per annum
commencing on the Closing Date to but excluding April 1, 2015. From and after
April 1, 2015, the Applicable Interest Rate for the Loan shall be determined as
set forth in this Section 2.3, it being acknowledged that Borrower has elected a
LIBOR Rate having a one (1)-month LIBOR Rate Period to apply commencing on April
1, 2015.
(ii)    The Applicable Interest Rate (and any related LIBOR Rate Period) from
time to time applicable to any proceeds of the Loan upon and after the
expiration of any LIBOR Rate Period shall be determined in the manner set forth
in Section 2.3(b) and (c) hereof.
(iii)    After a conversion election, each Loan Portion shall bear interest
during each applicable Interest Period at the Applicable Interest Rate as shall
have been designated pursuant to Section 2.3(b) hereof, or as otherwise provided
in Section 2.3(c) hereof. In connection with the selection or conversion of the
Applicable Interest Rate pursuant to Section 2.3(b) hereof, Borrower shall
specify the principal amount of the Loan Portion for which such selection or
conversion is being made.
(iv)    At any particular time, the sum of all Loan Portions shall equal the
outstanding principal amount of the Loan.
(b)    LIBOR Rate Conversion Options. Subject to Sections 2.5(c) and 2.3(d)
hereof, Borrower may elect to convert the Applicable Interest Rate with respect
to any portion of the Loan which bears interest at a LIBOR Rate, from such LIBOR
Rate to another LIBOR Rate effective upon the expiration of the then current
LIBOR Rate Period; provided, however, that

62528184    28

--------------------------------------------------------------------------------




(x) there shall not have occurred and be continuing any Default or Event of
Default, (y) the circumstances referred to in Section 2.9 hereof shall not have
occurred and be continuing, and (z) after giving effect to such conversion, the
number of LIBOR Rates in effect shall not exceed, in the aggregate, three (3).
If Borrower wishes to convert the Applicable Interest Rate on any Loan Portion
as permitted by the preceding sentence, an Authorized Borrower Representative
shall give notice thereof (which shall be irrevocable) to Agent to the attention
of an Authorized Agent Representative prior to 11:00 a.m. (New York City time)
on the day that is not less than three (3) LIBOR Banking Days prior to the
proposed conversion date specifying (A) the principal amount of the Loan with
respect to which such conversion shall occur, (B) the proposed conversion date,
which shall be determined in accordance with the preceding sentence, and (C) the
applicable LIBOR Rate Period.
(c)    Reversion to Base Rate or One-Month LIBOR Rate. If an Authorized Borrower
Representative fails timely to notify Authorized Agent Representative in
accordance with Section 2.3(b) hereof of Borrower’s election of a LIBOR Rate for
any Loan Portion with an expiring LIBOR Rate Period or fails to provide all of
the information required by Section 2.3(b) hereof, the Applicable Interest Rate
on such Loan Portion shall automatically upon the expiration of such LIBOR Rate
Period convert to (i) a LIBOR Rate having a LIBOR Rate Period of one (1) month
or, if such one-month LIBOR Rate Period would end after the Maturity Date, a
LIBOR Rate Period having a duration equal to the period commencing upon the
expiration of such expiring LIBOR Rate Period and ending on and including the
Maturity Date, subject to the proviso in the definition of “LIBOR Rate Period”
herein, or (ii) if any of the circumstances referred to in Section 2.9 hereof
shall have occurred and be continuing, or a Default or an Event of Default shall
have occurred and be continuing, a Base Rate.
(d)    Interest Rate Corresponding to Interest Rate Protection Agreements.
Notwithstanding anything to the contrary set forth in this Section 2.3, at all
times that Borrower is required to cause one or more Interest Rate Protection
Agreements to be in effect as required pursuant to Section 2.6(a) hereof,
Borrower shall cause a portion of the Loan corresponding to the notional amount
with respect to which any such Interest Rate Protection Agreements were
established to have an Applicable Interest Rate which is a LIBOR Rate having a
LIBOR Rate Period of one (1) month.
SECTION 2.4.       Principal Payments.
(a)    Principal Payment at Maturity. Borrower shall pay the unpaid principal
balance of the Loan in a single installment on the Maturity Date, together with
all accrued Interest and all other sums due under the Loan Documents.
(b)    Amortization Payments. On each Amortization Payment Date, Borrower shall
pay to Agent, in addition to Interest then due, the Amortization Payment Amount
(if any) applicable to such Amortization Payment Date.
(c)    Intentionally Omitted.

62528184    29

--------------------------------------------------------------------------------




(d)    Optional Prepayments. Borrower may, upon at least five (5) Business Days’
prior written notice to Agent (provided that Borrower may revoke or modify the
prepayment set forth in such notice if necessary due to unanticipated delays so
long as Borrower pays to Agent on the date such prepayment is scheduled to be
made all Additional Interest and other amounts due and payable under any Loan
Document as a result of such prepayment not being made on the date set forth in
such notice and Borrower shall have advised Agent of the delay on or before the
date set forth in such notice), prepay the Loan, in whole or in part (in amounts
equal to at least $1,000,000), in accordance with this Section 2.4(d); provided,
however, that if such prepayment is made prior to September 9, 2016, as a
condition to such prepayment, Borrower shall, concurrently with such prepayment,
pay to Agent for the pro rata benefit of the Lenders a prepayment fee equal to
one and one-quarter of one percent (1.25%) of the amount of such prepayment. Any
such prepayment notice shall be irrevocable and shall specify the date and
amount of the prepayment and the Applicable Interest Rate for each Loan Portion
(or any portion thereof) being prepaid. Concurrently with, and as a condition
to, any such prepayment, Borrower shall pay to Agent all sums required to be
paid pursuant to, and shall otherwise comply with, Section 2.4(g) hereof.
(e)    Other Sums. Borrower shall pay to Agent all other sums owed to Agent
and/or Lenders pursuant to the Loan Documents when such sums are due and payable
as provided in the applicable Loan Document, or if not provided therein, within
five (5) days after the due date thereof or if demand is expressly required,
within five (5) days after written demand by Agent. To the extent any other such
sums are determined on a per diem or similar basis, such sums shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.
(f)    Mandatory Prepayment. Borrower shall be required to prepay the Loan at
any time and from time to time upon the occurrence of any of the circumstances
requiring prepayment described in this Loan Agreement or the Mortgage by paying
the principal amount so required to be prepaid. Concurrently with any such
prepayment, Borrower shall pay to Agent all sums required to be paid pursuant
to, and shall otherwise comply with, Section 2.4(g) hereof (except the
prepayment fee set forth in Section 2.4(d) hereof shall not be payable).
(g)    Payment of Other Sums. Concurrently with any repayments or prepayment of
principal pursuant to this Section 2.4 (other than as to clause (x) below,
prepayments pursuant to Section 2.4(b) hereof and under Section 5.14 hereof),
Borrower shall, as a further condition of such prepayment (x) pay all accrued
and unpaid Interest to and including the date of such prepayment on the amount
being prepaid, (y) pay all Additional Interest and any other amounts due and
payable under any Loan Document as a result of such repayment or prepayment, and
(z) if such repayment or prepayment repays the entire outstanding amount of the
Loan, pay all reasonable out-of-pocket expenses incurred by Agent in connection
with such repayment or prepayment of the Loan plus all other out-of-pocket,
expenses, Interest, Additional Interest and other amounts due and payable under
any Loan Document.

62528184    30

--------------------------------------------------------------------------------




SECTION 2.5.       Payment; Default Rate; Application of Certain Monies;
Priority of Payments; Set-offs.
(a)    Manner of Payment. All sums payable by Borrower to or for the account of
Agent or any Lenders under this Loan Agreement or any other Loan Document shall
be made in Dollars and in immediately available funds not later than 11:00 a.m.
(New York City time) on the date when such payment is due and shall be payable
by wire transfer in accordance with the wiring instructions attached hereto as
Exhibit F or such other wiring instruction as Agent may provide to Borrower from
time to time. Funds received by Agent after 11:00 a.m. (New York City time)
shall be treated for all purposes as having been received by Agent on the
immediately succeeding Business Day, and Borrower shall be responsible for any
costs of Agent and Lenders resulting therefrom, including any Additional
Interest or overdraft charges.
(b)    Payment on a Non-Business Day. Whenever any payment to be made under the
Loan Documents shall be stated to be due, or if the Maturity Date would
otherwise occur, on a day which is not a Business Day, such payment shall be
made, and the Maturity Date shall occur, as applicable, on the immediately
succeeding Business Day. Any such extension of time shall be included in the
computation of payment of Interest (including interest at the Default Rate),
fees, and Additional Interest.
(c)    Default Rate.
(i)    Notwithstanding anything to the contrary contained herein or in another
Loan Document, if an Event of Default shall have occurred and be continuing,
each Loan Portion shall bear Interest from and including the date of the
occurrence of such Event of Default (after as well as before judgment) at a
fluctuating rate of interest per annum equal to the Default Rate with respect to
each Loan Portion, which interest at the Default Rate shall be payable upon
demand of Agent. Interest accruing at the Default Rate shall be calculated on
the basis of the actual number of days elapsed and a year of 360 days.
(ii)    If Borrower shall fail to make a payment on the due date therefor (i.e.,
the scheduled due date or within the required number of days following written
demand therefor to the extent provided under the Loan Documents) of any sum
under the Loan Documents (whether principal (other than principal which is
accruing interest at the Default Rate pursuant to Section 2.5(c)(i) above),
Interest, Additional Interest or other amounts), such sum shall bear Interest
from and including the date such payment is due to but excluding the date such
payment is made (after as well as before judgment) at a fluctuating rate of
interest per annum equal to the Default Rate with respect to such sum.
(iii)    Agent’s failure to collect interest at the Default Rate at any time
shall not constitute a waiver of Agent’s right thereafter, at any time and from
time to time (including upon acceleration of the Maturity Date or upon payment
in full of the Loan), to collect such previously uncollected interest at the
Default Rate or to collect subsequently accruing interest at the Default Rate.

62528184    31

--------------------------------------------------------------------------------




(d)    Late Payment Fee. Borrower shall pay to Agent for the account of the
Lenders a late payment premium in the amount of five percent (5%) of
any principal payment (other than the principal payment due on the Maturity
Date), Interest, Additional Interest, fee or other amount payable under any
Note, this Loan Agreement or the other Loan Documents made more than five (5)
days after the due date thereof, which late payment premium shall be due with
any such late payment. The acceptance of a late payment premium shall not
constitute a waiver of any Default or Event of Default then existing or
thereafter arising. Agent’s failure to collect a late payment premium at any
time shall not constitute a waiver of Agent’s right thereafter, at any time and
from time to time (including upon acceleration of the Maturity Date or upon
payment in full of the Loan), to collect such previously uncollected late
payment premiums or to collect subsequently accruing late payment premiums.
(e)    Priority of Payments. All payments received with respect to the Loan
shall be applied on account of sums due and owing pursuant to the Note, this
Loan Agreement, the Mortgage or the other Loan Documents in the following order
of priority:
first, to the payment of all amounts due and then owing pursuant to the Note,
the Loan Agreement and the other Loan Documents which do not constitute either
principal or Interest;
second, to the payment of Interest due and then owing; and
third, to the unpaid principal balance of the Loan (and such payments applied to
principal shall be applied first to the portion of the principal balance of the
Loan, if any, not subject to an Interest Rate Protection Agreement, and then to
the remaining portion of the principal balance of the Loan subject to an
Interest Rate Protection Agreement).
provided, however, in the event that an Event of Default shall have occurred and
shall then be continuing, or such payments are insufficient to pay all amounts
then due and owing pursuant to the Loan Documents, all such payments, including
sums received in connection with the exercise of any remedies pursuant to the
Loan Documents, shall be applied in such order and manner as Agent shall elect;
and provided, further, that, Agent may apply payments first to satisfy the
portion of the Obligations, if any, for which Borrower, Operating Lessee,
Guarantor or any other Person has no personal, partnership, company or corporate
liability, and then to the remaining Obligations.
(f)    No Set-offs. All sums payable by Borrower under the Note, this Loan
Agreement and the other Loan Documents shall be paid in full and without
set-offs, counterclaims, deductions or withholdings of any kind.
SECTION 2.6.       Interest Rate Protection Agreement.
(a)    Interest Rate Protection Agreement. On or before the Closing Date,
Borrower shall enter into and satisfy all conditions precedent to the
effectiveness of an Interest Rate Protection Agreement that shall satisfy all of
the following conditions and shall thereafter

62528184    32

--------------------------------------------------------------------------------




maintain such Interest Rate Protection Agreement in full force and effect during
the Term (or then-remaining Term, as applicable):
(i)    The Interest Rate Protection Agreement shall be an interest rate, cap,
acceptable to Agent, the effect of which is to protect Borrower against upward
fluctuations of the LIBOR Rate (as distinguished from LIBOR) applicable to a
LIBOR Rate Period of one (1) month in excess of seven percent (7.00%) per annum
during the Initial Term and in a notional amount equal to at least eighty
percent (80%) of the Loan Amount;
(ii)    The Interest Rate Protection Agreement shall be entered into between
Borrower and, at Borrower’s option, (A) Agent or an Affiliate of Agent if Agent
or such Affiliate and Borrower shall elect to enter into an Interest Rate
Protection Agreement, (B) CA-CIB or an Affiliate of CA-CIB if CA-CIB or such
Affiliate and Borrower shall elect to enter into an Interest Rate Protection
Agreement or (C) a Qualified Counterparty;
(iii)    In the case of an Interest Rate Protection Agreement which is an
interest rate cap agreement, all sums payable by Borrower on account of the
purchase price for the Interest Rate Protection Agreement during the term of the
Interest Rate Protection Agreement shall have been paid in full on or prior to
the effective date thereof;
(iv)    Borrower’s interest in such Interest Rate Protection Agreement,
including all rights of Borrower to payment thereunder and any residual value
thereof, shall have been collaterally assigned to Agent pursuant to an
Assignment of Interest Rate Protection Agreement;
(v)    The financial institution which is party to such Interest Rate Protection
Agreement shall have executed and delivered to Agent promptly after Closing or
the extended Maturity Date, as applicable, a consent to the collateral
assignment of Borrower’s interest in such Interest Rate Protection Agreement
referred to in clause (iv) above pursuant to a consent in the form attached to
the Assignment of Interest Rate Protection Agreement (the “Interest Rate
Protection Agreement Consent”) in the form attached hereto as Exhibit G; and
(vi)    Such Interest Rate Protection Agreement shall otherwise be satisfactory
to Agent in form and content.
(b)    Extension Periods. If Borrower elects to extend the Maturity Date
pursuant to Section 2.19 hereof for any Extension Period, then as a condition to
each such extension, Borrower shall enter into and satisfy all conditions
precedent to the effectiveness of an Interest Rate Protection Agreement that
shall satisfy the following condition and also the conditions set forth in
clauses (ii) through (vi) of Section 2.6(a) hereof and shall thereafter maintain
such Interest Rate Protection Agreement in full force and effect during the
then-remaining Term: The Interest Rate Protection Agreement shall be an interest
rate cap, acceptable to Agent, the effect of which is to protect Borrower
against upward fluctuations of the LIBOR Rate (as distinguished from LIBOR)
during such Extension Period applicable to a LIBOR Rate Period of one (1) month
in excess of the greater of (y) seven percent (7.00%) per annum and (z) such
percentage rate per annum as would cause the Debt Service Coverage Ratio as of
the last

62528184    33

--------------------------------------------------------------------------------




day of the calendar month immediately preceding the first (1st) day of such
Extension Period to be equal to 1.25:1.00, and in a notional amount equal to at
least eighty percent (80%) of the outstanding principal balance of the Loan as
of the first day of such Extension Period.
(c)    Failure to Provide Interest Rate Protection. In the event that Borrower
breaches its obligation to enter into and maintain an Interest Rate Protection
Agreement in full force and effect as set forth in Sections 2.6(a) or (b)
hereof, in addition to Agent’s rights and remedies hereunder or under the other
Loan Documents, Agent may, but shall have no obligation to, at Borrower’s sole
cost and expense and on Borrower’s behalf, enter into an Interest Rate
Protection Agreement as may be required pursuant to Sections 2.6(a) and (b)
hereof. Agent is hereby irrevocably appointed the true and lawful attorney of
Borrower (coupled with an interest), in its name and stead, to execute such an
Interest Rate Protection Agreement and all necessary documents ancillary
thereto, and for that purpose Agent may execute all necessary agreements and
instruments, and may substitute one or more persons with like power, Borrower
hereby ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do by virtue hereof. All sums paid and liabilities
incurred by Agent pursuant to this Section 2.6 shall be paid by Borrower (and
not from the proceeds of the Loan) within five (5) days after Agent’s demand
with interest at the Default Rate to the date of payment to Agent and such sums
and liabilities, including such interest, shall be deemed and shall constitute
advances under this Loan Agreement and be evidenced by the Note and be secured
by the Security Documents.
(d)    Obligation of Borrower Unaffected by Interest Rate Protection Agreement.
No Interest Rate Protection Agreement shall alter, impair, restrict, limit or
modify in any respect the obligation of Borrower to pay Interest or Additional
Interest on the Loan, as and when the same becomes due and payable in accordance
with the provisions of the Loan Documents.
(e)    Termination, etc. of Interest Rate Protection Agreement. Borrower shall
not terminate, modify, cancel or surrender, or permit the termination,
modification, cancellation or surrender of, any Interest Rate Protection
Agreement without the prior consent of Agent. Within five (5) days after
Borrower obtains actual knowledge of or receipt of written notice (which may be
given by Agent or a Lender) of a default by the financial institution that is a
party to any Interest Rate Protection Agreement, Borrower shall substitute for
such defaulted Interest Rate Protection Agreement another Interest Rate
Protection Agreement (to which the Person that defaulted under the defaulted
Interest Rate Protection Agreement is not a party) so that, after giving effect
to such substitution, Borrower is in compliance with the requirements of
Sections 2.6(a) and (b) hereof. Notwithstanding the foregoing, (i) Borrower may
terminate any Interest Rate Protection Agreement if it is required to enter into
a new one pursuant to the immediately preceding sentence and provided that
Borrower shall have entered into such new agreement upon or before terminating
the existing one, and (ii) Agent’s consent to the modification of any Interest
Rate Protection Agreement shall not be unreasonably withheld, conditioned or
delayed so long as, giving effect to such modification, such Interest Rate
Protection Agreement continues to comply with the requirements of Section 2.6(a)
and (b) hereof, the payment dates and interest period (and manner of determining
same) are not changed, the agreement is not cross-defaulted, no additional
termination events with respect to Borrower

62528184    34

--------------------------------------------------------------------------------




or automatic early termination events are added and there are no other
materially adverse amendments.
(f)    Receipts from Interest Rate Protection Agreements. All payments due to
Borrower pursuant to any Interest Rate Protection Agreement, including upon any
termination thereof, shall be payable to and held by Agent; provided, however,
that all periodic “net payments” due to Borrower so received by Agent in
connection with a payment made by a counterparty to an Interest Rate Protection
Agreement shall be applied by Agent on account of Interest then due and payable
on the Loan. If an Event of Default occurs, Agent may, in its sole discretion,
for so long as such Event of Default is continuing and in addition to any other
rights and remedies hereunder, apply the amounts so held by Agent to the Loan or
other amounts due under the Loan Documents at Agent’s election. Until such time
as all Obligations have been paid in full, Borrower shall have no right to
withdraw or otherwise apply any funds received by Agent on account of any
Interest Rate Protection Agreement. Such funds shall constitute additional
security for the Obligations, a security interest therein being granted hereby.
In the event Borrower receives any sums pursuant to or in connection with any
Interest Rate Protection Agreement, it shall immediately pay such sums to Agent.
SECTION 2.7.       Additional Interest. Borrower shall pay to Agent the
following losses, costs and expenses of Agent or any Lender incurred or
estimated by Agent or such Lender, as applicable, to be incurred: all losses,
costs and expenses incurred by reason of obtaining, liquidating or redeploying
deposits or other funds acquired by Agent or such Lender to fund or maintain the
Loan, including as a result of (i) a prepayment of the Loan, or (ii) a delay or
failure to convert the Applicable Interest Rate to a LIBOR Rate, or to prepay
the Loan when required hereunder or after Borrower has given a notice of
prepayment, or otherwise. In any of the foregoing events, Borrower shall pay to
Agent, concurrently with any principal payment and otherwise within five (5)
days after written demand, such amount as shall equal the amount of the
Additional Interest certified by Agent (or the applicable Lender) to Borrower by
reason of such event. A certificate as to the amount of such Additional Interest
submitted by Agent to Borrower setting forth Agent’s (or the applicable
Lender’s) basis for the determination of Additional Interest shall be conclusive
evidence of the amount thereof, absent manifest error. Failure on the part of
Agent to demand payment from Borrower for any Additional Interest attributable
to any particular period shall not constitute a waiver of Agent’s (or the
applicable Lender’s) right to demand payment of such amount for any subsequent
or prior period.
SECTION 2.8.       No Withholdings. All sums payable by Borrower under the Note,
this Loan Agreement and the other Loan Documents, shall be paid in full and
without set-off or counterclaims and free of any deductions or withholdings for
any and all present and future taxes, levies, imposts, deductions, duties,
filing and other fees or charges (collectively, “Taxes”) other than Excluded
Taxes. In the event that Borrower is prohibited by any law from making any such
payment free of such deductions or withholdings with respect to Taxes, then
Borrower shall pay such additional amount to Agent as may be necessary in order
that the actual amount received by Lenders after such deduction or withholding
(and after payment of any additional Taxes due as a consequence of the payment
of such additional amount) shall equal the amount that would have been received
if such deduction or withholding were not required;

62528184    35

--------------------------------------------------------------------------------




provided, however, that Borrower shall not be obligated to pay such additional
amount on account of a specific Lender if at the time such Lender became a
“Lender” hereunder, Borrower is required to deduct or withhold any sums solely
because such Lender had a legal basis to deliver, but failed to deliver, to
Borrower (a) a duly executed copy of United States Internal Revenue Service
Form W-8 BEN,  W-8 ECI or W-81MY or any successor form or any required renewal
thereof, as the case may be, certifying in each case that such Lender is
entitled to receive payments hereunder or under the other Loan Documents without
deduction or withholding of any United States federal income taxes or at a
reduced rate of withholding for such taxes or (b) a duly executed United States
Internal Revenue Service Form W-8 BEN or W-9 or any successor form or any
required renewal thereof, establishing that a full exemption exists from United
States backup withholding tax, and as result of such failure, Borrower was
prohibited by the IRC from making any such payment free of such deductions or
withholding. Notwithstanding anything contained in this Section 2.8, in no event
will any Lender’s failure to deliver any such forms, or any renewal or extension
thereof, affect, postpone or relieve Borrower from any obligation to pay
Interest, principal, Additional Interest and other amounts due under the Loan
Documents (other than amounts due under this Section 2.8 as a result of a
Lender’s failure to deliver such forms). Such additional amount shall be due
concurrently with the payment with respect to which such additional amount is
owed in the amount of Taxes certified by Agent (or the applicable Lender). A
certificate as to the amount of Taxes submitted by Agent to Borrower setting
forth Agent’s (or the applicable Lender’s ) basis for the determination of Taxes
shall be conclusive evidence of the amount thereof, absent manifest error.
Failure on the part of Agent to demand payment from Borrower for any Taxes
attributable to any particular period shall not constitute a waiver of Agent’s
(or the applicable Lender’s) right to demand payment of such amount for any
subsequent or prior period.
SECTION 2.9.       Unavailability of LIBOR; Illegality.
(a)    Unavailability of LIBOR. If on any date on which Borrower seeks to
establish a LIBOR Rate as the Applicable Interest Rate pursuant to Section 2.3
hereof or if Section 2.3(c) hereof applies, Agent determines (which
determination shall be conclusive and binding upon Borrower) that (i) Dollar
deposits in an amount approximately equal to the then outstanding principal
balance of the Loan Portion bearing interest at a LIBOR Rate are not generally
available at such time in the London interbank Eurodollar market for deposits in
Eurodollars, (ii) reasonable means do not exist for ascertaining LIBOR, or
(iii) the Applicable Interest Rate would be in excess of the maximum interest
rate which Borrower may by law pay, Agent shall promptly give notice (the
“Non-Availability Notice”) of such fact to Borrower and the option to convert to
or to continue the Applicable Interest Rate on such Loan Portion as a LIBOR Rate
shall be suspended until such time as such condition no longer exists. In the
event that the option to elect, to convert to or to continue an Applicable
Interest Rate as a LIBOR Rate shall be suspended as provided in this
Section 2.9(a), effective upon the giving of the Non-Availability Notice, and if
applicable, effective as of the first date that the applicable LIBOR Rate Period
would otherwise be in effect pursuant to Section 2.3(c) hereof, interest on the
Loan Portion for which a LIBOR Rate was to be determined shall be payable at the
Base Rate, from and including the date of the giving of the Non-Availability
Notice (or the date that such LIBOR Rate Period would otherwise be in effect
pursuant to Section 2.3(c) hereof, if applicable) until

62528184    36

--------------------------------------------------------------------------------




the Maturity Date or until any earlier date on which a LIBOR Rate shall become
effective for such Loan Portion pursuant to Section 2.3 hereof following the
giving of notice by Agent to Borrower that the conditions referred to in this
Section 2.9(a) no longer exist.
(b)    Illegality. In the event that at any time while any Loan Portion bears
interest at a LIBOR Rate, any Lender determines (which determination shall be
conclusive and binding on Borrower) that it shall become illegal for such Lender
to maintain the Loan or a portion thereof on the basis of one or more LIBOR
Rates, Agent shall promptly after receiving notice thereof from such Lender give
written notice of such fact to Borrower, and the option to elect, to convert to
or to continue the Applicable Interest Rate on any Loan Portion as a LIBOR Rate
shall be suspended until such time as such condition shall no longer exist. In
the case of existing Loan Portions affected by the circumstances described in
the immediately preceding sentence, the Applicable Interest Rate on such Loan
Portion shall be converted automatically to the Base Rate (unless such Lender
determines that such conversion is not required with respect to any existing
Loan Portion) and shall be payable at the Base Rate in the same manner as
provided in Section 2.9(a) hereof.
(c)    Prepayment of Loan as Remedy. If Agent or any Lender, as applicable,
gives notice to Borrower of the occurrence of the circumstances described in
Section 2.9(a) or (b) hereof, or any Lender demands compensation under Section
2.8 or 2.10 hereof, Borrower may, within thirty (30) days of such notice, give
notice to Agent and to each Lender of Borrower’s intention to prepay the entire
outstanding principal balance of the Loan, together with accrued Interest and
all other amounts owing under the Loan Documents (including Additional Interest
in connection with such prepayment under Section 2.7 hereof). In the case of the
circumstances described in Section 2.9(a) or (b), Borrower may, within ten (10)
days of giving such notice, prepay the Loan in full as aforesaid in accordance
with Section 2.4(d) hereof, but without the payment of any prepayment fees set
forth in said Section 2.4(d). In the case of compensation demanded under Section
2.8 or 2.10 hereof, unless the affected Lender(s) agree(s), within ten (10) days
after Borrower’s notice as aforesaid, to waive the application of said Sections,
then Borrower may, within ten (10) days of giving such notice, prepay the Loan
in full as aforesaid in accordance with Section 2.4(d) hereof, but without the
payment of any prepayment fees set forth in said Section 2.4(d).
SECTION 2.10.       Increased Costs and Capital Adequacy.
(a)    Borrower agrees to pay Agent additional amounts as Agent shall determine
(which determination shall be conclusive and binding upon Borrower) will
compensate Lenders for costs incurred in maintaining the Loan or any portion
thereof outstanding or for the reduction of any amounts received or receivable
as a result of any change in any applicable law, regulation or treaty, or in the
interpretation or administration thereof by any domestic or foreign governmental
authority charged with the interpretation or administration thereof (whether or
not having the force of law), or by any domestic or foreign court, (i) changing
the basis of taxation of payments to any Lender (other than taxes imposed on all
or any portion of the overall net income of any Lender by the United States or
by any political subdivision or taxing authority of the United States),
(ii) imposing, modifying or applying any reserve, special deposit or similar

62528184    37

--------------------------------------------------------------------------------




requirement against assets of, deposits with or for the account of, credit
extended by, or any other acquisition of funds for loans by any Lender (whether
directly, indirectly or on a portfolio wide basis) or (iii) imposing on any
Lender any other condition affecting the Note or the Loan.
(b)    If any Lender shall determine that (i) any change in the application of
any law, rule, regulation or guideline adopted or arising out of (y) the June
2006 report of the Basel Committee on Banking Regulations and Supervisory
Practices entitled “Basel II: International Convergence of Capital Measurement
and Capital Standards: a Revised Framework Comprehensive Version,” or (z) the
reports and supporting documentation of the Basel Committee on Banking
Supervision commonly referred to as the Basel III accord (“Basel III”), in each
case together with any amendments thereto, or any change in the interpretation
or administration thereof by any domestic or foreign governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, (ii) any change in or adoption of any other law, rule,
regulation or guideline regarding capital adequacy, or (iii) compliance by any
Lender, or any lending office of any Lender, or the holding company of any
Lender, with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency based on any such change or adoption, has or would have the effect of
reducing the rate of return on any Lender’s capital to a level below that which
such Lender would have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender with respect to capital
adequacy), then from time to time Borrower shall pay to Agent such additional
amounts determined by Agent or any Lender (which determination shall be
conclusive and binding upon Borrower absent manifest error) as will compensate
Lenders for such actual reduction with respect to any portion of the Loan
outstanding.
(c)    Any amount payable by Borrower pursuant to Section 2.10(a) or (b) hereof
shall be paid to Agent within ten (10) Business Days of receipt by Borrower of a
certificate of Agent setting forth the amount due and Agent’s basis for the
determination of such amount, which statement shall be conclusive and binding
upon Borrower absent manifest error. Failure on the part of Agent to demand
payment from Borrower for any such amount attributable to any particular period
shall not constitute a waiver of Agent’s right to demand payment of such amount
for any subsequent or prior period.
(d)    Notwithstanding Sections 2.10(a) and (b) hereof, (i) all requests, rules,
guidelines or directions under or in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) any change based on Basel III, shall
be deemed not to have occurred on or prior to the Closing Date.
SECTION 2.11.       Usury. The Note, this Loan Agreement, the Mortgage, and the
other Loan Documents are subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the Obligations at a rate
which could subject any Lender to either civil or criminal liability as a result
of being in excess of the maximum interest rate which Borrower is permitted by
law to contract for or to agree to pay. If by the terms of the Note, this Loan
Agreement, the Mortgage or any other Loan Document, Borrower is at any time
required or obligated to pay interest at a rate in excess of such maximum rate,
the rate of interest

62528184    38

--------------------------------------------------------------------------------




shall be deemed to be immediately reduced to such maximum rate and the interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of principal.
SECTION 2.12.       Closing. The Closing shall be held at the offices of Kaye
Scholer LLP or such other place as Agent may designate in New York City or, at
Agent’s election, pursuant to an escrow with the Title Company.
SECTION 2.13.       Loan Fee Letter. Borrower shall pay to Agent the fees
provided for in the Loan Fee Letter in accordance with the terms of this Loan
Agreement and the Loan Fee Letter.
SECTION 2.14.       Cash Sweep Provisions.
(a)    Commencing on the third (3rd) Payment Date following any Testing
Determination Date as of which a Cash Sweep Condition is determined or deemed to
exist, and continuing on each Payment Date thereafter until such Cash Sweep
Condition is cured or ceases to exist in accordance with this Loan Agreement, in
addition to all other amounts then due and owing, Borrower shall (i) pay to
Agent an amount equal to Net Cash Flow of the second preceding calendar month to
such Payment Dates, respectively, and (ii) deliver to Agent a certificate
setting forth in reasonable detail Borrower’s calculation of Net Cash Flow. In
illustration of the foregoing, in the event that the Testing Determination Date
with respect to which a Cash Sweep Condition exists would be March 31, (x) the
third (3rd) Payment Date following such Testing Determination Date would be the
first (1st) Business Day of June and the applicable calendar month for which Net
Cash Flow would be payable on such Payment Date would be April, (y) the first
immediately succeeding Payment Date would be the first (1st) Business Day of
July and the applicable calendar month for which Net Cash Flow would be payable
on such Payment Date would be May, and (z) the second immediately succeeding
Payment Date would be the first (1st) Business Day of August and the applicable
calendar month for which Net Cash Flow would be payable on such Payment Date
would be June.
(b)    The payments required above shall be deposited into the Cash Sweep
Account to be held in accordance with this Section 2.14. If, following the
occurrence of a Cash Sweep Condition, either (i) Borrower deposits a sum equal
to the Cash Sweep Limit into the Cash Sweep Account (“ICR Cure Payment”) (which
shall be deemed to cure such Cash Sweep Condition), (ii) Borrower prepays the
Loan in accordance with Section 2.4(d) hereof by an amount equal to the ICR Cure
Payment (which shall be deemed to cure such Cash Sweep Condition) or (iii) such
Cash Sweep Condition ceases to exist, then, provided no Event of Default exists
and is continuing, Agent shall, promptly after Borrower’s request, remit to
Borrower any sums on deposit in the Cash Sweep Account (in the case of the
foregoing clause (i), immediately prior to the ICR Cure Payment). For purposes
of clarity, provided no Event of Default exists and is continuing, any ICR Cure
Payments shall be promptly returned to Borrower if the Interest Coverage Ratio
exceeds 1:25:1.00 for two (2) consecutive Testing Determination Dates pursuant
to the definition of Cash Sweep Condition. Upon the occurrence and during the
continuance of an Event of Default, Agent may apply any funds on deposit in the
Cash Sweep Account as set forth in Sections 6.4 and 6.5 hereof and shall have
all other rights and remedies

62528184    39

--------------------------------------------------------------------------------




with respect to the Cash Sweep Account specified in this Loan Agreement and in
any other Loan Document, at law and in equity. Borrower and Operating Lessee
hereby grant to Agent a security interest in all of their rights in and to the
Cash Sweep Account and all sums on deposit therein as additional security for
the Obligations, and agree that Agent shall have sole dominion and control of
the Cash Sweep Account. Borrower and Operating Lessee shall maintain the Cash
Sweep Account and shall pay all fees and charges with respect thereto when due.
All interest earned on amounts deposited in the Cash Sweep Account shall be
re-deposited therein and become part thereof.
SECTION 2.15.       FF&E/Capital Reserve Account.
(a)    On the Closing Date, Borrower and Operating Lessee shall cause to be
deposited an amount equal to the sums on deposit in the pre-existing capital
reserve for the Premises or similar account into an account or sub-account at
Agent (the “FF&E/Capital Reserve Account”). Thereafter, on or before each
Payment Date, Borrower and Operating Lessee shall (i) deposit or cause Property
Manager to deposit into the FF&E/Capital Reserve Account in cash or other
immediately available funds, an amount equal to at least the FF&E/Capital
Reserve Amount for the second (2nd) calendar month immediately prior to such
Payment Date (e.g., the payment due on or before July 1, 2015 shall be the
FF&E/Capital Reserve Amount for May, 2015), and (ii) deliver to Agent a
certificate setting forth in reasonable detail Operating Lessee’s calculation of
such FF&E/Capital Reserve Amount.
(b)    From time to time, but no more frequently than once per calendar month,
Borrower and Operating Lessee may submit to Agent a FF&E/Capital Disbursement
Request with respect to FF&E Expenditures and/or Capital Expenditures. So long
as the expenditures that are the subject of such FF&E/Capital Disbursement
Request are Approved FF&E Expenditures or Approved Capital Expenditures, Agent
shall disburse to Borrower or Operating Lessee from the available balance of the
FF&E/Capital Reserve Account an amount equal to the Approved FF&E Expenditures
and/or Approved Capital Expenditures which were requested in such FF&E/Capital
Disbursement Request. Borrower and Operating Lessee shall use disbursements from
the FF&E/Capital Reserve Account solely for the purpose of paying those amounts
specified in each FF&E/Capital Disbursement Request or reimbursing Borrower or
Operating Lessee for such amounts. Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default, Agent shall have
no obligation to make any disbursement from the FF&E/Capital Reserve Account.
Agent’s concurrence with any FF&E/Capital Disbursement Request shall not be
deemed to constitute a representation that no Default or Event of Default has
occurred and/or is continuing or a waiver of any Default or Event of Default or
any right or remedy resulting therefrom.
(c)    Borrower and Operating Lessee hereby grant to Agent a security interest
in all of their rights in and to the FF&E/Capital Reserve Account and all sums
on deposit therein as additional security for the Obligations. Borrower and
Operating Lessee hereby acknowledge and agree that Agent shall have sole
dominion and control of the FF&E/Capital Reserve Account. The FF&E/Capital
Reserve Account shall not be closed without obtaining the prior written consent
of Agent. Borrower and Operating Lessee shall maintain the FF&E/Capital

62528184    40

--------------------------------------------------------------------------------




Reserve Account and shall pay all fees and charges with respect thereto when
due. All interest (if any) earned on amounts deposited in the FF&E/Capital
Reserve Account shall be re-deposited therein and become part thereof. Upon the
occurrence and during the continuance of an Event of Default, Agent may apply
any funds on deposit in the FF&E/Capital Reserve Account as set forth in
Section 6.5 hereof and shall have all other rights and remedies with respect to
the FF&E/Capital Reserve Account specified in this Loan Agreement and in any
other Loan Document, at law and in equity. Neither Agent nor Lenders shall be
liable for any loss of interest on or any penalty or charge assessed against the
funds in, payable on, or credited to the FF&E/Capital Reserve Account as a
result of the exercise by Agent of any of its rights, remedies or obligations
hereunder or under any other Loan Document.
SECTION 2.16.       Operating Account.
(a)    Operating Lessee shall cause Property Manager to deposit all Gross
Revenue into the Operating Account in accordance with the Property Management
Agreement. Operating Lessee shall not close or agree to the closing of the
Operating Account or open or agree to the opening of additional Operating
Accounts without prior written notice thereof to Agent, which notice shall
include the depository’s name and address and the account name and number of any
new or replacement Operating Account. Operating Lessee shall not permit Property
Manager to withdraw or otherwise use sums from the Operating Account except in
accordance with the Property Management Agreement and the Property Manager
Subordination Agreement. Neither Borrower nor Operating Lessee shall withdraw
any amounts from the Operating Account except as may be approved by Agent in
writing, it being acknowledged that Property Manager (and pursuant to the other
provisions of this Section 2.16(a), Agent) alone shall withdraw sums from the
Operating Account pursuant to and in accordance with the Property Management
Agreement and the Property Manager Subordination Agreement. Upon the occurrence
and during the continuance of an Event of Default, Agent may notify Property
Manager in writing to remit all amounts payable to Operating Lessee (after
payment of all operating expenses, cost reimbursements, working capital and
other amounts due Property Manager under the Property Management Agreement) to
an account designated in writing by Agent. In addition, upon the occurrence and
during the continuance of an Event of Default, Agent may apply any funds on
deposit in the Operating Account as set forth in Section 6.5 hereof and shall
have all other rights and remedies with respect to the Operating Account
specified in this Loan Agreement and in any other Loan Document, at law and in
equity, subject, however, to the last sentence of Section 6.5 hereof.
(b)    Borrower and Operating Lessee shall not open any new Account or close any
Account without prior written notice thereof to Agent, which notice shall
include the depository’s name and address and the account name and number of any
new or replacement Account.
(c)    Borrower and Operating Lessee hereby grant to Agent a security interest
in all of their rights in and to the Operating Account and any new Account
established by either Borrower or Operating Lessee and all sums on deposit
therein as additional security for the Obligations. Subject to the rights of
Borrower and Operating Lessee expressly set forth herein to

62528184    41

--------------------------------------------------------------------------------




make and permit others to make withdrawals from the Operating Account and
subject to the rights of Property Manager pursuant to the Property Management
Agreement and the Property Manager Subordination Agreement, Borrower and
Operating Lessee hereby acknowledge and agree that Agent shall have sole
dominion and control of the Operating Account.
SECTION 2.17.       Tenant Security Deposits.
(a)    Borrower and Operating Lessee shall cause comply with all Legal
Requirements and the applicable Lease applicable to any security given under any
Lease.
(b)    Borrower and Operating Lessee may only apply Security Deposits in the
ordinary course of business to sums due under the applicable Lease when the
terms of such Lease or applicable Legal Requirements permit the application
thereof and to return any Security Deposit to the applicable Lessee pursuant to
Legal Requirements or the terms of the applicable Lease which require Borrower
or Operating Lessee to return such other Security Deposit. Borrower and
Operating Lessee hereby grant to Agent a security interest in all Security
Deposits as additional security for the Obligations. Upon the occurrence and
during the continuance of an Event of Default, Agent may apply any Security
Deposits which become forfeited or otherwise payable to Borrower or Operating
Lessee to the Obligations in such order as Agent elects. Upon the occurrence and
during the continuation of an Event of Default, Borrower and Operating Lessee
shall, at Agent’s request, deposit all Security Deposits with Agent to hold and
disburse same in accordance with this Section 2.17.
SECTION 2.18.       Intentionally Omitted.
SECTION 2.19.       Extension of Loan.
(a)    Generally. Subject to the conditions set forth in this Section 2.19,
Borrower shall have three (3) options to extend the Maturity Date. The first
extension option shall be exercisable as provided in Section 2.19(b) hereof and
shall extend the Maturity Date by one (1) year to the day which is the first
(1st) anniversary of the Initial Maturity Date (such one (1) year period is
referred to herein as the “First Extension Period” and such first (1st)
anniversary date is referred to herein as the “First Extended Maturity Date”).
The second extension option shall be exercisable as provided in Section 2.19(c)
hereof and shall extend the Maturity Date by one (1) year to the day which is
the first (1st) anniversary of the First Extended Maturity Date (such one (1)
year period is referred to herein as the “Second Extension Period” and such
first (1st) anniversary date is referred to herein as the “Second Extended
Maturity Date”). The third extension option shall be exercisable as provided in
Section 2.19(d) hereof and shall extend the Maturity Date by one (1) year to the
day which is the first (1st) anniversary of the Second Extended Maturity Date
(such one (1) year period is referred to herein as the “Third Extension
Period”).
(b)    Conditions to First Extension Period. Borrower’s option to extend the
Maturity Date by one (1) year to the day which is the first (1st) anniversary of
the Initial Maturity Date shall be subject to the following conditions being
satisfied to the satisfaction of Agent, on or prior to the Initial Maturity Date
(or such other date as may be provided below):

62528184    42

--------------------------------------------------------------------------------




(i)    Borrower shall have delivered to Agent an irrevocable notice of
Borrower’s election to so extend the Term no later than thirty (30) days prior
to the Initial Maturity Date;
(ii)    Borrower shall have paid to Agent for the pro rata benefit of Lenders an
extension fee equal to one-eighth of one percent (0.125%) of the outstanding
principal amount of the Loan as of the Initial Maturity Date (which fee shall be
deemed earned in full on such date and shall not be refundable, in whole or in
part, for any reason whatsoever);
(iii)    Borrower shall have entered into an Interest Rate Protection Agreement
for the First Extension Period which shall satisfy all of the conditions set
forth in Section 2.6(b) hereof (and delivered a computation of the required
fixed/capped rate required by said Section 2.6(b)) through and including the
last day of the First Extension Period, taken and completed all action required
to be taken to cause such Interest Rate Protection Agreement to be in full force
and effect, and delivered to Agent a copy of the trade confirmation for such
Interest Rate Protection Agreement together with an Assignment of Interest Rate
Protection Agreement executed by Borrower with respect to such Interest Rate
Protection Agreement and an Interest Rate Protection Agreement Consent executed
by the financial institution providing such Interest Rate Protection Agreement
promptly after execution and delivery of the Interest Rate Protection Agreement;
(iv)    Borrower shall have delivered to Agent the financial statements and
other information required to be delivered to Agent pursuant to Section 5.1(d)
hereof with respect to the twelve (12) month period ending on the last day of
the second (2nd) calendar month immediately preceding the calendar month in
which the Initial Maturity Date occurs and no Cash Sweep Condition shall have
occurred or be deemed to have occurred as of said last day of the immediately
preceding second (2nd) calendar month (it being understood that Borrower may
satisfy the condition set forth in this clause (iv) by taking either of the
actions described in Sections 2.14(b)(i) or (ii) of this Loan Agreement,
provided that such action is taken prior to the Initial Maturity Date); and
(v)    No Event of Default or Default shall have occurred and then be continuing
as of the Initial Maturity Date.
(c)    Conditions to Second Extension Period. Borrower’s option to extend the
Maturity Date by one (1) year to the day which is the first (1st) anniversary of
the First Extended Maturity Date shall be subject to the following conditions
being satisfied to the satisfaction of Agent, on or prior to the First Extended
Maturity Date (or such other date as may be provided below):
(i)    Borrower shall have delivered to Agent an irrevocable notice of
Borrower’s election to so extend the Term no later than thirty (30) days prior
to the First Extended Maturity Date;
(ii)    Borrower shall have paid to Agent for the pro rata benefit of Lenders an
extension fee equal to one-eighth of one percent (0.125%) of the outstanding

62528184    43

--------------------------------------------------------------------------------




principal amount of the Loan as of the First Extended Maturity Date (which fee
shall be deemed earned in full on the such date and shall not be refundable, in
whole or in part, for any reason whatsoever);
(iii)    Borrower shall have entered into an Interest Rate Protection Agreement
for the Second Extension Period which shall satisfy all of the conditions set
forth in Section 2.6(b) hereof (and delivered a computation of the required
fixed/capped rate required by said Section 2.6(b)) through and including the
last day of the Second Extension Period, taken and completed all action required
to be taken to cause such Interest Rate Protection Agreement to be in full force
and effect, and delivered to Agent a copy of the trade confirmation for such
Interest Rate Protection Agreement together with an Assignment of Interest Rate
Protection Agreement executed by Borrower with respect to such Interest Rate
Protection Agreement and an Interest Rate Protection Agreement Consent executed
by the financial institution providing such Interest Rate Protection Agreement
promptly after execution and delivery of the Interest Rate Protection Agreement;
(iv)    Borrower shall have delivered to Agent the financial statements and
other information required to be delivered to Agent pursuant to Section 5.1(d)
hereof with respect to the twelve (12) month period ending on the last day of
the second (2nd) calendar month immediately preceding the calendar month in
which the First Extended Maturity Date occurs and no Cash Sweep Condition shall
have occurred or be deemed to have occurred as of said last day of the
immediately preceding second (2nd) calendar month (it being understood that
Borrower may satisfy the condition set forth in this clause (iv) by taking
either of the actions described in Sections 2.14(b)(i) or (ii) of this Loan
Agreement, provided that such action is taken prior to the First Extended
Maturity Date); and
(v)    No Event of Default or Default shall have occurred and then be continuing
as of the First Extended Maturity Date.
(d)    Conditions to Third Extension Period. Borrower’s option to extend the
Maturity Date by one (1) year to the day which is the first (1st) anniversary of
the Second Extended Maturity Date shall be subject to the following conditions
being satisfied to the satisfaction of Agent, on or prior to the Second Extended
Maturity Date (or such other date as may be provided below):
(i)    Borrower shall have delivered to Agent an irrevocable notice of
Borrower’s election to so extend the Term no later than thirty (30) days prior
to the Second Extended Maturity Date;
(ii)    Borrower shall have paid to Agent for the pro rata benefit of Lenders an
extension fee equal to one-eighth of one percent (0.125%) of the outstanding
principal amount of the Loan as of the Second Extended Maturity Date (which fee
shall be deemed earned in full on the such date and shall not be refundable, in
whole or in part, for any reason whatsoever);

62528184    44

--------------------------------------------------------------------------------




(iii)    Borrower shall have entered into an Interest Rate Protection Agreement
for the Third Extension Period which shall satisfy all of the conditions set
forth in Section 2.6(b) hereof (and delivered a computation of the required
fixed/capped rate required by said Section 2.6(b)) through and including the
last day of the Third Extension Period, taken and completed all action required
to be taken to cause such Interest Rate Protection Agreement to be in full force
and effect, and delivered to Agent a copy of trade confirmation for such
Interest Rate Protection Agreement together with an Assignment of Interest Rate
Protection Agreement executed by Borrower with respect to such Interest Rate
Protection Agreement, and an Interest Rate Protection Agreement Consent executed
by the financial institution providing such Interest Rate Protection Agreement
promptly after execution and delivery of the Interest Rate Protection Agreement;
(iv)    Borrower shall have delivered to Agent the financial statements and
other information required to be delivered to Agent pursuant to Section 5.1(d)
hereof with respect to the twelve (12) month period ending on the last day of
the second (2nd) calendar month immediately preceding the calendar month in
which the Second Extended Maturity Date occurs and no Cash Sweep Condition shall
have occurred or be deemed to have occurred as of said last day of the
immediately preceding second (2nd) calendar month (it being understood that
Borrower may satisfy the condition set forth in this clause (iv) by taking
either of the actions described in Sections 2.14(b)(i) or (ii) of this Loan
Agreement, provided that such action is taken prior to the Second Extended
Maturity Date); and
(v)    No Event of Default or Default shall have occurred and then be continuing
as of the Second Extended Maturity Date.
ARTICLE III    

CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS LOAN AGREEMENT
This Loan Agreement shall not be effective until the following conditions shall
have been satisfied, except to the extent that Agent may elect (which election
may be made without written or express notice of such waiver) to waive any such
conditions (provided, however, upon Closing, any conditions not satisfied shall
be deemed waived unless otherwise agreed to by Borrower and Agent in writing at
Closing):
SECTION 3.1.       Representations and Warranties. The representations and
warranties made by Borrower, Operating Lessee and Guarantor in the Loan
Documents and in any certificate, document, or financial or other statement
furnished by Borrower, Operating Lessee and Guarantor pursuant to or in
connection therewith, shall be true and correct in all material respects on and
as of the Closing Date.
SECTION 3.2.       Miscellaneous Closing Deliveries. Agent shall have received
and approved in its sole and absolute discretion the following items and
documents, duly executed by all parties thereto (including Agent, if applicable)
and in recordable form where applicable:

62528184    45

--------------------------------------------------------------------------------






(a)    this Loan Agreement, the Note and the other Loan Documents;
(b)    an Appraisal setting forth an Appraised Value acceptable to Agent;
(c)    the Title Policy;
(d)    the Survey;
(e)    unless such information is indicated on the Survey, a certificate from a
licensed surveyor or an insurance broker as to whether the Premises or any
portion thereof are located in a flood hazard plain as indicated on the maps of
the Federal Emergency Management Agency;
(f)    the Environmental Report;
(g)    the Engineering Report;
(h)    Intentionally Omitted;
(i)    a report from Agent’s insurance consultant as to the insurance maintained
by Borrower and Operating Lessee, together with such documents with respect to
the Insurance Policies, evidence that the Insurance Policies are in full force
and effect and reflect that Agent and Lenders are properly endorsed in
accordance with Schedule 5.11 hereof, and that the requirements set forth in
Schedule 5.11 hereof are otherwise met, and evidence that the premiums for same
paid in full;
(j)    an organizational chart of Borrower and Operating Lessee;
(k)    copies of (y) transaction authorizations executed by Borrower, Operating
Lessee, Guarantor, and each member, partner or shareholder thereof to the extent
such authorizations by such members, partners or shareholders are required by
the organizational documents of Borrower, Operating Lessee and Guarantor,
authorizing the execution, delivery and performance of the Loan Documents to
which Borrower, Operating Lessee and Guarantor, respectively, is a party and
(z) the organizational documents of Borrower, Operating Lessee, Guarantor, and,
if applicable each managing member or general partner of such entities;
(l)    a good standing certificate for Borrower, Operating Lessee and Guarantor
issued by the Secretary of State of the state of their formation within thirty
(30) days of the Closing Date, and good standing certificates for Borrower and
Operating Lessee issued by the Secretary of State of the state in which the
Premises are located within thirty (30) days of the Closing Date;
(m)    an incumbency certificate for Borrower, Operating Lessee and Guarantor
executed by the secretary or other officer thereof (or the managing member or
general partner thereof, if applicable) setting forth the offices and signatures
of each officer of

62528184    46

--------------------------------------------------------------------------------




Borrower, Operating Lessee and Guarantor (or the managing member or general
partner thereof, if applicable) executing the Loan Documents (who shall be
different from the secretary);
(n)    an IRS form W-9 executed by Borrower and Operating Lessee, setting forth
their respective tax identification numbers;
(o)    a copy of a valid driver’s license, passport or other government-issued
identity card of each individual who executes the Loan Documents on behalf of
Borrower, Operating Lessee and Guarantor, certified as true and correct by an
attorney or notary public, and such other information and documentation as Agent
reasonably requests concerning the Patriot Act;
(p)    such financial and other information required by Agent with respect to
the Premises, the other Collateral, Borrower, Operating Lessee and Guarantor and
any Person that directly or indirectly holds any ownership interest therein,
including such reports to confirm that the Cash Available for Debt Service for
the twelve-month period ending in the most recent month prior to the Closing
Date is at least $7,000,000;
(q)    copies of the Property Management Agreement, each Lease, all Operating
Agreements and all other written agreements to which Borrower or Operating
Lessee is a party, all Permitted Encumbrances and Premises Documents and all
other licenses, easements, plats and other agreements or instruments to which
the Premises are subject;
(r)    evidence of payment of all real estate taxes, assessments, and payments
in lieu of taxes with respect to the Premises;
(s)    copies of all certificates of occupancy and all other Operating Permits
that exist as of the Closing Date;
(t)    evidence that the Premises complies in all material respects with all
zoning and building code requirements and that the uses thereof are permitted
uses;
(u)    opinion(s) of counsel for Borrower, Operating Lessee and Guarantor with
respect to their formation, the Loan Documents and such other matters required
by Agent; and
(v)    all other documents, instruments, agreements, instruments, certificates,
reports, opinions and information (including estoppel certificates and
non-disturbance and attornment agreements) as Agent or Agent’s Counsel may
reasonably require.
SECTION 3.3.       Payment of Fees and Expenses. Agent shall have received
payment of all fees and expenses required to be paid pursuant to the Loan Fee
Letter, this Loan Agreement or the other Loan Documents. Borrower shall have
deposited into the FF&E/Capital Reserve Account the deposit required pursuant to
Section 2.15(a) hereof.

62528184    47

--------------------------------------------------------------------------------




SECTION 3.4.       No Default or Event of Default. No Default or Event of
Default shall have occurred and be continuing.
SECTION 3.5.       No Casualty or Taking. No Casualty shall have occurred to any
portion of the Premises. No Taking of any portion of the Premises or any
modification, realignment or relocation of any streets or roadways abutting the
Premises or denial of access to the Premises, from any point of access (public
or private), shall have occurred or be threatened or pending. There is no
material deferred maintenance for the Premises.
SECTION 3.6.       Adverse Conditions; Internal Approval. Agent shall be
satisfied that (a) no material adverse change has occurred to the business,
property (including the Premises and other Collateral) or other assets,
operations, prospects or condition (financial or otherwise) taken as a whole of
Borrower, Operating Lessee or Guarantor since the date of the financial
statements referred to above, and (b) there has been no disruption or adverse
change in loan syndication, financial, banking or capital market conditions that
has materially impaired or is reasonably likely to materially impair, in Agent’s
judgment, the completion of the sale or syndication of loans similar to the Loan
and that there has been no outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war, and shall have received all internal underwriting approvals to make the
Loan and otherwise pertaining to Borrower, Operating Lessee, Guarantor and all
other relevant parties.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Loan and to induce Lenders and Agent to enter into
this Loan Agreement and to perform Lenders’ and Agent’s obligations hereunder,
Borrower hereby represents and warrants to Agent and Lenders as follows as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Loan Agreement and the other Loan Documents,
regardless of any investigation made by Agent or Lenders or on its or their
behalf).
SECTION 4.1.       Due Organization. Borrower is a limited partnership and
Operating Lessee is a limited liability company each duly organized and validly
existing under the laws of the state of its formation, and Borrower and
Operating Lessee are duly qualified to do business in the State where the
Premises are located. Each of Borrower and Operating Lessee has all necessary
power and authority to own its properties and to conduct its business as
presently conducted or proposed to be conducted and to enter into and perform
its obligations under this Loan Agreement and the other Loan Documents to which
it is a party, and all other agreements and instruments to be executed by
Borrower or Operating Lessee, in connection herewith and therewith. Attached to
Borrower’s Certificate is a true and correct organizational chart of Borrower
and Operating Lessee as of the Closing Date.
SECTION 4.2.       Due Execution. This Loan Agreement and the other Loan
Documents to which Borrower is a party have been duly executed and delivered,
and all necessary actions have been taken to authorize Borrower to perform its
obligations hereunder

62528184    48

--------------------------------------------------------------------------------




and thereunder. The Loan Documents to which Operating Lessee is a party have
been duly executed and delivered, and all necessary actions have been taken to
authorize Operating Lessee to perform its obligations thereunder.
SECTION 4.3.       Enforceability. This Loan Agreement and the other Loan
Documents to which Borrower is a party constitute legal, valid and binding
obligations of Borrower, enforceable against it in accordance with their
respective terms. The Loan Documents to which Operating Lessee is a party
constitute legal, valid and binding obligations of Operating Lessee, enforceable
against it in accordance with their respective terms.
SECTION 4.4.       No Violation. The consummation of the transactions herein
contemplated, the execution and delivery of this Loan Agreement, the other Loan
Documents to which Borrower and/or Operating Lessee is a party, and all other
agreements and instruments to be executed by Borrower and/or Operating Lessee in
connection herewith and therewith, and the performance by Borrower and Operating
Lessee of their respective obligations hereunder and thereunder, do not and will
not (a) violate any Legal Requirement, (b) result in a breach of any of the
terms, conditions or provisions of, or constitute a default under any mortgage,
deed of trust, indenture, agreement, permit, franchise, license, note or
instrument to which Borrower or Operating Lessee or any Affiliate of Borrower or
Operating Lessee is a party or by which it or any of its properties is bound,
(c) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the assets of Borrower or Operating Lessee or
any Affiliate of Borrower or Operating Lessee (except as contemplated by this
Loan Agreement and by the other Loan Documents), or (d) violate any provision of
the operating agreements or other organizational documents of Operating Lessee,
Borrower or any member, partner or shareholder of Borrower or Operating Lessee.
Neither Borrower, Operating Lessee nor any member, partner or shareholder of
Borrower or Operating Lessee is in default with respect to any Legal Requirement
relating to its formation or organization.
SECTION 4.5.       No Litigation. Except as set forth on Schedule 4.5 attached
hereto, there are no actions, suits or proceedings at law or in equity or before
or instituted by any Governmental Authority (a) pending or, to Borrower’s or
Operating Lessee’s knowledge, threatened against or affecting Borrower,
Operating Lessee, Guarantor, the Premises, the Collateral or any part thereof
(including any condemnation or eminent domain proceeding against the Premises,
or any part thereof, that would be reasonably likely to have a Material Adverse
Effect), or (b) pending or, to Borrower’s or Operating Lessee’s knowledge,
threatened, which affect or might affect the validity or enforceability of any
Security Document (or the priority of the lien thereof), or any of the Loan
Documents. If any of the matters set forth on Schedule 4.5 attached hereto is
determined against Borrower, Operating Lessee or Guarantor, such determinations,
taken as a whole, would not have a Material Adverse Effect.
SECTION 4.6.       No Default or Event of Default. No Event of Default or, to
Borrower’s Knowledge, Default, has occurred and is continuing.
SECTION 4.7.       Offsets, Defenses, Etc. Neither Borrower nor Operating Lessee
has any offsets, defenses or counterclaims against its obligations under the
Loan

62528184    49

--------------------------------------------------------------------------------




Documents, any and all such offsets, defenses and counterclaims, if any, being
waived by Borrower and Operating Lessee.
SECTION 4.8.       Consents. All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, or other actions with
respect to or by, any Governmental Authorities or any party to any Permitted
Encumbrance that are required in connection with the valid execution, delivery
and performance by each of Borrower and Operating Lessee of the Loan Documents
to which it is a party have been obtained and are in full force and effect.
SECTION 4.9.       Financial Statements and Other Information. All statements of
financial condition and related schedules of Borrower and Operating Lessee and
Guarantor heretofore delivered to Agent are true, correct and complete in all
material respects, fairly present the financial conditions of the subjects
thereof as of the respective dates thereof, and without limiting the foregoing,
reflect all direct and contingent liabilities of Borrower and Operating Lessee
and Guarantor, and have been prepared in accordance with Applicable Accounting
Standards or such other standards as are satisfactory to Agent. Title to all
assets listed in such statements and schedules of Borrower, Operating Lessee and
Guarantor are held solely in the name of Borrower, Operating Lessee or
Guarantor, respectively, and no other Person has an interest therein (other than
any interests of any party in the Premises pursuant to the Permitted
Encumbrances and Leases entered into in accordance with the Loan Documents and,
with respect to equipment, Equipment Leases that exist as of the Closing Date or
are entered into after the Closing Date in accordance with this Loan Agreement
and are noted in such statements and schedules as being subject to Equipment
Leases). No material adverse change has occurred in the financial conditions
reflected in the most recent of the aforesaid statements of financial condition
and related schedules since the respective dates thereof. Neither the aforesaid
statements of financial condition and related schedules nor any certificate,
statement, document or information furnished to Agent, Agent’s Counsel or to any
other Person at the request of Agent by or on behalf of Borrower, Operating
Lessee, Guarantor or any Borrower Party Partner in connection with or related to
the transactions contemplated hereby, nor any representation nor warranty in
this Loan Agreement or any other Loan Document, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading in any material respect.
SECTION 4.10.       Full Disclosure. There is no material fact pertaining to
Borrower, Operating Lessee, Guarantor, the Premises or the Collateral that
Borrower has not disclosed to Agent that would or is reasonably likely to have a
Material Adverse Effect.
SECTION 4.11.       Accounts. All accounts of Borrower and Operating Lessee or
of any other Person held on behalf of or for the benefit of Borrower or
Operating Lessee which are required to be established pursuant to this Loan
Agreement or any other Loan Document and Accounts which are not held at Agent,
including the account number of each Account and the name and address of the
financial institution at which each Account is held, are as set forth on
Schedule 4.11 attached hereto. Neither Borrower nor Operating Lessee has any
other accounts except those held at Agent and those set forth on said schedule.

62528184    50

--------------------------------------------------------------------------------




SECTION 4.12.       Indebtedness. Neither Borrower nor Operating Lessee is
currently indebted or in contract for any Indebtedness, and is not otherwise
liable in respect of any Indebtedness, other than Permitted Indebtedness, and is
not holding out its credit as being available to satisfy the obligations of any
other Person (other than Borrower or Operating Lessee).
SECTION 4.13.       Insurance Policies. The Insurance Policies required to be
maintained pursuant to this Loan Agreement are in full force and effect and
reflect that Agent and Lenders are properly endorsed in accordance with Schedule
5.11 hereof. Such Insurance Policies satisfy the requirements set forth in
Schedule 5.11 hereof and the premiums for the Insurance Policies have been paid
in full.
SECTION 4.14.       Availability of Utilities and Access. All utility services
and facilities necessary for the current operation, use and occupancy of the
Premises are available at the boundaries of the Premises, including water
supply, storm and sanitary sewer facilities, gas and electric and telephone
facilities. The Premises have direct physical access to and from at least one
public road.
SECTION 4.15.       No Liens. Except for the Loan Documents and the Leases and
Equipment Leases that exist as of the Closing Date or are entered after the
Closing Date into in accordance with this Loan Agreement, neither Borrower nor
Operating Lessee has made, assumed or been assigned any contract or arrangement
of any kind, the performance of which by the other party thereto would give rise
to a Lien against all or any portion of the Collateral, other than Liens
constituting Permitted Encumbrances, lessors’ liens on equipment under said
Equipment Leases and inchoate liens for payments due under contracts which have
been or will be paid in accordance with the terms thereof. Other than Permitted
Encumbrances, there exists no Lien on any direct or indirect equity or
beneficial interest in Borrower, Operating Lessee or Guarantor.
SECTION 4.16.       Compliance with Legal Requirements. Except as set forth in
the Zoning Report, the Legal Requirements, including zoning ordinances and
regulations, permit (a) the existing operation, use and occupancy of the
Premises and (b) the Premises to be restored and such operations, uses and
occupancy to be continued following a Casualty, without need of any variance,
special use permit or similar exception. All Operating Permits for the existing
operation, use and occupancy of the Premises, have been obtained and are in full
force and effect and all conditions to the continued effectiveness of such
permits have been fully satisfied. There are no pending or, to Borrower’s or
Operating Lessee’s knowledge, threatened actions, suits or proceedings to
revoke, attach, invalidate, rescind or modify the ordinances and regulations
currently in effect and to which the Premises are subject or any of the
Operating Permits. The Premises and the existing operations, uses and occupancy
thereof comply in all material respects with all Legal Requirements, including
all applicable zoning ordinances and regulations and building codes.
SECTION 4.17.       Certain Agreements.

62528184    51

--------------------------------------------------------------------------------




(a)    The Property Management Agreement and the material Premises Documents are
in full force and effect, not having been amended, modified, terminated,
assigned or otherwise changed, or the provisions thereof waived, except as
disclosed to the Agent on the Closing Date or as permitted under this Loan
Agreement. Borrower has delivered to Agent true, correct and complete copies of
all unrecorded Permitted Encumbrances, the Property Management, the material
Premises Documents and all Material Operating Agreements. No default or failure
of performance in any material respect by Borrower or Operating Lessee exists
under the Property Management Agreement, any Premises Document or any Permitted
Encumbrance. Neither Borrower nor Operating Lessee has received a notice of
default under any such agreement. None of the foregoing agreements or any
Operating Agreement contains any option to purchase or right of first refusal to
purchase the Mortgaged Property or any part thereof. To Borrower’s and Operating
Lessee’s knowledge, no default in any material respect exists, and no grounds
for termination exists, by Borrower or Operating Lessee or any other party to
the Property Management Agreement or any Premises Document, and no event exists
which, with the giving of notice or passage of any cure period, or both, would
constitute a default thereunder or give rise to any right of any party thereto
to terminate same. To Borrower’s and Operating Lessee’s knowledge, there are no
offsets, claims or defenses to the enforcement by Borrower or Operating Lessee
of any of the foregoing agreements. The Property Management Agreement represents
the entire agreement between Operating Lessee and Property Manager with respect
to the management of the Premises, and there are no other agreements or
representations, written or oral, between Operating Lessee and Property Manager.
(b)    The Material Operating Agreements have not been amended, modified,
terminated, assigned or otherwise changed, or the provisions thereof waived,
except as permitted under this Loan Agreement. The Material Operating Agreements
are in full force and effect. No default or failure of performance in any
material respect by Borrower or Operating Lessee exists under any Material
Operating Agreement. Neither Borrower nor Operating Lessee has received a notice
of default under any such agreement. To Borrower’s and Operating Lessee’s
knowledge, no default in any material respect exists, and no grounds for
termination, by Borrower or Operating Lessee or any other party to any Material
Operating Agreement exists and no event exists which, with the giving of notice
or passage of any cure period, or both, would constitute a default thereunder or
give rise to any right of any party thereto to terminate same. To Borrower’s and
Operating Lessee’s knowledge, there are no offsets, claims or defenses to the
enforcement by Borrower or Operating Lessee of any of the foregoing agreements.
SECTION 4.18.       Security Documents. The provisions of each Security Document
are effective to create, in favor of Agent for the benefit of itself and
Lenders, a legal, valid and enforceable Lien on or security interest in all of
the collateral described therein, and when the appropriate recordings and
filings have been effected in public offices, each of the Security Documents
will constitute a perfected Lien on and security interest in all right, title,
estate and interest in the collateral described therein, prior and superior to
all other Liens, except as permitted under the Loan Documents.

62528184    52

--------------------------------------------------------------------------------




SECTION 4.19.       Casualty and Taking. No Casualty has occurred to any portion
of the Premises which has not been fully restored. No Taking of any portion of
the Premises, or modification, realignment or relocation of any streets or
roadways abutting the Premises or denial of access to the Premises from any
point of access (public or private), has occurred or, to Borrower’s or Operating
Lessee’s knowledge, is threatened or pending.
SECTION 4.20.       Brokerage. None of Borrower, Operating Lessee, Guarantor nor
any Affiliate thereof has dealt with any brokers or “finders” in connection with
the Loan, and no brokerage or “finders” fees or commissions are payable by any
of such Persons in connection with the Loan.
SECTION 4.21.       Encroachments. Other than as disclosed on the Survey, the
Premises do not encroach upon any building line, setback line, side yard line,
any Permitted Encumbrance or any other recorded easement or any visible easement
or other easement of which Borrower is aware or has reason to believe may exist,
except in the case of immaterial encroachments which are permitted pursuant to
the Permitted Encumbrances currently in effect, or encroach over any property
line of the Land.
SECTION 4.22.       Foreign Person. Neither Borrower nor Operating Lessee is a
“foreign person” within the meaning of Section 1445 or 7701 of the IRC.
SECTION 4.23.       Control Person. Neither Borrower nor Operating Lessee is,
and no Person having “control” (as that term is defined in 12 U.S.C. § 375b or
in regulations promulgated pursuant thereto) of Borrower or Operating Lessee is,
an “executive officer,” “director,” or “person who directly or indirectly or in
concert with one or more persons, owns, controls, or has the power to vote more
than ten percent (10%) of any class of voting securities” (as those terms are
defined in 12 U.S.C. § 375b or in regulations promulgated pursuant thereto) of
any Lender, of a bank holding company of which any Lender is a subsidiary, or of
any other subsidiary of a bank holding company of which any Lender is a
subsidiary.
SECTION 4.24.       Government Regulation. Neither Borrower nor Operating Lessee
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940. Neither Borrower nor
Operating Lessee is engaged principally, or as one of its important activities,
in the business of extending, or arranging for the extension of, credit for the
purpose of “purchasing or carrying any margin stock,” within the meaning of
Regulation U of the Board of Governors. No portion of the assets of Borrower or
Operating Lessee consists of any such margin stock, and no part of the proceeds
of the Loan shall be used to purchase or carry any such margin stock within the
meaning of said regulation or to extend credit to others for such purpose.
SECTION 4.25.       ERISA. None of the assets of Borrower or Operating Lessee
constitute or will constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. § 2510.3-101; and neither Borrower nor Operating Lessee is
or will be a “governmental plan” within the meaning of § 3(3) of ERISA. Neither
Borrower nor Operating Lessee has any obligation, contingent or otherwise, with
respect to any Pension Plan, Multiemployer Plan or other employee benefit plan
within the meaning of § 3(3) of ERISA.

62528184    53

--------------------------------------------------------------------------------




Each employee benefit plan of each of Borrower and Operating Lessee that is
intended to qualify under § 401 of the IRC does so qualify, and any trust
created thereunder is exempt from tax under the provisions of § 401 of the IRC.
Each Pension Plan is in compliance in all material respects with all applicable
provisions of ERISA, the IRC and other requirements of applicable law. There has
been no, nor is there reasonably expected to occur any, ERISA Event. No Pension
Plan has any unfunded pension liability. None of Borrower, Operating Lessee or
any ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal as of the date hereof from any Multiemployer Plan.
SECTION 4.26.       Labor Relations. Neither Borrower nor Operating Lessee is a
party to any collective bargaining agreement with respect to the Premises. To
Borrower’s and Operating Lessee’s knowledge, there are no material grievances,
disputes or controversies with any union or any other organization of employees
at the Premises, including employees of Borrower or Operating Lessee, or threats
of strikes, work stoppages or any asserted pending demands for collective
bargaining by any union or organization.
SECTION 4.27.       Name; Principal Place of Business. As of the Closing Date,
the principal place of business and chief executive office of Borrower and
Operating Lessee is at their address stated in the first paragraph of this Loan
Agreement. Neither Borrower nor Operating Lessee uses any trade name or has done
business under any name other than Borrower’s and Operating Lessee’s actual
names set forth herein, respectively.
SECTION 4.28.       Intellectual Property. As of the date hereof, the name for
the Premises used by either Borrower or Operating Lessee in their marketing
material is not a registered trademark. Borrower and Operating Lessee shall
notify Agent of any trademark used by either Borrower or Operating Lessee in
connection with the Premises or owned by Borrower or Operating Lessee (or both).
Agent may make any filing, at the sole cost and expense of Borrower Operating
Lessee, with the United States Patent and Trademark Office or otherwise in order
to obtain and perfect a security interest in trademarks owned by either of
Borrower or Operating Lessee (or both). There exists no claim by any Person that
contests or questions the right or Borrower or Operating Lessee to use all
applicable patents, trademarks, copyrights, technology, know-how and processes
necessary for the conduct of the business and the operation of the Premises
substantially in the manner as contemplated to be conducted and operated. There
are no claims, and to Borrower’s and Operating Lessee’s knowledge, there is no
infringement of the rights of any Person, arising from the use of such patents,
trademarks, copyrights, technology, know-how and processes by Borrower or
Operating Lessee. To Borrower’s and Operating Lessee’s knowledge, there is no
infringement by any third party on any rights of Borrower or Operating Lessee in
any of its intellectual property. No name or logo used in connection with the
Premises or any part thereof or business therein is a registered tradename or
trademark, other than tradenames or trademarks registered by Borrower or
Operating Lessee.
SECTION 4.29.       Flood Zone. Other than as disclosed on the Survey or in any
flood hazard certificate delivered to Agent, neither the Premises nor any
portion thereof is located within an area that has been designated or identified
as an area having special flood hazards by the Secretary of Housing and Urban
Development or by such other official as shall

62528184    54

--------------------------------------------------------------------------------




from time to time be authorized by federal or state law to make such designation
pursuant to the National Flood Insurance Act of 1968, as such act may from time
to time be amended, or pursuant to any other national, state, county or city
program of flood control.
SECTION 4.30.       Condition of Property. Except as set forth in the
Engineering Report, the Improvements and Personal Property forming a part of the
Premises are in good condition and repair in all material respects. Except as
set forth in the Engineering Report, there is no patent or, to Borrower’s or
Operating Lessee’s knowledge, latent, structural or other significant defect or
deficiency in the Improvements or Personal Property.


SECTION 4.31.       Taxes. All tax returns required to be filed by Borrower and
Operating Lessee in any jurisdiction have been filed and all taxes, assessments,
fees, and other governmental charges upon Borrower and Operating Lessee or upon
any of their respective assets, income or franchises have been paid that are
required to be paid prior to the time that the non-payment of such taxes could
give rise to a lien on any asset of Borrower or Operating Lessee, unless such
tax, assessment, fee or charge is being contested in accordance with Section 5.8
hereof. To Borrower’s and Operating Lessee’s knowledge, there is no proposed new
tax assessment against the Premises or any basis for such assessment which is
material. The Land is separately assessed from all other adjacent land for
purposes of real estate taxes, and for all purposes may be dealt with as an
independent parcel.
SECTION 4.32.       Adverse Contracts. Neither Borrower nor Operating Lessee is
a party to any contract or agreement, or subject to any charter or other
restriction, which materially and adversely affects its business, including the
operation, use and marketing of the Premises in accordance with the standards
required pursuant to Section 5.2 hereof, property, assets, operations, condition
(financial or otherwise) taken as a whole, or its ability to perform its
obligations under this Loan Agreement or any of the other Loan Documents.
SECTION 4.33.       Adverse Claims. To Borrower’s and Operating Lessee’s
knowledge, there are no adverse claims to the title of Borrower or Operating
Lessee in and to the Mortgaged Property, the other Collateral, or any rights of
Borrower or Operating Lessee appurtenant thereto.
SECTION 4.34.       Creditworthiness. Both before and immediately after entering
into each of the Loan Documents to which they are a party, Borrower, Operating
Lessee and Guarantor are each able to pay its debts and other obligations when
due and has a positive net worth.
SECTION 4.35.       Patriot Act. None of Borrower, Operating Lessee, Guarantor
nor any owner of a direct or indirect interest in Borrower, Operating Lessee or
Guarantor, any member or partner of Borrower, Operating Lessee or Guarantor, any
member or partner of such member or partner, or any owner of a direct or
indirect interest in Borrower, Operating Lessee or Guarantor (or, in the case of
Ashford REIT, no owner of a ten percent (10%) or greater direct or indirect
interest in Ashford REIT) (a) is listed on any Government Lists, (b) is a Person
who has been determined by competent authority to be subject to the prohibitions

62528184    55

--------------------------------------------------------------------------------




contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving any Patriot Act Offense or (d) to Borrower’s or Operating Lessee’s
knowledge, is currently under investigation by any governmental authority for
any alleged Patriot Act Offense.
SECTION 4.36.       Leases. Borrower has delivered to Agent true, correct and
complete copies of all Leases. There are no Leases with respect to the Premises
other than the Leases delivered to Agent. Except as set forth on Schedule 4.36:
(a) each Lease is in full force and effect; (b) all Rents due and payable under
the Leases have been paid and no portion of any Rent has been paid for any
period more than thirty (30) days in advance; (c) there is no claim or basis for
a claim by the Lessee thereunder for an adjustment to rent; (d) no Lessee has
made any claim in writing against Borrower, Operating Lessee or Property Manager
which remains outstanding that Borrower, Operating Lessee or Property Manager is
in default under its applicable Lease; (e) no material default has occurred by
Borrower, Operating Lessee or, to Borrower’s or Operating Lessee’s knowledge,
any Lessee under any Lease, and no event which, with the giving of notice or
passage of time, or both, would constitute a material default by Operating
Lessee or, to Borrower’s or Operating Lessee’s knowledge, any Lessee, has
occurred; (f) each Lease is the valid, binding and enforceable obligation of
Borrower or Operating Lessee, as applicable; (g) intentionally omitted; (h) all
Security Deposits under the Leases are as set forth in the Leases, and Borrower
and Operating Lessee is in compliance with all Legal Requirements with respect
to all Security Deposits; (i) no use restriction contained in any Lease,
Permitted Encumbrance or Premises Document is violated by any use permitted
under any other Lease, any Permitted Encumbrance or any Premises Document;
(j) no Lease contains any option to purchase or right of first refusal to
purchase the Premises or any part thereof; (k) to Borrower’s or Operating
Lessee’s knowledge, the Lessees named in the Leases are in occupancy of the
premises leased under their Leases; and (l) to Borrower’s or Operating Lessee’s
knowledge, no Lessee has (i) consented to the appointment of a conservator,
receiver, trustee, custodian or liquidator in any insolvency, readjustment of
debt, marshalling of assets and liabilities or similar proceedings of or
relating to it or of or relating to all, or substantially all, of its property,
or for the winding-up or liquidation of its affairs, (ii) admitted in writing
its inability to pay its debts generally as they become due, (iii) filed a
petition, or otherwise instituted, or consented to the institution against it
of, proceedings to take advantage of any law relating to bankruptcy, insolvency
or reorganization or the relief of debtors, (iv) made an assignment for the
benefit of its creditors or (v) suspended payment of its obligations.
SECTION 4.37.       Special Purpose Entity. Each of Borrower and Operating
Lessee is a Special Purpose Bankruptcy Remote Entity.
ARTICLE V    

GENERAL AND OPERATIONAL COVENANTS

62528184    56

--------------------------------------------------------------------------------




SECTION 5.1.       Financial Statements, Reports and Documents. Borrower and
Operating Lessee shall deliver to Agent each of the following:
(a)    Annual Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days after the close of each fiscal year of each
of Borrower and Operating Lessee, financial statements of Borrower and Operating
Lessee for such period and the immediately preceding fiscal year to date, which
shall include a detailed balance sheet, statement of operations (income and
expenses), statement of cash flow, statement of changes in members’ or partners’
capital or shareholder’s equity, as applicable, contingent liability schedule,
such statements to be in detail and presentation acceptable to Agent, prepared
in accordance with Applicable Accounting Standards or such other standards as
are satisfactory to Agent consistently applied for all periods. Such financial
statements shall also be certified by the chief executive, operating or
financial officer(s) of Borrower and Operating Lessee as (x) being true, correct
and complete, (y) fairly presenting the financial position, condition and
operations of Borrower and Operating Lessee, respectively, and (z) having been
incorporated into the consolidated financial statements of Ashford REIT.
(b)    Quarterly Compliance Certificate. Within forty-five (45) days after the
end of each Calendar Quarter, (i) the most recent Smith Travel Research STAR
report for the Premises and (ii) a certificate executed by the chief executive,
operating or financial officer(s) of Borrower and Operating Lessee (in his or
her capacity as such) (i) stating that a review of the activities of Borrower
and Operating Lessee and the Premises during the period that is the subject of
such financial statements has been made under his or her supervision,
(ii) stating that to the best of his or her knowledge and belief after
reasonable and due investigation, there exists no Default or Event of Default as
of the date of such certificate or, if any such event shall have occurred,
specifying the nature and status thereof, (iii) certifying that neither Borrower
nor Operating Lessee has received any notice that any other party to the
Property Management Agreement, the Franchise Agreement, if any, or any Interest
Rate Protection Agreement has challenged or denied the validity or
enforceability of any such agreement, any notice of termination or intent to
terminate thereunder, or any notice alleging a default by Borrower or Operating
Lessee thereunder, or, if any such event shall have occurred, specifying the
nature and status thereof, (iv) certifying that Guarantor is in compliance with
all of its obligations under the Loan Documents to which it is a party, (v)
certifying that there is no litigation, mediation or arbitration pending which,
if adversely determined would reasonably be likely to have a Material Adverse
Effect or, if any such litigation, mediation, or arbitration is pending,
specifying the nature and status thereof, and (vi) setting forth Gross Revenues,
Expenses and Net Cash Flow and Borrower’s calculation of the Interest Coverage
Ratio and the Debt Yield, in each case as of the end of such Calendar Quarter,
all in detail and presentation reasonably acceptable to Agent.
(c)    Intentionally omitted.

62528184    57

--------------------------------------------------------------------------------




(d)    Monthly Reports.
(i)
As soon as practicable, and in any event within thirty (30) days after the end
of each calendar month, (A) an unaudited statement of operations (income and
expenses) of Borrower and Operating Lessee for (x) such month (with a comparison
to the then-current operating budget for the Premises and to the corresponding
month in the immediately prior calendar year), (y) the fiscal year to date (with
comparison to the then-current operating budget and the corresponding period in
the immediately prior fiscal year) and (z) the trailing twelve (12) months, and
(B) an occupancy, average daily rate and revenue per available room report for
such month, all such statements and reports to be in detail and presentation
reasonably acceptable to Agent, prepared in accordance with Applicable
Accounting Standards and certified by the chief executive, operating or
financial officer of Borrower and Operating Lessee as being true, correct and
complete and fairly presenting in all material respects the financial position
of Borrower and Operating Lessee; and

(ii)
As soon as practicable, and in any event within thirty (30) days after the end
of each calendar month immediately following a Testing Determination Date as of
which a Cash Sweep Condition shall exist, and on the thirtieth (30th) day
following the end of each subsequent calendar month until a determination that a
Cash Sweep Condition does not exist, a calculation of Net Cash Flow for such
calendar month, all in detail and presentation reasonably acceptable to Agent.

(e)    Annual Budgets. As soon as available and in any event within thirty (30)
days prior to the end of each calendar year, (i) an annual operating budget for
the Premises for the following calendar year and (ii) an annual FF&E/Capital
Budget for the Premises for the following calendar year. Such FF&E/Capital
Budget and amendment thereof shall require Agent’s approval as to form and
substance, which approval shall not be unreasonably withheld, conditioned or
delayed. In the event that Borrower requests Agent’s approval under this Section
5.1(e), Agent shall be deemed to have given such approval in the event Agent
fails to notify Borrower whether or not it approves such FF&E/Capital Budget or
amendment within five (5) Business Days after the following conditions are
satisfied: (y) Borrower shall have delivered to Agent a notice requesting
Agent’s approval, together with the items required to be delivered in connection
therewith in accordance with this Section 5.1(e) and such other information as
may be reasonably necessary for Agent to respond to such request (provided such
information is requested within ten (10) Business Days of Agent’s receipt of
Borrower’s notice), and (z) in the event that Agent shall have failed to respond
to Borrower’s notice within ten (10) Business Days after delivery of the notice
and other materials set forth in clause (y)

62528184    58

--------------------------------------------------------------------------------




above, Borrower shall have delivered to Agent another notice which shall contain
in boldface type at the beginning of such notice text to the following effect:
“THIS IS A SECOND REQUEST MADE PURSUANT TO SECTION 5.1(e) OF THE LOAN AGREEMENT
AMONG ASHFORD PIER HOUSE LP, AS BORROWER, ASHFORD TRS PIER HOUSE LLC, AS
OPERATING LESSEE, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS AGENT, AND
THE LENDERS PARTY THERETO, WITH RESPECT TO APPROVAL OF A PROPOSED FF&E/CAPITAL
BUDGET OR AMENDMENT SENT TO YOU ON [DATE]. FAILURE TO RESPOND WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE SHALL BE DEEMED TO BE APPROVAL OF SAID
PROPOSED FF&E/CAPITAL BUDGET OR AMENDMENT.”
(f)    Intentionally Omitted.
(g)    Notices by Governmental Authorities. Promptly upon receipt of same by
Borrower or Operating Lessee, true and complete copies of any official written
notice, claim or complaint by any Governmental Authority pertaining to Borrower,
Operating Lessee, Property Manager or Guarantor, the Premises, the Collateral,
Borrower’s or Operating Lessee’s rights under any Permitted Encumbrance or any
license, permit or approval obtained by Borrower or Operating Lessee that would
or is reasonably likely to have a Material Adverse Effect, but in any case, any
written notice from a public authority concerning any tax or special assessment,
any notice of any alleged material violation of any zoning ordinance,
restrictive covenant, fire ordinance, building code provision, or other Legal
Requirement and any notice of any Taking or other eminent domain action or
proceeding affecting or threatened against any portion of the Premises.
(h)    Property Management Agreement and Franchise Agreement. Contemporaneous
with receipt or giving of same by Borrower or Operating Lessee, a copy of all
statements and reports provided to or by Borrower and/or Operating Lessee
pursuant to the Property Management Agreement or the Franchise Agreement, if
any, and any notice of default or any other material notice or other material
written communication given under, pursuant to or in connection with the
Property Management Agreement or the Franchise Agreement, if any.
(i)    Notification by Borrower. The following notifications:
(i)    promptly upon Borrower or Operating Lessee’s learning thereof, any
litigation, mediation, arbitration of other proceeding before any Governmental
Authority with respect to Borrower, Operating Lessee, the Premises or the
Collateral which, if adversely determined would reasonably be likely to have a
Material Adverse Effect, or with respect to Guarantor which, if adversely
determined, would reasonably be likely to have a Material Adverse Effect on
Guarantor, specifying the nature and status thereof, and any material
determinations in all such litigation, proceedings, mediations and arbitrations;

62528184    59

--------------------------------------------------------------------------------




(ii)    promptly upon Borrower or Operating Lessee’s learning thereof, any
litigation or proceeding before any Governmental Authority regarding any
challenge to or appeal of any material Operating Permit or zoning applicable to
the Premises, specifying the nature and status thereof, and any material
determinations in all such litigation and proceedings;
(iii)    promptly upon the occurrence thereof, of any material change in any
material fact or circumstance represented or warranted in this Loan Agreement or
any of the other Loan Documents, and of any fact or circumstance which is
reasonably likely to materially interfere with the operation of the Premises or
the ownership of any of the Collateral;
(iv)    promptly upon the occurrence thereof, of any acceleration of any
Indebtedness of Borrower or Operating Lessee;
(v)    within five (5) Business Days after the occurrence thereof, of any name
change, change in fiscal year or change in the chief executive office or
principal place of business of Borrower or Operating Lessee;
(vi)    within five (5) Business Days after the occurrence thereof, a copy of
any amendment to the operating agreements or any other organizational document,
of Borrower or Operating Lessee, and promptly following Agent’s request, a list
or organizational chart of the owners of direct or indirect beneficial and
equitable interests in Borrower and Operating Lessee in the form attached to the
Borrower’s Certificate;
(vii)    promptly upon occurrence thereof, of any breach, default or failure of
performance by any party under, or any written notice that a party has
challenged or denied the validity or enforceability of any Permitted
Encumbrance, any Premises Document, any material Lease, any Material Operating
Agreement, the Property Management Agreement or the Franchise Agreement, if any,
which would or is reasonably likely to have a Material Adverse Effect;
(viii)    within five (5) Business Days after receipt by Borrower, Operating
Lessee or Guarantor of written notice of the same from any Person, any material
adverse claim against or affecting, and any notice or other instrument received
by Borrower, Operating Lessee or Guarantor which would or is reasonably likely
to have a Material Adverse Effect;
(ix)    promptly, and in any case within five (5) Business Days after the
occurrence thereof, any material fire or other Casualty (which notice also shall
generally describe the nature and extent of such Casualty and set forth
Borrower’s best estimate of the cost of Restoration);
(x)    promptly, and in any case within five (5) Business Days after the
occurrence thereof, Borrower and Operating Lessee shall notify Agent of any

62528184    60

--------------------------------------------------------------------------------




Taking or the commencement of any proceedings or negotiations which might result
in such a Taking (which notice shall generally describe the nature and extent of
such Taking or the nature of such proceedings or negotiations and the nature and
extent of the Taking which might result therefrom); and
(xi)    (i) within ten (10) days after Borrower, Operating Lessee or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, written
notice describing such event; (ii) within ten (10) days after Borrower,
Operating Lessee or any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under IRC Section 412 has been filed with
respect to any Pension Plan or Multiemployer Plan, a written statement of
Borrower describing such ERISA Event or waiver request and the action, if any,
Borrower, Operating Lessee and ERISA Affiliates propose to take with respect
thereto and a copy of any notice filed with the PBGC or the IRS pertaining
thereto; (iii) within thirty (30) days after Borrower, Operating Lessee or any
ERISA Affiliate knows or has reason to know that there has been a material
increase in the unfunded pension liability of any Pension Plan, notice of such
occurrence; (iv) simultaneously with the date that Borrower, Operating Lessee or
any ERISA Affiliate files a notice of intent to terminate any Pension Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice; and (v) within ten (10) days after Borrower,
Operating Lessee or any ERISA Affiliate adopts a new Pension Plan or becomes
obligated to contribute to a Multiemployer Plan, written notice describing same.
(j)    Notice Regarding Contracts. Promptly following the occurrence thereof,
notification of any material changes in or termination or non-renewal and
non-replacement of any Material Operating Agreement.
(k)    Estoppel Certificates. Within ten (10) Business Days after request
therefor from Agent, Borrower and Operating Lessee shall deliver to Agent a
certificate executed by Borrower, stating the amount due under the Note and this
Loan Agreement and that as of the date of such certificate no Event of Default
or, to each of Borrower’s and Operating Lessee’s knowledge, Default has occurred
and is continuing and, if any such Default or Event of Default is noted,
describing in reasonable detail each such Default or Event of Default and the
action, if any, taken or being taken to cure the same, and such other
information regarding the Loan, the Premises, Borrower and Operating Lessee as
Agent reasonably requests.
(l)    Other Information. Promptly upon Agent’s request, such other information
concerning the business, properties, or financial condition of Borrower,
Operating Lessee and Guarantor, including the performance of their obligations
under the Loan Documents, as Agent shall reasonably request.

62528184    61

--------------------------------------------------------------------------------




SECTION 5.2.       Management, Maintenance and Repairs.
(g)    The Premises shall at all times be managed directly and exclusively by
the Property Manager under the Property Management Agreement. Neither Borrower
nor Operating Lessee shall (i) terminate or cancel the Property Management
Agreement or consent to the assignment or surrender thereof or enter into any
agreement in substitution thereof or (ii) amend, modify or supplement in any
material respect, or waive or release any material obligation of the Property
Manager under, or waive any material right of Operating Lessee under, the
Property Management Agreement, in any case, without Agent’s prior consent, which
consent, in the case of the actions described in the foregoing clause (ii),
shall not be unreasonably withheld, conditioned or delayed.
(h)    Operating Lessee shall comply in all material respects with all of
Operating Lessee’s covenants, obligations, agreements and undertakings under the
Property Management Agreement. Borrower and Operating Lessee shall promptly
(i) notify Agent, in writing, of any material defaults by Property Manager after
Borrower or Operating Lessee becomes aware of the same and (ii) deliver to Agent
a copy of all termination notices, default notices, notices claiming any offset
rights and all other material notices from Property Manager to Borrower or
Operating Lessee or from either of Borrower or Operating Lessee to Property
Manager. Operating Lessee shall use commercially reasonable efforts to secure
the performance of the obligations of the other parties to the Property
Management Agreement and to enforce Operating Lessee’s rights thereunder.
Borrower and Operating Lessee shall appear in and defend any action or
proceeding arising under, occurring out of, or in any manner connected with, the
Property Management Agreement or the obligations, duties, or liabilities of
Operating Lessee or Property Manager thereunder. Borrower and Operating Lessee
shall pay all costs and expenses of Agent, including reasonable attorneys’ fees,
in any action or proceeding in which Agent may appear. In the event the Loan is
accelerated following the occurrence of an Event of Default, and also in the
event of a foreclosure of the Mortgage, sale by power of sale thereunder or a
deed in lieu of foreclosure thereof, Agent shall have the right (i) to terminate
or require that Operating Lessee terminate, the Property Management Agreement
and (ii) require Operating Lessee upon such termination to engage a replacement
property manager acceptable to Agent pursuant to a replacement property
management agreement acceptable to Agent.
(i)    Borrower and Operating Lessee shall cause the Premises to be at all times
open for business to the public (except for temporary closings due to major
Casualties or Takings; provided that (i) at all times during such temporary
closing Borrower and Operating Lessee shall diligently pursue the Restoration of
the Premises in accordance with this Loan Agreement and maintain all insurance
required by this Loan Agreement and (ii) no such temporary closing shall be
deemed to waive, stay or otherwise limit any other Obligations), operated,
maintained and managed in the manner and accordance with the standards required
pursuant to the Property Management Agreement and the Permitted Encumbrances,
but in no event below Comparable Standards. Subject to the last sentence of
Section 5.2(b) hereof, Operating Lessee shall keep in effect at all times any
contractual arrangements as may be necessary to meet the standard of operation
described in the foregoing sentence or as may be required by Legal Requirements
and Operating Permits. In furtherance of the foregoing,

62528184    62

--------------------------------------------------------------------------------




Borrower and Operating Lessee shall keep the Premises in good repair, working
order and condition, so that the value of all or any portion of the Premises
will not be diminished in any material respect and shall supply the Premises and
such property with all necessary supplies and equipment and promptly and
diligently make or cause to be made all needful and proper repairs, renewals and
replacements thereto whether interior or exterior, structural or non-structural,
ordinary or extraordinary, or foreseen or unforeseen consistent with and in
order to maintain the standards set forth above. All such repairs, renewals and
replacements shall be at least equal in quality, value and class to that of the
improvements which are the subject of such repairs, renewals and replacements.
Without limiting the foregoing, neither Borrower nor Operating Lessee shall use
or permit to be used any part of the Premises for any dangerous or noxious use
or use that impairs the ability to use, operate, maintain and manage the
Premises in accordance with this Section 5.2, or cause or permit to be
maintained any nuisance in, at or on the Premises.
(j)    Neither Borrower nor Operating Lessee shall commit or permit any waste or
deterioration (other than ordinary wear and tear) of or to the Premises or other
improvements, structures and equipment thereon. Borrower and Operating Lessee
shall promptly, diligently and continuously restore, replace or rebuild or cause
to be restored, replaced or rebuilt any part of and improvements, structures and
equipment on the Premises damaged or destroyed by any Casualty (including any
Casualty for which insurance was not obtained or obtainable) or which may be
affected by any Taking, in accordance with the Loan Documents and the Permitted
Encumbrances. Borrower and Operating Lessee shall promptly replace, or caused to
be replaced, any part of the Premises taken by theft to the extent necessary to
comply with the provisions of this Section 5.2(d).
(k)    Borrower and Operating Lessee shall not enter into any franchise
agreement for the Premises without the prior written consent of Agent.
Notwithstanding the foregoing, Agent shall not unreasonably withhold, delay or
condition its consent to any franchise agreement for the Premises with any full
service brand owned by Marriott International, Inc., Hilton Hotels & Resorts,
Hyatt Hotels Corporation, or Starwood Hotels and Resorts Worldwide (each a
“Qualified Brand”) on such Qualified Brand’s then current Franchise Disclosure
Document (FDD) form of franchise agreement, provided that (i) Borrower and
Operating Lessee shall have provided Agent with a financial analysis of the
effect of such franchise agreement on Gross Revenues and Expenses, and (ii)
franchisor enters into a “comfort letter” in favor of Agent in form and
substance reasonably acceptable to Agent (such franchise agreement, as consented
to by Agent, the “Franchise Agreement”).
(l)    Upon the effectiveness of the Franchise Agreement, if applicable,
Borrower and Operating Lessee shall (i) comply in all material respects with all
of the covenants, obligations, agreements and undertakings under the Franchise
Agreement and (iii) use commercially reasonable efforts to secure the
performance of the obligations of the franchisor to the Franchise Agreement and
to enforce Borrower’s and Operating Lessee’s rights thereunder. Neither Borrower
nor Operating Lessee shall (i) terminate or cancel the Franchise Agreement or
consent to the assignment or surrender thereof or enter into any agreement in
substitution thereof or (ii) amend, modify or supplement in any material
respect, or waive or release any material obligation of the franchisor under, or
waive any material right of Borrower or Operating Lessee

62528184    63

--------------------------------------------------------------------------------




under, the Franchise Agreement, in any case, without Agent’s prior consent,
which consent, (y) in the case of the actions described in the foregoing clause
(ii), shall not be unreasonably withheld, conditioned or delayed, and (z) in the
case of the actions described in the foregoing clause (i), shall not be
unreasonably withheld, conditioned or delayed, provided that (A) Borrower and
Operating Lessee shall have provided Agent with a financial analysis of the
effect of such termination, cancellation, assignment, surrender or substitution,
as applicable, on Gross Revenues and Expenses, and (B) Borrower and Operating
Lessee shall have otherwise complied with the requirements of Section 5.2(e)
above with respect to any new franchisor (which for the avoidance of doubt shall
be a Qualified Brand) taking an assignment of the Franchise Agreement or
becoming a substitute franchisor under the Franchise Agreement.
SECTION 5.3.       Inspection of Premises and Books and Records.
(g)    Borrower and Operating Lessee shall permit Agent and its designated
representatives to enter upon and inspect the Premises, or any part thereof, in
an emergency and at all other times during normal business hours and upon prior
reasonable notice, with free access to inspect or examine the Premises.
(h)    Agent shall have no duty to make any inspection nor shall Agent incur any
liability or obligation for not making any such inspection or, once having
undertaken any such inspection, for making the inspection, not making the same
carefully or properly, or for not completing the same; nor shall the fact that
such inspection may not have been made by Agent relieve Borrower of any
obligations that it may otherwise have under the Loan Documents.
(i)    Borrower and Operating Lessee shall at all times keep complete and
accurate books, records and accounts of its transactions. At their sole cost and
expense, Borrower and Operating Lessee shall permit any representative of Agent,
at all times during normal business hours upon prior reasonable notice, to
examine and copy the books and records of Borrower and Operating Lessee, and all
contracts, statements, invoices, bills, and claims for labor, materials, and
services supplied for the construction, reconstruction, maintenance, operation
and repair of the Premises.
SECTION 5.4.       Compliance with Legal, Insurance and Contractual
Requirements.
(a)    Subject to the right of Borrower and Operating Lessee to contest as set
forth in Section 5.8 hereof, Borrower and Operating Lessee, at their sole cost
and expense, shall comply and cause compliance of the Premises and the
construction, use, occupancy, possession, operation, management, maintenance and
ownership thereof, with all Legal Requirements and all Insurance Requirements in
all material respects, whether or not compliance therewith shall require changes
in, or interfere with the use and enjoyment of, the Premises or any part
thereof. Borrower and Operating Lessee shall preserve and maintain in all
material respects all of their respective rights, privileges and Operating
Permits necessary to fully operate the Premises in accordance with Section 5.2
hereof. Agent and Lenders shall not have any obligation or responsibility
whatsoever for any matter incident to the Premises or the maintenance and
operation of the Premises. Borrower and Operating Lessee agree that all
consents, approvals,

62528184    64

--------------------------------------------------------------------------------




orders or authorizations of, or registrations, declarations or filings with, or
other actions with respect to or by, any Governmental Authorities required for
the operation and maintenance of the Premises and otherwise in connection with
the carrying out or performance of any of the transactions required or
contemplated hereby or thereby (other than routine construction and occupancy
permits which are not appropriate or necessary for the stages of construction in
question) shall be obtained when required.
(b)    Borrower and Operating Lessee shall comply in all material respects with
all of their respective covenants, obligations, agreements and undertakings
under the Premises Documents, the Permitted Encumbrances, the Material Operating
Agreements and each other material agreement to which Borrower or Operating
Lessee is a party, and make all reasonable efforts to secure the performance of
the obligations of the other parties thereto and to enforce its rights
thereunder. Neither Borrower nor Operating Lessee shall amend, modify or
supplement in any material respect, terminate or cancel, consent to the
assignment or surrender of, or waive or release any material obligation of any
party under, or waive any material right of Borrower or Operating Lessee under,
or enter into any agreement in substitution of, any Material Operating Agreement
without Agent’s prior consent, unless the same done in the ordinary course of
business on commercially reasonable terms or otherwise permitted in the Property
Management Agreement to be done by Property Manager without the consent of
Operating Lessee. Any consent of Agent required under this Section 5.4(b) shall
not be unreasonably withheld, conditioned or delayed.
(c)    Borrower and Operating Lessee, at their sole cost and expense, shall
comply and cause compliance in all material respects with all rights of way or
use, declarations or transfers of air rights, other declarations, zoning lot
development agreements, privileges, franchises, licenses, servitudes, easements
and other encumbrances affecting or forming a part of the Mortgaged Property or
any portion thereof, and all instruments creating or evidencing the same,
including the Permitted Encumbrances and the Premises Documents, in each case,
to the extent compliance therewith is required of Borrower or Operating Lessee
under the terms thereof. Neither Borrower nor Operating Lessee shall take any
action which results in a forfeiture or termination of the rights afforded to
Borrower or Operating Lessee under any such instruments. Borrower and Operating
Lessee shall make all reasonable efforts to secure the performance in all
material respects of the obligations of the grantors or other parties thereto
and to enforce Borrower’s and Operating Lessee’s rights thereunder. Neither
Borrower nor Operating Lessee shall in any material respect, without the prior
consent of Agent, modify, amend or supplement or enter into any agreement in
substitution for, or waive or release any obligation of any party under, or
waive any right of Borrower or Operating Lessee under, any such instruments,
which consent shall not be unreasonably withheld, conditioned or delayed so long
as no Event of Default exists and none of the foregoing is reasonably likely to
have a Material Adverse Effect.
SECTION 5.5.       Appraisals. Agent shall be entitled to obtain, at the sole
cost and expense of Borrower and Operating Lessee, Appraisals or Appraisal
Updates at Agent’s election (x) at any time that an Event of Default has
occurred and is continuing, (y) in connection with the foreclosure of the
Mortgage or the granting of a deed-in-lieu thereof or the exercise of

62528184    65

--------------------------------------------------------------------------------




other remedies against Borrower or Operating Lessee after the occurrence and
during the continuance of an Event of Default, and (z) at any other time not
more than once in any twenty-four (24) month period, or more frequently if
required for regulatory purposes applicable to Agent or any Lender; provided,
however, in the event that an Appraisal Update in lieu of an Appraisal would be
sufficient for regulatory purposes, Agent and Lenders agree that an Appraisal
Update shall be sufficient for purposes of clause (z) above. At any time on or
after the first anniversary of the effective date of the then most recent
Appraisal or Appraisal Update, but in no event more than once in any twelve (12)
month period, Borrower shall be entitled to require Agent to obtain, at the sole
cost and expense of Borrower, an Appraisal or Appraisal Update for purposes of
determining the LIBOR Rate Margin or the Amortization Payment Amount. Borrower
and Operating Lessee shall cooperate with Agent and any appraiser and their
agents and employees in connection with Appraisals and Appraisal Updates.
SECTION 5.6.       Payment of Impositions. Subject to the right of Borrower and
Operating Lessee to contest in accordance with Section 5.8 hereof, Borrower and
Operating Lessee shall pay or cause to be paid all Impositions on or before the
due date thereof and in any event before any fine, penalty, interest or cost may
be added for non-payment. Borrower and Operating Lessee shall promptly deliver
to Agent after payment of any Imposition and at other times, upon request,
copies of official receipts or other evidence satisfactory to Agent evidencing
the payment of the Impositions. Neither Borrower nor Operating Lessee shall
claim or demand or be entitled to any credit or credits on account of the
Obligations for any Imposition or any part thereof and no deduction shall
otherwise be made or claimed from the taxable value of the Mortgaged Property,
the Collateral or any part thereof, by reason of the Mortgage or the
Obligations.
SECTION 5.7.       Liens and Encumbrances; Ownership of Collateral. Borrower
shall at all times be the absolute and sole owner of, and, subject to the
Permitted Encumbrances and Leases and Equipment Leases that exist as of the
Closing Date or are entered into after the Closing Date in accordance with the
Loan Documents, have good, legal and beneficial title to, a fee interest in Land
and Improvements (or, as to the portion of the Premises demised pursuant to the
Submerged Land Lease, the leasehold interest in such portion of the Premises so
demised). Operating Lessee shall at all times to be the absolute and sole owner
of, and, subject to the Permitted Encumbrances and Leases and Equipment Leases
that exist as of the Closing Date or are entered into after the Closing Date in
accordance with the Loan Documents, have good, legal and beneficial title to,
the leasehold estate in the Land and Improvements created by the Operating
Lease. Borrower and/or Operating Lessee shall at all times be the sole and
absolute owner(s) of and have legal and beneficial title to the other
Collateral, free and clear of any Lien except the Loan Documents, Permitted
Encumbrances and Leases and Equipment Leases that exist as of the Closing Date
or are entered into after the Closing Date in accordance with the Loan Documents
(except that Borrower shall at all times be the sole and absolute owner of and
have legal and beneficial title to all Interest Rate Protection Agreements, free
and clear of any Lien except the Permitted Encumbrances and the Loan Documents).
In furtherance of the foregoing, (a) neither Borrower nor Operating Lessee shall
in any material respect make, grant, modify or terminate any rights of way or
use, declarations, transfers of air rights, other declarations, zoning lot
development agreements, privileges,

62528184    66

--------------------------------------------------------------------------------




franchises, licenses, servitudes, easements and other encumbrances over, under
or on the Land or Improvements or any portion thereof, without the prior consent
of Agent, which consent shall not be unreasonably withheld, conditioned or
delayed so long as no Event of Default exists and none of the foregoing is
reasonably likely to have a Material Adverse Effect and (b) neither Borrower nor
Operating Lessee shall directly or indirectly create or permit or suffer to be
created any Lien on the interest of Borrower or Operating Lessee in the
Collateral or any part thereof, other than the Loan Documents, Permitted
Encumbrances and Leases and Equipment Leases that exist as of the Closing Date
or are entered into after the Closing Date in accordance with the Loan
Documents. Notwithstanding the foregoing, with respect to any mechanic’s lien or
other Lien on the Collateral, other than Liens voluntarily created by Borrower,
Operating Lessee or any of their Affiliates, Borrower and Operating Lessee shall
have thirty (30) days after either of them first receives notice of such Lien to
discharge or bond over such Lien. Neither Borrower nor Operating Lessee shall
directly or indirectly suffer or permit, and shall promptly discharge or cause
to be discharged, any Lien on any direct or indirect equity or beneficial
interest in Borrower, Operating Lessee or any Person directly or indirectly
holding an equity or beneficial interest in Borrower or Operating Lessee other
than Permitted Transfers.
SECTION 5.8.       Permitted Contests. After prior written notice to Agent and
provided no Default or Event of Default shall then exist, Borrower and Operating
Lessee, at their sole cost and expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition, mechanic’s or
materialman’s Lien, Legal Requirement or Insurance Requirement and defer the
payment thereof or compliance therewith, subject, however, to the following
conditions:
(w)    In the case of an unpaid Imposition or mechanic’s or materialman’s Lien,
such proceedings shall suspend the collection thereof from Borrower, Operating
Lessee, Agent, Lenders and the Mortgaged Property and other Collateral;
(x)    neither the Mortgaged Property, the other Collateral, any Rents nor any
part thereof or interest therein, in the judgment of Agent, would be in any
danger of being sold, forfeited, terminated, canceled or lost in any respect;
(y)    in the case of a Legal Requirement, Borrower and Operating Lessee would
not be in danger of criminal liability for failure to comply therewith and
neither Agent nor any Lender would be in danger of any civil or criminal
liability for failure to comply therewith;
(z)    Borrower and Operating Lessee shall have furnished such security, bond or
escrow if any, as may be required in the proceedings or as may be requested by
Agent to ensure the payment of any Imposition or Lien or the compliance with any
Legal Requirement or Insurance Requirement, as the case may be, together with
any interest or penalties which may become due in connection therewith;

62528184    67

--------------------------------------------------------------------------------




(aa)    the non-payment of the whole or any part of any tax, assessment or
charge during the pendency of any such action will not result in the delivery of
a tax deed to the Mortgaged Property or any part thereof, because of such
non-payment;
(bb)    the payment of any sums required to be paid under this Loan Agreement
and the other Loan Documents (other than any unpaid Imposition at the time being
contested in accordance with this Section 5.8) shall not be interfered with or
otherwise affected;
(cc)    in the case of any Insurance Requirement, the failure of Borrower or
Operating Lessee to comply therewith shall not affect the validity or
effectiveness of any insurance required to be maintained by Borrower under
Section 5.11 hereof; and
(dd)    Borrower and Operating Lessee comply with any and all conditions or
requirements set forth in any other agreement to which Borrower or Operating
Lessee is a party or pursuant to which the Premises is bound with respect to
such contest;
provided, that, the conditions set forth in clauses (a), (c), (d), (e) and (g)
shall not be conditions to a permitted contest pursuant to this Section 5.8 if
Borrower or Operating Lessee pays and otherwise complies with such Imposition,
Legal Requirement or Insurance Requirement.
SECTION 5.9.       Alterations. Borrower and Operating Lessee shall cause all
alterations of the Premises to be done in a good and workmanlike manner and
shall be completed in accordance with all Legal Requirements and free and clear
of Liens or claims for materials supplied or for labor or services performed in
connection with such repairs and alterations or otherwise, subject to the rights
of Borrower and Operating Lessee pursuant to Section 5.8 hereof. Prior to
Borrower’s, Operating Lessee’s or Property Manager’s commencing any Significant
Alteration, all of the following requirements and conditions shall be satisfied:
(a)    Agent shall have determined that (x) Borrower and Operating Lessee have
the financial resources to complete the Significant Alteration on a timely and
lien-free basis and (y) the Significant Alteration can be completed at least six
(6) months prior to the then Maturity Date;
(b)    If requested by Agent, Agent shall have received architectural or
engineering plans and specifications for the Significant Alteration and an
estimate of the costs and expenses of such Significant Alteration, all of which
shall be approved by Agent, which approval shall not be unreasonably withheld,
conditioned or delayed;
(c)    If requested by Agent, Agent shall have received copies of the agreements
pursuant to which the Significant Alteration shall be done; and
(d)    Agent shall have received such other information and documentation as
Agent may reasonably request regarding the Significant Alteration and the cost
thereof.

62528184    68

--------------------------------------------------------------------------------




SECTION 5.10.       Leases.
(a)    Neither Borrower nor Operating Lessee shall enter into, amend, supplement
or modify in any material respect, consent to the assignment or surrender of, or
grant a waiver of any material provision or right of Borrower or Operating
Lessee under, any Material Lease without Agent’s prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed so long as no Event
of Default exists.
(b)    Provided that no Event of Default is continuing, Borrower and Operating
Lessee may, without the approval of Agent, enter into any Lease which is not a
Material Lease provided that such Lease is entered into in the ordinary course
of Borrower’s and Operating Lessee’s business and when entered into (i) provides
for net effective rental rates comparable to existing local market rates, (ii)
provides for automatic self-operative subordination to the Mortgage and, at
Agent’s option, (x) attornment to Agent and (y) the unilateral right by Agent,
at the option of Agent, to subordinate the Lien of the Mortgage to the Lease,
and (iii) does not contain any option to purchase, any right of first refusal to
purchase, any requirement for a non-disturbance or recognition agreement, or any
other provision which could reasonably be expected to cause a Material Adverse
Effect.
(c)    Provided that no Event of Default is continuing, Borrower and Operating
Lessee may, without the approval of Agent, amend, supplement, modify, terminate,
consent to the assignment or waiver of and grant any waivers under any Lease
which is not a Material Lease provided that after giving effect to any
amendment, supplement, modification or assignment consented to by Borrower or
Operating Lessee thereof or waiver thereunder, such Lease continues to (i)
provide for net effective rental rates comparable to existing local market
rates, (ii) provide for automatic self-operative subordination to the Mortgage
and, at Agent’s option, (x) attornment to Agent and (y) the unilateral right by
Agent, at the option of Agent, to subordinate the Lien of the Mortgage to the
Lease, and (iii) not contain any option to purchase, any right of first refusal
to purchase, any requirement for a non-disturbance or recognition agreement, or
any other provision which could reasonably be expected to cause a Material
Adverse Effect; provided that clause (ii) above shall not apply to the Lease
with Operation Kidd, LLC (assignee to Island Dogs, LLC) existing on the date of
this Loan Agreement. 
(d)    Without limiting Section 5.10(a) hereof, Borrower and Operating Lessee
shall deliver to Agent a copy of any Material Lease, and any amendment,
modification or supplement thereof within five (5) Business Days after the
execution and delivery thereof by Borrower or Operating Lessee.
(e)    Borrower and Operating Lessee shall faithfully keep and perform in all
material respects their respective obligations under the Leases and shall not
permit any Lessee to prepay Rents pursuant to the terms of any Lease other than
the usual prepayment of Rent as would result from the acceptance on the first
day of each month of the Rent for the ensuing month, according to the terms of
any Leases. Borrower and Operating Lessee shall promptly (i) notify Agent, in
writing, of any material defaults by any Lessee under or Lease guarantor of each
Material Lease after Borrower or Operating Lessee becomes aware of the same and
(ii) deliver to Agent a copy of all termination notices, default notices,
notices claiming any offset

62528184    69

--------------------------------------------------------------------------------




rights and all other material notices from any Lessee under or Lease guarantor
of each Material Lease to Borrower or Operating Lessee or from Borrower or
Operating Lessee to any Lessee under or Lease guarantor of each Material Lease.
(f)    Borrower and Operating Lessee shall furnish to Agent, within ten (10)
days after a request by Agent to do so, true copies of each Lease and any Lease
guaranty thereof or amendments and supplements thereto not previously furnished
to Agent and any other information with respect to Borrower’s and Operating
Lessee’s leasing activities and policies for the Premises as Agent shall
reasonably request.
(g)    Borrower and Operating Lessee shall appear in and defend any action or
proceeding arising under, occurring out of, or in any manner connected with, any
Leases and Lease guaranties or the obligations, duties, or liabilities of
Borrower or Operating Lessee or any Lessee or any Lease guarantor thereunder.
Borrower and Operating Lessee shall pay all costs and expenses of Agent,
including reasonable attorneys’ fees, in any action or proceeding in which Agent
may appear.
(h)    Borrower and Operating Lessee shall use commercially reasonable efforts
to enforce or secure the performance in all material respects of the obligations
of the Lessees under and Lease guarantors of Material Leases. Neither Borrower
nor Operating Lessee shall waive, discount, set-off, compromise, or in any
manner release or discharge any Lessee under or Lease guarantor of any Material
Lease of and from any material obligations, covenants, conditions, and
agreements by said Lessee and Lease guarantor to be kept, observed, and
performed, in the manner and at the place and time specified in the applicable
Material Lease and guaranty thereof.
(i)    Borrower and Operating Lessee shall not, and shall not allow any Person
on behalf of Borrower or Operating Lessee to, enter into any agreement with any
Person to pay lease commissions with regard to any Lease which agreement is not
expressly made subordinate to Agent’s rights, interests and claims under the
Loan Documents.
(j)    All Leases executed after the Closing Date shall be made expressly
subject and subordinate to the Mortgage and the terms and provisions thereof and
shall contain provisions obligating the Lessees thereunder to attorn to Agent or
any purchaser therefrom upon its written demand in the event Agent or such
purchaser succeeds to the interest of Borrower or Operating Lessee under such
Leases. Each Lease guaranty, if any, shall provide that it shall remain in full
force and effect, and that guarantor thereunder shall perform for the benefit of
Agent or such purchaser, upon attornment by the Lessee.
SECTION 5.11.       Required Insurance.
(c)    Required Coverage. In addition to any insurance required to be maintained
by Borrower and Operating Lessee pursuant to the Property Management Agreement,
the Premises Documents, the Leases and all other agreements to which Borrower or
Operating Lessee is a party or the Premises is subject, Borrower and Operating
Lessee shall maintain, or cause to be maintained, the types of insurance set
forth in Schedule 5.11 attached hereto

62528184    70

--------------------------------------------------------------------------------




complying with the requirements set forth in said Schedule 5.11. In
clarification of the foregoing, in the event a Casualty occurs due to any event
that is required to be insured hereunder (e.g., a flood or hurricane), Borrower
and Operating Lessee shall continue to maintain or cause to be maintained at all
times the insurance coverage required with respect to such event, including
during the occurrence of an on-going Casualty, settlement of insurance claims
after the Casualty and during the course of any Restoration of the Premises.
Borrower and Operating Lessee shall perform or cause to be performed the
obligations set forth in said Schedule 5.11 as and when required therein, and in
addition to their other rights and remedies set forth in the Loan Documents, at
law or in equity, Agent and Lenders shall have the rights and remedies set forth
therein. Neither Borrower nor Operating Lessee shall name any Person other than
Agent as “First Mortgagee” or “First Lender Loss Payee” on the property
insurance set forth in Schedule 5.11, or give any Person other than Agent the
right to make a claim for, settle or receive insurance proceeds pursuant to the
insurance policies of Borrower or Operating Lessee, unless such insurance is a
blanket or group policy, in which case, neither Borrower nor Operating Lessee
shall name any Person other than Agent as “First Mortgagee” or “First Lender
Loss Payee” with respect to the Premises on such insurance, or give any Person
other than Agent the right to make a claim for, settle or receive insurance
proceeds on account of the Premises or otherwise with respect to Borrower or
Operating Lessee pursuant to such policies.
(d)    Agent’s Right to Procure Insurance. Notwithstanding anything to the
contrary contained herein, if at any time Agent is not in receipt of written
evidence that all insurance required hereunder is maintained in full force and
effect, Agent shall have the right (but not the obligation) to take such action
as Agent deems necessary to protect its interests in the Premises, including the
obtaining of such insurance coverages as are required hereunder, and all
expenses incurred by Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower and Operating
Lessee promptly after demand and shall be secured by the Loan Documents.
SECTION 5.12.       Damage or Destruction.
(d)    Borrower and Operating Lessee hereby irrevocably assign, transfer and set
over to Agent all of their rights to all business interruption/rent loss,
property, terrorism and other insurance proceeds, awards and payments payable
with respect to the Premises on account of a Casualty. Subject to Section
5.12(b) hereof, (i) Agent shall be entitled to collect and receive all insurance
proceeds payable with respect to the Premises on account of a Casualty and until
disbursed such proceeds shall constitute additional security for the
Obligations, (ii) Borrower and Operating Lessee hereby irrevocably authorize and
empower Agent, in the name of Borrower or Operating Lessee or otherwise, to file
for and prosecute in its own name what would otherwise be Borrower’s or
Operating Lessee’s claim for any such insurance proceeds and to collect such
proceeds and (iii) Agent may participate in all proceedings and negotiations in
connection with such proceeds on behalf of Borrower and Operating Lessee or
otherwise and Borrower and Operating Lessee shall deliver or cause to be
delivered to Agent all instruments requested by Agent to permit such
participation; provided, however, that Agent shall be under no obligation to
question or maximize the amount of the proceeds or obtain any particular amount
of proceeds. Although it is hereby expressly agreed that the same shall not be
necessary, and in any event,

62528184    71

--------------------------------------------------------------------------------




Borrower and Operating Lessee shall, upon demand of Agent, make, execute and
deliver any and all assignments and other instruments sufficient for the purpose
of assigning any such proceeds to Agent, free and clear of any encumbrances of
any kind or nature whatsoever. Agent may be represented by counsel satisfactory
to it. Borrower and Operating Lessee shall pay promptly after demand all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements and any appraiser or other consultant) incurred by Agent in
connection with any Casualty and seeking and obtaining any insurance proceeds on
account thereof.
(e)    Notwithstanding Section 5.12(a) hereof, so long as no Default or Event of
Default shall have occurred and shall then be continuing and provided Borrower
and Operating Lessee promptly file all claims and diligently prosecute same,
Borrower and Operating Lessee shall have the right to file, adjust, settle and
prosecute any claim for such insurance proceeds; provided, however, that neither
Borrower nor Operating Lessee shall agree to any adjustment or settlement of any
such claim payable with respect to a Casualty the insurance proceeds with
respect to which are or are reasonably expected to be greater than $1,500,000
(the “Casualty Proceeds Disbursement Threshold”) without Agent’s prior consent.
Borrower and Operating Lessee shall promptly after demand pay to Agent all
reasonable costs and expenses (including the fee of any insurance consultant or
adjuster and reasonable attorneys’ fees and disbursements) incurred by Agent in
connection with a Casualty and seeking and obtaining any insurance proceeds,
award or payment with respect thereto. Net Proceeds held by Agent, together with
any interest earned thereon, shall constitute additional security for the
payment of the Obligations (a security interest therein being granted hereby),
until disbursed in accordance with this Section 5.12 or Section 5.14 hereof, as
the case may be. Notwithstanding the foregoing, or anything else herein, to the
contrary, all proceeds of business interruption/rent loss insurance may be
collected by and shall be paid to Agent and applied in accordance with
Section 5.12(g) hereof.
(f)    Borrower and Operating Lessee shall use all insurance proceeds actually
received by either of them for Restoration. Borrower and Operating Lessee shall,
at their sole cost and expense, promptly commence and diligently and
continuously perform to completion the Restoration in a good and workmanlike
manner and in compliance with all Legal Requirements and the requirements of the
Permitted Encumbrances, the Property Management Agreement and the Leases,
whether or not Borrower and Operating Lessee shall have satisfied the Release
Conditions in order to cause the Net Proceeds to be made available for such
Restoration and whether or not such insurance proceeds on account of the
Casualty shall be sufficient for such purpose.
(g)    Subject to the last sentence of Section 5.12(b) hereof, in the case of
any Casualty with respect to which the insurance proceeds payable are less than
the Casualty Proceeds Disbursement Threshold, the Net Proceeds shall be payable
directly to Borrower (or if paid to Agent, Agent shall disburse same to
Borrower) for Restoration, and in the case of any Casualty with respect to which
the insurance proceeds payable are equal to or greater than the Casualty
Proceeds Disbursement Threshold, the Net Proceeds shall be held by Agent, if
Agent so elects, as a part of the Collateral. In such event, Agent shall make
the Net Proceeds available to Borrower for the Restoration of the Premises from
time to time as the Restoration progresses,

62528184    72

--------------------------------------------------------------------------------




subject to compliance by Borrower with Section 5.2(c) hereof and satisfaction of
the following terms and conditions for each disbursement (each a “Release
Condition” and collectively, the “Release Conditions”):
(i)
No First Tier Default or Event of Default shall have occurred and be continuing;

(ii)
Agent shall have been provided an Appraisal certifying that upon completion of
the Restoration, the outstanding principal balance of the Loan shall not exceed
sixty-five percent (65%) of the Appraised Value;

(iii)
Borrower and Operating Lessee shall have demonstrated to the reasonable
satisfaction of Agent that the Restoration can be completed at least six (6)
months prior to the then-current Maturity Date, or such earlier time as may be
required by applicable Legal Requirements;

(iv)
To the extent, in Agent’s reasonable judgment, the Net Proceeds are insufficient
to pay the costs of the Restoration, Borrower and Operating Lessee shall have,
if requested by Agent, deposited with Agent sums in an amount at least equal to
the excess, if any, of Agent’s reasonable estimate of the costs of the
Restoration over the amount of Net Proceeds received by Agent with respect to
such Casualty, which additional sums shall be disbursed by Agent prior to any
disbursements of insurance proceeds;

(v)
Borrower and Operating Lessee shall have demonstrated to the reasonable
satisfaction of Agent that sufficient funds are available to them through the
rent and/or business interruption insurance deposited with Agent pursuant to
Section 5.12(g) hereof and/or cash deposited with Agent to be disbursed in
accordance with Section 5.12(g) hereof, to pay all debt service with respect to
the Loan and all operating expenses with respect to the Premises during the
period reasonably estimated by Agent as necessary for the completion of the
Restoration and the extended indemnity period referred to in item (1d) of
Addendum A to Schedule 5.11 attached hereto;

(vi)
intentionally omitted;

(vii)
Agent shall have received architectural and/or engineering plans and
specifications for the Restoration and an estimate of the costs and expenses of
the Restoration, all of which shall be in form and substance reasonably
acceptable to Agent;


62528184    73

--------------------------------------------------------------------------------




(viii)
Prior to any disbursement by Agent, the following information and documentation
shall have been obtained by Borrower and Operating Lessee, at their expense, and
submitted to Agent, which information and documentation shall be in form and
substance satisfactory to Agent:

(A)
A request for disbursement signed by Borrower or Operating Lessee, accompanied
by billing statements, vouchers or invoices, which request for disbursement
shall expressly warrant that the work with respect to which the advance is
requested has been performed in all material respects in accordance with the
approved plans and specifications for the Restoration;

(B)
Proof that all invoices for labor and materials previously submitted by Borrower
and Operating Lessee and approved and reimbursed by Agent have been paid, except
for those the subject of the current request for disbursement;

(C)
Lien waivers for all payees under previous requests for disbursements;

(D)
A report from Borrower or Operating Lessee’s architect or if Agent shall elect,
such consultant as Agent shall retain, which shall specify the percentage of
completion of the Restoration, shall provide detailed comments on specific work
performed since the date of the last such report, and, if required by Agent, an
estimate of the cost to complete the Restoration after taking into account the
work then completed;

(E)
At the request of Agent, an endorsement of the Title Insurance Policy, which
endorsement shall show no liens of record or additional encumbrances not
acceptable to Agent;

(F)
Copies of the architect, trade contract and all other agreements pursuant to
which the Restoration shall be done, and any such agreement which requires
payments of more than $100,000 in the aggregate shall be reasonably satisfactory
to Agent as to the party performing the construction obligations thereunder;

(G)
An assignment to Agent of all such agreements, together with the written consent
to such assignments by all parties to such contracts and an agreement to
continue performance thereunder at Agent’s request; and


62528184    74

--------------------------------------------------------------------------------




(H)
Such other information and documentation as Agent may reasonably request
regarding the Improvements and the Restoration and the cost thereof.

Notwithstanding the foregoing, if Agent does not elect to hold the Net Proceeds,
Borrower shall not disburse any Net Proceeds other than in accordance with the
conditions of this Section 5.12(d) and Sections 5.12(e) and 5.12(f) hereof.
If a First Tier Default occurs, or one or more of the Release Conditions set
forth in subsection (viii) of Section 5.12(d) hereof are not satisfied, Agent
shall, with respect to the applicable disbursement, continue to hold the Net
Proceeds until those conditions are satisfied or, if applicable, such First Tier
Default ceases to exist, subject to the terms of Section 5.12(e) hereof.
(h)    If one or more of the Release Conditions set forth in subsection (ii)
through (vii) of Section 5.12(d) hereof are not satisfied or becomes unsatisfied
within ninety (90) days from and after the date of the Casualty, then all Net
Proceeds shall, at the option of Agent, be applied in accordance with
Section 5.14 hereof. If an Event of Default occurs and is continuing, all Net
Proceeds shall also be applied in accordance with Section 5.14 hereof.
(i)    All reasonable costs and expenses incurred by Agent in connection with
making the Net Proceeds available for the Restoration (including reasonable
attorneys’ fees and disbursements and reasonable fees and actual out-of-pocket
expenses of Agent’s construction consultants and inspectors) shall be paid by
Borrower and Operating Lessee. Any Net Proceeds remaining after the Restoration
and the payment in full of all costs incurred in connection with the Restoration
will be distributed by Agent to Borrower provided no Event of Default shall have
occurred and be continuing.
(j)    Business interruption/rent loss insurance proceeds of Borrower and
Operating Lessee shall be deposited into an interest-bearing account or
subaccount of Agent as further security for the Obligations (a security interest
therein being granted hereby). Provided no First Tier Default or Event of
Default shall have occurred and be continuing, Agent shall use such proceeds to
pay of Interest, principal due and payable under Section 2.4 hereof and other
sums that become due and payable under the Loan Documents as and when due and
after payment or reservation of such sums for any calendar month, at the written
request or Borrower or Operating Lessee from time to time on a monthly basis,
Agent shall disburse such proceeds to Borrower and Operating Lessee to pay for
reasonable and necessary Expenses of the Premises incurred in the ordinary
course of the ownership, maintenance and operation of the Premises for such
calendar month in accordance with the applicable operating budget approved by
Agent and provided that the payment of any such Expense is not prohibited by the
terms hereof. Borrower and Operating Lessee hereby grant to Agent a security
interest in all of their rights in and to such account and all sums on deposit
therein as additional security for the Obligations. Upon the occurrence and
during the continuation of an Event of Default, Agent shall have the rights and
remedies with respect to such account specified in this Loan Agreement and in
any other Loan

62528184    75

--------------------------------------------------------------------------------




Document. The credit balance in such account or subaccount may be commingled
with the general funds of Agent. Borrower and Operating Lessee shall pay all
fees and costs with respect to such account. Neither Agent nor Lenders shall be
liable for any loss of interest on or any penalty or charge assessed against the
funds in, payable on, or credited to such account as a result of the exercise by
Agent of any of its rights, remedies or obligations hereunder or under any other
Loan Document. Any interest earned on the balance of such account shall be
deposited into such account and be applied with the balance of such account in
accordance with this Section 5.12(g). Agent shall have sole control over such
account. Any business interruption/rent loss insurance proceeds remaining after
completion of the Restoration shall be distributed to Borrower provided no Event
of Default shall have occurred and be continuing.
SECTION 5.13.       Taking of the Mortgaged Property.
(d)    Borrower and Operating Lessee hereby irrevocably assign, transfer and set
over to Agent all of their rights in and to all awards or compensation payable
on account of a Taking. Agent shall be entitled to collect and receive all
awards or compensation payable on account of a Taking. Borrower and Operating
Lessee irrevocably authorize and empower Agent, in the name of Borrower or
Operating Lessee or otherwise, to file and prosecute in its own name what would
otherwise be Borrower’s or Operating Lessee’s claim for such awards or
compensation and to collect such awards or compensation. Agent may participate
in any and all hearings, trials, appeals, proceedings and negotiations in
connection with a Taking and awards and compensation on behalf of Borrower and
Operating Lessee or otherwise and Borrower and Operating Lessee shall deliver or
cause to be delivered to Agent all instruments requested by Agent to permit such
participation; provided, however, that Agent shall be under no obligation to
question or maximize the amount of the award or compensation or obtain any
particular amount of award or compensation. Although it is hereby expressly
agreed that the same shall not be necessary, and in any event, Borrower and
Operating Lessee shall, upon demand of Agent, make, execute and deliver any and
all assignments and other instruments sufficient for the purpose of assigning
any such award or compensation to Agent, free and clear of any encumbrances of
any kind or nature whatsoever. Agent may be represented by counsel satisfactory
to it. Borrower and Operating Lessee shall pay promptly after demand all
reasonable costs and expenses (including fees and disbursements of attorneys,
appraisers and other consultants) incurred by Agent in connection with any
Taking and seeking and obtaining any award or payment on account thereof.
(e)    Borrower and Operating Lessee shall use all awards and other compensation
actually received by either of them for Restoration. Borrower and Operating
Lessee shall, at their sole cost and expense, promptly commence and diligently
and continuously perform to completion the Restoration in a good and workmanlike
manner and in compliance in all material respects with all Legal Requirements
and the requirements of the Permitted Encumbrances, the Property Management
Agreement and the Leases, whether or not Borrower and Operating Lessee shall
have satisfied the Release Conditions in order to cause the Net Restoration
Award to be made available for such Restoration and whether or not such awards
or compensation, if any, on account of the Taking shall be sufficient for such
purpose.

62528184    76

--------------------------------------------------------------------------------




(f)    All Net Restoration Awards shall be held by Agent at its election. All
Net Restoration Awards shall be applied as follows:
(vi)    If the Release Conditions are satisfied, and the Taking is not a
Material Taking, all Net Restoration Awards shall be applied to pay the cost of
Restoration, such application to be effected in the same manner as provided in
Section 5.12(d) hereof with respect to Net Proceeds and the balance, if any, of
such Net Restoration Awards shall be paid over or assigned to Borrower following
completion of the Restoration and payment of all costs of same provided no Event
of Default shall have occurred and be continuing.
(vii)    If the Taking is a Material Taking under clause (b) of the term
“Material Taking” in Section 1.1 hereof, or one or more of the Release
Conditions set forth in subsection (ii) through (vii) of Section 5.12(d) hereof
are not satisfied or becomes unsatisfied within ninety (90) days from and after
the date of the Taking, then all Net Restoration Awards, at Agent’s option,
shall be applied in accordance with Section 5.14 hereof. If an Event of Default
occurs, all Net Restoration Awards shall also be applied in accordance with
Section 5.14 hereof.
(viii)    In the case of a Taking for temporary use, any Net Restoration Awards
shall be deposited with Agent and disbursed in accordance with Section 5.12(g)
hereof for so long as such temporary Taking continues.
(g)    All reasonable costs and expenses incurred by Agent in connection with
making the Net Restoration Awards available for the Restoration (including
reasonable attorneys’ fees and disbursements and reasonable fees and actual
out-of-pocket expenses of Agent’s construction consultants and inspectors) shall
be paid by Borrower and Operating Lessee.
SECTION 5.14.       Application of Proceeds of Casualty or Taking to Loan; Loan
Repayment. Upon a Casualty, if the disposition of the Net Proceeds is governed
by Section 5.12(e) hereof or upon a Taking, if the disposition of the Net
Restoration Awards is governed by Section 5.13(c)(ii) hereof, at the option of
Agent, the Loan shall be immediately due and payable. Regardless of whether
Agent shall so elect to accelerate the maturity of the Loan as aforesaid, Agent
shall have the option to (a) make available the Net Proceeds or the Net
Restoration Awards, as the case may be, to Borrower and Operating Lessee for
Restoration in the manner provided in Section 5.12(d) hereof or (b) apply the
Net Proceeds and/or the Net Restoration Awards to the Obligations, in such order
and manner as Agent determines, as the case may be. The prepayment fee set forth
in Section 2.4(d) hereof shall not apply to the payments required pursuant to
this Section 5.14.
SECTION 5.15.       Costs and Expenses. Without limiting any other provision of
this Loan Agreement or of any other Loan Document, and notwithstanding any
contrary provision in Article VII hereof, Borrower and Operating Lessee shall
pay within ten (10) days after written demand by Agent, to or for the account of
Agent as the case may be, Agent’s Counsel Fees and all other reasonable
out-of-pocket costs and expenses incurred by or on behalf of Agent and/or
Lenders in connection with the closing or initial syndication (i.e., any
syndications within one hundred twenty (120) after the Closing Date) of the Loan
(provided such initial syndication costs shall not exceed $20,000.00), any
prepayments of the Loan, consultants

62528184    77

--------------------------------------------------------------------------------




in connection with administering the Loan after the Closing (provided such costs
of consultants under this Section 5.15 shall not exceed $7,500.00 during any
calendar year), Agent’s responses to requests for consents and waivers under the
Loan Documents, all payments from any accounts, any modification, amendment or
restructuring of the Loan or the Loan Documents (regardless if such
modification, amendment or restructuring closes but excluding any modification,
amendment or restructuring in connection with any loan assignment,
participation, securitization or syndication by any Lender unless requested by
Borrower, Operating Lease or Guarantor), the enforcement of Agent’s and Lenders’
rights and remedies under the Loan Documents, Borrower, Operating Lessee,
Guarantor or the Collateral or otherwise at law or equity, and otherwise with
respect to any and all other aspects of the transactions contemplated herein or
in any other Loan Document, including the following, whether currently
outstanding or which may arise at any time during the term of the Loan:
(a)    all taxes and recording expenses, including all filing fees and mortgage
recording and deed transfer taxes, with respect to the Security Documents, and
any other documents modifying, extending or consolidating the Security
Documents;
(b)    in the event the Mortgaged Property or other Collateral, or any part
thereof, shall be advertised for foreclosure sale and not sold, all costs in
connection therewith, including attorneys’ fees and disbursements, advertising
costs and trustees’ commissions;
(c)    all title insurance charges and premiums; and
(d)    all survey, investigation, insurance and, subject to the provisions
hereof, appraisal, fees and expenses and all costs of preparing environmental,
engineering, probable maximum loss/seismic and insurance reports concerning the
Premises.
SECTION 5.16.       Transfers.
(e)    No Transfer shall be made without Agent’s prior consent except for
Permitted Transfers.
(f)    Neither Borrower nor Operating Lessee shall assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of its interest or rights
in the Loan or the Loan Documents.
(g)    At all times, Guarantor shall have control (as the term “control” is
defined in the definition of Affiliate in this Loan Agreement) of Borrower and
Operating Lessee and, without limiting the foregoing, shall have day-to-day
management and control over the activities and operations of Borrower and
Operating Lessee.
(h)    Notwithstanding Section 5.16(a) hereof, no Permitted Equity Transfer
shall be permitted if it would result in the Loan, or the exercise of any of
Agent’s, or Lenders’ rights in connection therewith, constituting a prohibited
transaction under ERISA or the IRC (unless Borrower furnishes to Agent a legal
opinion reasonably satisfactory to Agent that the

62528184    78

--------------------------------------------------------------------------------




transaction is exempt from the prohibited transaction provisions of ERISA and
the IRC) or otherwise result in Agent or any Lender being deemed in violation of
any applicable provision of ERISA. Borrower and Operating Lessee agree to
indemnify and hold Agent and Lenders free and harmless from and against all
losses, costs (including reasonable attorneys’ fees and expenses), taxes,
damages (including consequential damages) and expenses Agent or any Lender may
suffer by reason of the investigation, defense and settlement of claims and in
obtaining any prohibited transaction exemption under ERISA necessary or
desirable in Agent’s sole judgment or by reason of a breach of the foregoing
prohibitions.
(i)    If any Permitted Transfer results in any single Person (or members of the
family (as defined in Section 267(c)(4) of the IRC) of any single Person
collectively) owning ten percent (10%) or more of the beneficial interest in
Borrower or Operating Lessee, directly or indirectly, Borrower shall, promptly
after the Transfer, notify Agent of the identity of the transferee and provide
to Agent such information as it may reasonably request to satisfy the
requirements of the Patriot Act or other Legal Requirements relating to
money-laundering or terrorism with respect to the Transfer.
SECTION 5.17.       Defense of Title. Borrower and Operating Lessee shall do all
things necessary or proper to defend title to the Mortgaged Property and the
other Collateral, subject to the Permitted Encumbrances and Leases and Equipment
Leases that exist as of the Closing Date or are entered into after the Closing
Date in accordance with the Loan Documents, but Agent shall have the right, at
any time, to intervene in any suit affecting such title and to employ
independent counsel in connection with any such suit to which it may be a party
by intervention or otherwise; and upon demand, Borrower and Operating Lessee
shall pay Agent all reasonable out-of-pocket expenses paid or incurred by Agent
in respect of any such suit affecting title to any such property or affecting
Agent’s lien or rights hereunder, including Agent’s Counsel Fees. Borrower and
Operating Lessee hereby indemnify and hold harmless Agent from and against any
and all costs and expenses, including any and all cost, loss, damage or
liability which Agent may suffer or incur by reason of the failure of the title
to all or any part of the Premises or security interest in the Collateral or by
reason of the failure or liability of Borrower or Operating Lessee, for any
reason, to convey or grant a security interest in the rights, titles and
interests which the Mortgage or other Security Document purports to mortgage,
assign, pledge or grant a security interest in, and all amounts at any time so
payable by Borrower and Operating Lessee shall be secured by the Security
Documents.
SECTION 5.18.       Recordation and Certain Taxes. Borrower and Operating Lessee
shall, at their sole cost and expense, at all times cause the Mortgage,
Financing Statements and any other Security Document to be recorded, registered
or filed in the public records, and any amendments or supplements hereto and
thereto, and, if requested by Agent, any instruments of assignment hereof or
thereof, to be recorded, registered and filed, as applicable, and to be kept
recorded, registered and filed, in such manner and in such places, shall pay all
recording, registration and filing fees and taxes and other charges, including
any recording, transfer or intangible personal property tax or similar
imposition, with respect thereto, and shall comply with all Legal Requirements
in order fully and effectively to establish, preserve, perfect and protect the
lien of the Security Documents subject only to Permitted Encumbrances, any

62528184    79

--------------------------------------------------------------------------------




Lease set forth in Schedule 4.36 hereof noted as not being subordinate by its
terms to the Mortgage and Equipment Leases that exist as of the Closing Date or
are entered into after the Closing Date in accordance with this Loan Agreement.
Borrower and Operating Lessee hereby authorize Agent to file financing and
continuation statements with respect to the Collateral.
SECTION 5.19.       Name, Fiscal Year and Accounting Method. Neither Borrower
nor Operating Lessee shall change its fiscal year or, except as may be approved
by Agent, its method of accounting or its name.
SECTION 5.20.       Consolidation, Merger, Conveyance, Transfer or Lease.
Without the prior consent of Agent, neither Borrower nor Operating Lessee shall
consolidate with or merge into any other Person or convey, transfer or lease its
properties or assets substantially as an entirety to any Person.
SECTION 5.21.       Organization Restrictions. Each of Borrower and Operating
Lessee shall at all times be a Special Purpose Bankruptcy Remote Entity. Without
limiting the foregoing, neither Borrower nor Operating Lessee shall engage in
any business other than that related to the acquisition, ownership,
construction, management, development, financing, leasing, sale, maintenance,
marketing and operation of the Premises in accordance with the terms of the Loan
Documents. Neither Borrower nor Operating Lessee shall, directly or indirectly
make or permit any material amendment or modification to its operating agreement
or other organizational document of Borrower or Operating Lessee, and such
documents shall not be terminated or cancelled, without the prior consent of
Agent. Neither Borrower nor Operating Lessee shall directly or indirectly take
or permit any action which could result in Borrower or Operating Lessee not
being a Special Purpose Bankruptcy Remote Entity. Without limiting Section 5.16
hereof, neither Borrower nor Operating Lessee shall permit any Person to become
a member of Borrower or Operating Lessee after the Closing Date.
SECTION 5.22.       Changes in Zoning. Neither Borrower nor Operating Lessee
shall request or seek to obtain any change to, or consent to any request for or
change in, any Legal Requirement, restrictive covenant or other restriction
applicable to the Premises or any portion thereof or any other law, ordinance,
rule, regulation, restrictive covenant or restriction affecting the zoning,
development or use of the Premises or any portion thereof, or any variance or
special exception therefrom, without the prior consent of Agent, which consent
shall not be unreasonably withheld, conditioned or delayed.
SECTION 5.23.       Limitation on Indebtedness. Borrower and Operating Lessee
shall not, and shall not permit any Person on their behalf to, incur, create,
contract for, waive, assume, have outstanding, guarantee or otherwise become
liable with respect to Indebtedness other than Permitted Indebtedness.
SECTION 5.24.       Distributions, Dividends and Affiliate Payments; Management
Fees. Neither Borrower nor Operating Lessee shall make any payments, dividends
or distributions to any direct or indirect owner of or Affiliate of Borrower,
Operating Lessee (excluding payments, dividends, distributions and other
disbursements made by Borrower or Operating Lessee to the other), including on
account of any Indebtedness, investment, services

62528184    80

--------------------------------------------------------------------------------




rendered or goods supplied at any time that (a) a Default or Event of Default
shall have occurred and be continuing or (b) any Cash Sweep Condition shall
exist or be deemed to exist. No dividend or distribution shall be made more than
one (1) time in any calendar month and dividends or distributions made in any
fiscal year of Borrower shall not exceed in aggregate the amount of Net Cash
Flow during such fiscal year.
SECTION 5.25.       ERISA. Neither Borrower nor Operating Lessee shall at any
time have any employees or engage in any transaction which would cause any
obligation or action taken or to be taken hereunder by Borrower or Operating
Lessee to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA. Borrower and Operating Lessee (i) shall make
all required contributions to any Pension Plan or Multiemployer Plan, and
(ii) shall not, and shall not permit any ERISA Affiliate to, cause or permit to
occur an event that could result in the imposition of a Lien under IRC
Section 412 or Section 302 or 4068 of ERISA, or any ERISA Event that could
reasonably be expected to, alone or in the aggregate with all other ERISA
Events, result in a material liability.
SECTION 5.26.       Maintenance of Existence. Each of Borrower and Operating
Lessee shall (a) qualify to do business in and remain in good standing under the
laws of its jurisdiction of organization, and, to the extent required for the
ownership, management and operation of its assets, any other jurisdiction,
(b) take all action to maintain all rights, privileges and franchises necessary
or desirable for the conduct of its business in its jurisdiction of organization
and, to the extent required for the ownership, management and operation of its
assets, any other jurisdiction, and, with respect to Borrower and Operating
Lessee, the State where the Premises are located, and (d) comply in all material
respects with all Legal Requirements with respect to the foregoing. Borrower and
Operating Lessee shall qualify to do business in and remain in good standing
under the laws of the State where the Premises are located.
SECTION 5.27.       Subsidiaries and Joint Ventures. Neither Borrower nor
Operating Lessee shall acquire any stock or assets of, or form a partnership,
joint venture or other similar arrangement with, any Person, without Agent’s
prior consent.
SECTION 5.28.       Loans to Members, Etc. Neither Borrower nor Operating Lessee
shall make any loan or advance to any of their direct or indirect beneficial
owners, employees or Affiliates, except for Borrower’s or Operating Lessee’s
employees’ business travel, Borrower’s or Operating Lessee’s employees’
out-of-pocket incidental personal business expenses incurred and similar
advances in the ordinary course of Borrower’s or Operating Lessee’s business.
SECTION 5.29.       Transactions with Affiliates. Neither Borrower nor Operating
Lessee shall enter into, or be a party to, any transaction with any Affiliates
of either Borrower or Operating Lessee except contracts for the providing of
goods and services in the ordinary course of Borrower’s or Operating Lessee’s
business and upon fair and reasonable terms which are fully disclosed to Agent
and are no more onerous to it than it would obtain in a comparable arm’s length
transaction with a Person not its Affiliate. Agent hereby approves the

62528184    81

--------------------------------------------------------------------------------




Property Management Agreement in effect as of the Closing Date and the Property
Manager named thereunder.
SECTION 5.30.       Adverse Contracts. Neither Borrower nor Operating Lessee
shall enter into any contract or agreement which would materially and adversely
affect its business, property, assets, operations, condition (financial or
otherwise) taken as a whole, or its ability to perform its obligations under
this Loan Agreement or any of the other Loan Documents.
SECTION 5.31.       Utilities. Borrower and Operating Lessee shall pay, or cause
to be paid, all charges for all utility services at any time rendered to, or the
payment of which is the obligation of, Borrower or Operating Lessee in
connection with, the Premises, and will do all other things required for the
maintenance and continuance of utility services necessary for the operation, use
and occupancy of the Premises for its intended purposes in accordance with this
Loan Agreement, and ensure that they are available at the boundaries of the
Premises.
SECTION 5.32.       Margin Stock. Borrower shall not use any of the proceeds of
the Loan for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation T, U or X issued by the Board of Governors of the Federal
Reserve System, as at any time amended, and Borrower agrees to execute all
instruments necessary to comply with all the requirements of Regulation U of the
Federal Reserve System, as at any time amended.
SECTION 5.33.       Patriot Act Compliance. Borrower and Operating Lessee shall
comply with the Patriot Act and all applicable requirements of governmental
authorities having jurisdiction over Borrower and Operating Lessee and the
Premises, including those relating to money laundering and terrorism. Agent
shall have the right to audit Borrower’s and Operating Lessee’s compliance with
the Patriot Act and all applicable requirements of governmental authorities
having jurisdiction over Borrower and Operating Lessee and the Premises,
including those relating to money laundering and terrorism. In the event that
either Borrower or Operating Lessee fails to comply with the Patriot Act or any
such requirements of governmental authorities, then Agent may, at its option,
cause Borrower and Operating Lessee to comply therewith and any and all costs
and expenses incurred by Agent in connection therewith shall be secured by the
Loan Documents and shall be payable on demand and shall accrue interest at the
Default Rate from the date paid or incurred by Agent until paid to Agent.
SECTION 5.34.       Operating Lease. Each of Borrower and Operating Lessee shall
perform and observe as and when required thereunder all of the material
covenants required to be performed and observed by it under the Operating Lease,
promptly notify Agent of any default (beyond any applicable notice, grace or
cure period) under the Operating Lease and promptly deliver to Agent (without
duplication) a copy of any notice of a material default or other material notice
under any Operating Lease delivered to or from Borrower or Operating Lessee. If
at any time, (a) Operating Lessee shall become insolvent or a debtor in a
bankruptcy proceeding or (b) Agent or its designee has taken title to the
Premises by foreclosure or deed in lieu of foreclosure, has become a
mortgagee-in-possession, has appointed a receiver with respect to the Premises
or has otherwise taken title to the Premises, Agent shall have the absolute
right to (and Borrower and Operating Lessee shall reasonably cooperate and not
in any way hinder, delay

62528184    82

--------------------------------------------------------------------------------




or otherwise interfere with Agent’s right to), immediately terminate the
Operating Lease under and in accordance with the terms of the Mortgage. Neither
Borrower nor Operating Lessee shall, without the prior written consent of Agent,
which consent shall not be unreasonably withheld, conditioned or delayed, (i)
surrender, terminate or cancel the Operating Lease or otherwise replace the
Operating Lessee or enter into any other operating lease with respect to the
Premises, (provided, however, at the end of the term of the Operating Lease,
Borrower and Operating Lessee may renew the Operating Lease or enter into a
replacement Operating Lease at a fair market rent required pursuant to the IRC
and otherwise on substantially the same terms as the expiring Operating Lease
(but Agent shall have the right to approve material changes thereto) provided
that with respect to any replacement Operating Lease, Borrower and Operating
Lessee execute and deliver to Agent a joinder to the Mortgage on the form of the
joinder set forth therein pursuant to which Operating Lessee shall subordinate
the Operating Lease to the Loan Documents and grant a lien and security interest
to Agent in the Collateral, (ii) reduce or consent to the reduction of the term
of the Operating Lease or (iii) otherwise amend or modify the Operating Lease in
any material respect.


ARTICLE VI    

EVENTS OF DEFAULT
SECTION 6.1.       Events of Default. The following shall each constitute an
“Event of Default” hereunder:
(a)    the failure of Borrower (i) to pay when due (x) the principal of and
accrued, unpaid interest on the Note upon maturity, whether upon the Maturity
Date or earlier following acceleration, (y) any payment required pursuant to
Section 2.4(b) or 2.14 hereof or (z) any Interest or Additional Interest, or
(ii) to pay within five (5) days after same is due any payment on account of any
fees when due under the Loan Fee Letter;
(b)    the failure of Borrower or Operating Lessee (i) to deposit when due any
amount pursuant to Section 2.15 hereof provided that so long as Borrower makes
the required deposit when due based on the Gross Revenue of the applicable
calendar month set forth in the financial statement for such calendar month
pursuant to Section 5.1(d) hereof, if such deposit is subsequently determined to
be less than the true amount required to be deposited pursuant to Section 2.15,
then the failure to deposit the correct amount shall not be an Event of Default
hereunder provided that the additional amount required to be deposited is
deposited by Borrower within five (5) Business Days after written notice from
Agent as to the required additional amount or (ii) to pay when due any other
monetary Obligations, excluding those referred to in clause (a) of this
Section 6.1, on or before the due date therefor and such failure described in
this subclause (ii) continues for five (5) Business Days after written notice
from Agent of the non-payment thereof;

62528184    83

--------------------------------------------------------------------------------




(c)    Borrower or Operating Lessee shall fail in the due performance or
observance of any covenant, agreement or term binding upon Borrower or Operating
Lessee contained in this Loan Agreement or any other Loan Document, other than
those covenants, agreements or terms which failure to perform would constitute
another Event of Default referred to in this Section 6.1, and such failure shall
continue unremedied for more than thirty (30) days after written notice thereof
shall have been given to Borrower by Agent; provided, however, that if such
failure is of a nature such that it cannot be cured by the payment of money and
if such failure requires work to be performed, acts to be done or conditions to
be removed which cannot by their nature, with due diligence, be performed, done
or removed, as the case may be, within such thirty (30) day period and Borrower
or Operating Lessee shall have commenced to cure such failure within such thirty
(30) day period, such period shall be deemed extended for so long as shall be
required by Borrower or Operating Lessee in the exercise of due diligence to
cure such failure, but in no event shall such thirty (30) day period be so
extended to be a period in excess of ninety (90) days;
(d)    any “Event of Default” or any other default shall occur, and shall
continue beyond the applicable notice and/or grace period, if any, provided for
therein, under any of the Loan Documents (other than this Loan Agreement, such a
default being the subject of other provisions of this Section 6.1);
(e)    any warranty, representation or certification made by or on behalf of
Borrower, Operating Lessee or Guarantor in or pursuant to this Loan Agreement or
any other Loan Document or any document, instrument or certificate heretofore or
hereafter executed or delivered in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect when made or deemed
to have been made, provided the (i) foregoing shall not constitute an Event of
Default if the breach of such representation, warranty or certification is not
an intentional misrepresentation and is susceptible to cure by remedying the
underlying condition giving rise to such breach (as opposed to cure by merely
giving notice of circumstances) and such breach is cured to the reasonable
satisfaction of Agent within thirty (30) days after notice from Agent to
Borrower that the applicable certification, representation or warranty was
incorrect or misleading and (ii) an Event of Default will not occur to the
extent that, with respect to Section 4.10, 4.14, 4.17(b), 4.18, 4.21, 4.26,
4.28, 4.32, 4.33 or 4.36 hereof, the true state of facts underlying such
incorrect or misleading warranty, representation or certification does not, and
is not reasonably likely to, have a Material Adverse Effect;
(f)    termination of the Property Management Agreement or the Franchise
Agreement, resulting from a default by Borrower or Operating Lessee which
continues beyond any applicable notice and/or grace period provided for therein;
(g)    any Premises Document, any Permitted Encumbrance, the Franchise
Agreement, if any, or the Property Management Agreement is amended, modified or
terminated without the prior consent or prior approval of Agent, to the extent
such consent or approval is required pursuant to this Loan Agreement;

62528184    84

--------------------------------------------------------------------------------




(h)    any breach or default by Borrower shall occur and shall continue, beyond
any applicable notice and/or grace period provided for therein, under any
Interest Rate Protection Agreement, or the occurrence of any other act or
omission by Borrower that would permit the other party thereto to terminate
same;
(i)    Borrower, Operating Lessee or Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any such proceeding or
petition, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower, Operating
Lessee or Guarantor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower, Operating Lessee or Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower, Operating Lessee or Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for ninety (90) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(k)    Borrower or Operating Lessee shall fail in the due performance and
observance of any of its covenants contained in Sections 2.6, 2.16, 5.6 (subject
to Borrower’s and Operating Lessee’s rights to contest pursuant to Section 5.8
hereof), 5.7 (subject to Borrower’s and Operating Lessee’s rights to contest
pursuant to Section 5.8 hereof), 5.10(a), 5.11, 5.16, 5.20, 5.21, 5.23, 5.24,
5.26 or 5.33 hereof;
(l)    Borrower or Operating Lessee shall fail in the due performance and
observance of any of its covenants contained in Section 5.1 hereof, and such
failure shall continue unremedied for more than ten (10) Business Days after
written notice thereof shall have been given to Borrower by Agent;
(m)    any of the Liens created (or purported to be created) pursuant to the
Loan Documents shall for any reason cease to be in full force and effect, or be
declared null and void or unenforceable in whole or in part;
(n)    the Liens created (or purported to be created) by the Mortgage or any
other Loan Documents should cease to be first priority Liens subject only to the
Permitted Encumbrances;
(o)    Intentionally Omitted;

62528184    85

--------------------------------------------------------------------------------




(p)    there shall have been rendered against Borrower or Operating Lessee a
final non-appealable judgment(s) for the payment of money not covered by
insurance in excess of $500,000, individually or in the aggregate, and in each
case any such judgment(s) shall have continued unsatisfied or unbonded for a
period of thirty (30) days after the entry of such judgment(s);
(q)    there shall have been rendered against Guarantor, a final unappealable
judgment(s) for the payment of money in excess of $10,000,000 in the aggregate,
and in each case any such judgment(s) shall have continued unsatisfied for a
period of sixty (60) days after the entry of such judgment(s); or
(r)    (i) Borrower, Operating Lessee or Guarantor shall have incurred any
liability, or an event or action shall have occurred that could reasonably be
expected to cause Borrower, Operating Lessee or Guarantor to incur any
liability, (x) with respect to any Pension Plan, including any liability under
Section 412 of the IRC or Title IV of ERISA, or (y) on account of a partial or
complete withdrawal (as such terms are defined in Section 4203 and 4205 of
ERISA, respectively) from, unpaid contributions to, or the reorganization,
termination or insolvency of, any Multiemployer Plan, or (ii) Borrower,
Operating Lessee or Guarantor shall have engaged in any transaction in
connection with which Borrower, Operating Lessee or Guarantor could be subject
to either a material civil penalty assessed pursuant to the provisions of
Section 502 of ERISA or a material tax imposed under the provisions of
Section 4975 of the IRC, and in each case in subclauses (i) and (ii) of this
clause (r), such event or condition, together with all other such events or
conditions under this clause (r), if any, would or is reasonably likely to have
a Material Adverse Effect.
SECTION 6.2.       Acceleration of Loan. In addition to any other rights and
remedies which Agent and Lenders may have under this Loan Agreement and the
other Loan Documents or pursuant to law or equity, and without limitation
thereof, upon and at any time during the occurrence of any Event of Default,
Agent may, by notice to Borrower, declare the indebtedness evidenced by the
Note, together with all other sums payable thereunder and under the other Loan
Documents, immediately due and payable (except with respect to any event of the
nature described in Section 6.1(i) or (j) hereof, with respect to which such
indebtedness and other sums shall automatically become due and payable upon the
occurrence of any such event) and may exercise Agent’s rights and remedies
pursuant to any one or more of the Security Documents, the other Loan Documents
or as may be available at law or equity.
SECTION 6.3.       Agent’s Right to Operate; Sums Advanced.
(d)    Agent’s Right to Operate. In addition to any other rights and remedies
which Agent may have under this Loan Agreement and the other Loan Documents or
pursuant to law or equity, and without limitation thereof, after the occurrence
and during the continuance of any Event of Default, (i) Agent may, subject to
Legal Requirements, enter upon and into possession of the Premises, and any
other Collateral and alter, improve, maintain, replace, restore, repair,
operate, use or lease of all or any portion of the Premises as Agent may from
time to time deem appropriate, all at the sole risk, cost and expense of
Borrower, and (ii) Agent shall

62528184    86

--------------------------------------------------------------------------------




have the right and power (but shall not be obligated) to assume all or any
portion of the obligations of Borrower and/or Operating Lessee under any or all
agreements as Agent may elect and to take over and use all or any part or parts
of the labor, materials, supplies and equipment contracted for by or on behalf
of Borrower and/or Operating Lessee, whether or not previously incorporated into
the Premises.
(e)    Sums Advanced. Borrower and Operating Lessee shall be liable to Agent for
all sums paid or incurred in connection with any alteration, improvement,
maintenance, replacement, restoration or repair under taken by Agent whether the
same shall be paid or incurred pursuant to the provisions of this Section 6.3 or
otherwise, and all other payments made or liabilities incurred by Agent under
this Loan Agreement of any kind whatsoever, all of which shall be paid by
Borrower and Operating Lessee to Agent upon demand with interest at the Default
Rate from the time incurred by Agent to the date of payment to Agent, and all of
the foregoing sums, including such interest at the Default Rate, shall be deemed
and shall constitute disbursements of Loan proceeds under this Loan Agreement
and be evidenced by the Note and secured by the Security Documents.
SECTION 6.4.       Assignment of Funds. Upon the occurrence and continuance of
any Event of Default, the rights, powers and privileges provided in Sections 6.3
and 6.4 hereof and all other remedies available to Agent under this Loan
Agreement or the other Loan Documents or by statute or by rule of law or equity
may be exercised by Agent at any time and from time to time whether or not the
Obligations shall be due and payable, and whether or not Agent shall have
instituted any foreclosure or other action for the enforcement of any of the
Security Documents, the Note or the other Loan Documents. Borrower and Operating
Lessee hereby assign and quitclaim to Agent all of their right, title and
interest to all sums held in the Accounts and to the extent not held in an
account, all sums held by Agent for the account of Borrower or Operating Lessee
and any other security delivered by Borrower or Operating Lessee as additional
security (a security interest in all of the foregoing being granted hereby to
Agent) for the Loan and the performance of the Obligations, all of which
security may be utilized by Agent for the purposes set forth in Section 6.3
hereof or the other Loan Documents or applied against the Obligations in such
order and manner as Agent shall determine.
SECTION 6.5.       Accounts. Notwithstanding anything to the contrary contained
herein, but subject to the last sentence of this Section 6.5, after the
occurrence and during the continuance of an Event of Default, the rights of
Borrower, Operating Lessee and each and every other Person (excluding Agent)
with respect to Accounts, upon notice to Borrower and Operating Lessee, shall
immediately terminate, and no such Person except Agent shall make any further
withdrawal therefrom. Thereafter, Agent may from time to time designate such
signatories with respect to the Accounts as Agent may desire, and may make or
authorize withdrawals from the Accounts to pay the Obligations in whole or in
part and/or pay operating expenses and capital expenditures with respect to the
Premises, including the leasing, sale and marketing thereof, and/or any other
expenses, all as Agent may deem necessary or appropriate and in such order as
Agent may elect. After the occurrence and during the continuance of an Event of
Default, Agent may notify the financial institutions in which any Account is
held that Borrower, Operating Lessee and any other Person no longer has a right
to instruct such financial

62528184    87

--------------------------------------------------------------------------------




institution with respect to matters relating to the withdrawal, operation or
administration of, or investment or application of funds on deposit in such
Account. Without limiting the foregoing, Agent shall have the right to cause the
withdrawal of all funds on deposit in any Account and the deposit of such funds
in an account established with Agent at any time following receipt by the
financial institution in which such Account is held of a notice from Agent
pursuant to the account control agreement, if any, with respect to such Account,
and Borrower and Operating Lessee hereby authorize and direct such financial
institutions to make payment directly to Agent of the funds in or credited to
such accounts, or such part thereof as Agent may request. Such financial
institution shall have the absolute right to rely upon such notice without
inquiring as to the accuracy of the matters referred to in such notice and the
depositories shall be fully protected by Borrower and Operating Lessee in
relying upon such written notice from Agent. In the event that Agent delivers
such a notice, Agent shall thereafter have the exclusive right to so instruct
such financial institution. Nothing in this Section 6.5 shall be construed so as
to limit or impair Agent’s absolute right to have a receiver appointed following
an Event of Default. Notwithstanding anything contained in this Loan Agreement
to the contrary, and irrespective of the existence of an Event of Default, so
long as the Property Management Agreement is in full force and effect, Agent
shall take none of the foregoing actions with respect to the Operating Accounts,
and Property Manager shall be permitted to apply Gross Revenues toward operating
expenses, cost reimbursements, working capital and other amounts due Property
Manager under the Property Management Agreement in accordance with the terms of
the Property Management Agreement and the Property Manager Subordination
Agreement.
SECTION 6.6.       No Liability of Agent or Lenders. Whether or not Agent elects
to employ any or all of the remedies pursuant to the Loan Documents or otherwise
available to it at law or equity upon the occurrence of a Default or an Event of
Default, neither Agent nor Lenders shall be liable with respect to any other
rights or obligations of Borrower, Operating Lessee or their Affiliates,
including the rights and obligations of Borrower and Operating Lessee in, to or
under any Permitted Encumbrance, any Premises Document, any Lease, Operating
Agreement or the Property Management Agreement, or to protect the Premises or
the Collateral, or for payment of any expense incurred in connection with the
exercise of any remedy available to Agent or for the performance or
non-performance of any other obligation of Borrower or Operating Lessee. It is
expressly understood that Agent and Lenders assume no liability or
responsibility for (i) performance of any obligations or duties of Borrower or
Operating Lessee hereunder or under any other Loan Document, any Permitted
Encumbrance, any Premises Document, any Lease, Operating Agreement or the
Property Management Agreement, (ii) compliance with any Legal Requirements or
(iii) any other matters pertaining to control over the management and affairs of
Borrower or Operating Lessee or the use, operation, management or ownership of
the Premises or the Collateral, nor by any such action shall Agent or any Lender
be deemed to create a partnership or joint venture with Borrower or Operating
Lessee.
SECTION 6.7.       Right of Offset. Borrower and Operating Lessee hereby grant
to Agent and Lenders a right of offset, exercisable at any time during the
continuance of an Event of Default, to secure the repayment of the Obligations,
upon any and all monies, securities or other property of each of Borrower and
Operating Lessee, and the proceeds therefrom, now or

62528184    88

--------------------------------------------------------------------------------




hereafter held or received by or in transit to Agent and any Lender, from or for
the account of Borrower and Operating Lessee, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general or special) and credits of Borrower and Operating Lessee
(including each Account), and any and all claims of Borrower and Operating
Lessee against Agent or any Lender at any time existing. At any time during the
continuance of an Event of Default or following the maturity (whether by
acceleration or otherwise) of the Loan, Agent and each Lender is hereby
authorized from time to time, without notice to Borrower or Operating Lessee, to
offset, appropriate, apply and enforce said liens against any and all sums
hereinabove referred to against the Loan and the remaining Obligations. Agent
and Lenders shall not be liable for any loss of interest on or any penalty or
charge assessed against funds in, payable on, or credited to any Account as a
result of the exercise by Agent of any of its rights, remedies or obligations
under any of the Loan Documents.
SECTION 6.8.       Termination of Loan Agreement. The obligations of the parties
hereunder, excluding those which expressly survive the termination hereof or
repayment of the Loan, shall terminate only upon indefeasible repayment in full
of the outstanding principal amount of the Loan, together with all interest and
other indebtedness due and payable in connection therewith, and all other
outstanding Obligations. If the Obligations have been repaid and thereafter such
all or any portion of such payment is rescinded or must otherwise be returned or
paid over by Agent or any Lender, whether required pursuant to any bankruptcy or
insolvency law or otherwise, the Obligations and the obligations of each party
under the Loan Documents, shall continue.
SECTION 6.9.       Right to Perform. If Borrower or Operating Lessee fails to
perform or observe in any material respect any material term of any Premises
Documents, any Permitted Encumbrance, any Lease, the Property Management
Agreement, any Material Operating Agreement or any Interest Rate Protection
Agreement to be performed or observed by it thereunder, then, without waiving or
releasing any Borrower or Operating Lessee from any of its obligations hereunder
or under the other Loan Documents, Agent shall have the right, but shall be
under no obligation, to pay any sum and to take any action (including entry upon
the Mortgaged Property) to cause such performance or observance on behalf of
Borrower or Operating Lessee, so that the rights of Borrower and Operating
Lessee are unimpaired and free from default, even if the existence or the nature
of a Borrower or Operating Lessee default is being questioned or denied by
Borrower, Operating Lessee or any other Person. Agent shall be subrogated to the
rights of the parties to such agreements with respect to any such sums paid by
Agent. Borrower shall pay to Agent immediately and without demand, all such sums
so paid or expended by Agent, together with interest thereon from the day of
such payment at the Default Rate, and the same shall be secured by the Loan
Documents. If Agent receives a notice of a default, such notice shall constitute
full protection to Agent and Lenders for any action taken or omitted by Agent,
in good faith, in reliance thereon.


ARTICLE VII    

ASSIGNMENTS AND PARTICIPATIONS

62528184    89

--------------------------------------------------------------------------------




SECTION 7.1.       Assignment and Participations. Agent and Lenders shall have
the right, subject to this Section 7.1 and at their sole cost and expense except
as otherwise expressly set forth in Section 5.15 hereof, to assign, sell,
negotiate, pledge or hypothecate all or any portion of their rights and
obligations hereunder. No Lender shall assign, sell, negotiate, pledge,
hypothecate or otherwise transfer all or any portion of its rights in and to the
Loan to any other Person (an “Assignee”) without Agent’s prior consent,
(a) other than in compliance with Section 7.5 hereof; (b) unless such
transaction shall be an assignment of a constant (and not varying), ratable
percentage of such Lender’s interest in the Loan; (c) unless such transaction
shall be an assignment of at least $5,000,000 of the Loan (or such other amount
approved by Agent); and (d) unless, after giving effect to such assignment, the
assignor retains not less than $10,000,000 of the Loan (or such other amount
approved by Agent) unless such transaction encompasses all of such Lender’s
rights in and to the Loan, in which case such Lender shall have assigned all of
its rights in and to the Loan; provided, however, any Lender shall have the
right at any time without the consent of or notice to Agent, any other Lender or
other Person to grant a security interest in all or any portion of such Lender’s
interest in the Note or the Loan to any Federal Reserve Bank or the central
reserve bank or similar authority of any other country to secure any obligation
of such Lender to such bank or similar authority (a “Central Bank Pledge”).
Effective on any such assignment and assumption by the assignee and on
compliance with Section 7.5 hereof, the assigning Lender shall have no further
liability hereunder with respect to the interest of such Lender that was the
subject of such transfer and such Assignee shall be a Lender with respect to
such interest. Except for a Central Bank Pledge, a Lender making any such
assignment shall notify Borrower of same, specifying the Assignee thereof and
the amount of the assignment. Notwithstanding the foregoing, in no event shall
any assignment or participation of an interest in the Loan be made to Borrower,
Guarantor or any of their respective Affiliates. Any assignment, transfer, sale,
negotiation, pledge or hypothecation of all or any portion of any Lender’s
rights in and to the Loan in contravention of this Section 7.1 shall be void ab
initio.
SECTION 7.2.       Participation. Lenders may assign, sell or otherwise
transfer, at their sole cost and expense except as otherwise expressly set forth
in Section 5.15 hereof, a participation in and to all or any portion of its
rights and obligations in and to the Loan, this Loan Agreement or the other Loan
Documents to any other Person (a “Participant”), provided that no participation
may be granted to Borrower, Operating Lessee, Guarantor or any Affiliate of the
foregoing or any Person that owns any direct or indirect interest in the
foregoing. No such participation shall (i) require the consent of any Lender,
Borrower, Operating Lessee, Agent or any other Person or (ii) release a Lender
from any of its obligations under the Loan Documents. Agent and the other
Lenders shall continue to deal solely with the Lender making such participation
and shall have no obligation to send notices or payments to or otherwise deal
directly with any participants, and no participant shall have any rights (voting
or otherwise) or claims against or with respect to Agent or other Lenders. Each
such participation shall be subject to Article VIII hereof, including Section
8.14 hereof. Each Lender agrees to provide Agent prompt notice of all
participations sold by such Lender together with a copy of the documentation
governing such participations.

62528184    90

--------------------------------------------------------------------------------




SECTION 7.3.       Availability of Records. Borrower and Operating Lessee
acknowledge and agree that Agent and each Lender may provide (at Agent’s or such
Lender’s sole cost and expense except as otherwise expressly set forth in
Section 5.15 hereof) to any actual or proposed Assignee or Participant originals
or copies of this Loan Agreement, any other Loan Documents and any other
documents, instruments, certificates, opinions, insurance policies, financial
statements and other information, letters of credit, reports, requisitions and
other materials and information at any time submitted by or on behalf of
Borrower, Operating Lessee , Guarantor or other Persons and/or received by Agent
or any Lender in connection with the Loan.
SECTION 7.4.       Borrower’s Facilitation of Transfer. (a) In order to
facilitate permitted assignments and other transfers to Assignees and sales to
Participants, Borrower and Operating Lessee shall execute and deliver to Agent
and shall cause Guarantor to execute and deliver to Agent such further
documents, instruments or agreements as Agent or any Lender may reasonably
require, including one or more substitute promissory notes evidencing the
Commitment of each Lender, provided that such documents, instruments or
agreements do not (a) increase the obligations or liabilities of any such Person
hereunder or under the other Loan Documents in excess of the obligations or
liabilities intended to be provided herein or in the other Loan Documents or
(b) decrease such Person’s rights hereunder or under the other Loan Documents to
less than what they were prior to the execution of such documents, instruments
or agreements. In addition, Borrower and Operating Lessee agree to reasonably
cooperate with Agent and Lenders, including providing such information and
documentation regarding Borrower, Operating Lessee, Guarantor and any other
Person as Agent or any Lender or any potential Assignee or Participant may
reasonably request and to meet with potential Assignees and Participants upon
reasonable notice.
(d)    Borrower shall not be required to incur any cost or expense in connection
with its obligations under this Section 7.4 unless reimbursed by Agent or the
requesting Lender, except as otherwise expressly provided herein and except that
Borrower shall be responsible for its own legal fees in connection with the
issuance of any substitute notes.
SECTION 7.5.       Notice; Registration Requirement. No assignment, sale,
negotiation, pledge, hypothecation or other transfer of any part of any Lender’s
interest in and to the Loan shall be effective or permitted under this
Article VII until (a) an assignment and acceptance agreement in the form
attached hereto as Schedule 7.5 (an “Assignment and Acceptance”) with such
changes thereto as are reasonably acceptable to Agent with respect to such
assignment, sale, negotiation, pledge, hypothecation or other transfer shall
have been delivered to Agent, (b) Agent shall have registered such Assignee’s
name and address in the Register which Agent maintains for the recordation of
the names, addresses and interests of Lenders, (c) the parties to such transfer,
assignment or purchase shall have paid to Agent a processing and registration
fee of $3,500 and (d) such Assignee shall have delivered to Agent at least two
(2) duplicate completed and signed originals of United States Internal Revenue
Service Form W-8 BEN or W-8 ECI, W-9 or any others form(s) that may be required
by the United States Internal Revenue Service certifying in each case that such
Assignee is entitled to receive payments hereunder and under the other Loan
Documents without deduction or withholding of

62528184    91

--------------------------------------------------------------------------------




any United States federal income taxes, or such other documents as are necessary
to indicate that all such payments are exempt from or subject to such taxes at a
rate reduced by an applicable tax treaty, and, upon request from Agent two (2)
signed copies of any other documents to be delivered to Borrower pursuant to the
Loan Agreement. Each such Lender shall also deliver to the Agent two (2)
additional copies of such form(s) on or before the date that such form expires
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent forms so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by the Agent. If
any Governmental Authority asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason), then such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as tax or otherwise, including
penalties and interest, and including any taxes imposed by any jurisdiction on
the amounts payable to Agent hereunder together with all costs and expenses
(including reasonable attorneys’ fees). The indemnification obligation of the
Lenders under this Section 7.5 shall survive the payment of the Loan,
foreclosure or other possession of the Collateral, sale of the Collateral and
the resignation or replacement of the Agent. The entries in the Register shall
be conclusive, absent manifest error. This Section 7.5 shall not apply to any
Central Bank Pledge.
SECTION 7.6.       Registry.
(b)    Borrower hereby designates Agent to serve as Borrower’s agent, solely for
purposes of this Section 7.6, to maintain a register (the “Register”) on which
Agent will record the Commitments from time to time of each Lender and each
repayment with respect to the principal amount of the Loan of each Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect Borrower’s obligations in respect of the Loan. With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any disbursement made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by Agent with respect to ownership of such Commitments and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments shall remain owing to the transferor. The registration of a
transfer of all or part of any Commitment shall be recorded by Agent on the
Register only upon the acceptance by Agent of a properly executed and delivered
Assignment and Acceptance by the assignor and assignee. At the assigning
Lender’s option, concurrently with the delivery of an Assignment and Acceptance
pursuant to which an interest of such Lender in the Loan was assigned to such
Assignee, the assigning Lender shall surrender its Note evidencing the portion
of the Loan corresponding to the interest so transferred and Borrower shall
deliver to Agent one or more new promissory notes in the same aggregate
principal amount issued to the assigning Lender and/or the Assignee.
(c)    Any Lender that sells or otherwise transfers a participation shall
(acting for this purpose but for no other purpose, as a non-fiduciary agent of
Borrower) maintain a register (the “Participant Register”) on which such Lender
will record the participation amount

62528184    92

--------------------------------------------------------------------------------




from time to time of each Participant and each repayment with respect to the
principal amount of the Loan of each Participant; provided, that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in the Loan) to any Person except to the extent that such
disclosure is necessary to establish that the obligations under the Loan
Documents are in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
SECTION 7.7.       Interest Rate Protection Agreement. Each Lender that is a
party to any Interest Rate Protection Agreement acknowledges that the interest
of Borrower in and to such Interest Rate Protection Agreement will be pledged
and collaterally assigned to Agent pursuant to the Loan Documents, and hereby
consents without any restrictions to such pledge and collateral assignment. All
payments, if any, due under such Interest Rate Protection Agreement shall be
paid directly to Agent and all other rights of Borrower shall, upon the
occurrence and during the continuance of an Event of Default, be exercisable by
Agent. Each Lender that is a party to any Interest Rate Protection Agreement
shall execute and deliver to Agent, and cause any Affiliate of such Lender that
is a party to any Interest Rate Protection Agreement to execute and deliver to
Agent, upon entering into such agreement the Interest Rate Protection Agreement
Consent in order to confirm the foregoing.
SECTION 7.8.       Disclosure by Agent or Lender. Without limiting Section 7.3
hereof, Borrower and Operating Lessee consent to the issuance by Agent and
Lenders of press releases, advertisements and other promotional materials in
connection with the marketing activities of Agent and Lenders, including the
disclosure that the Person acting as the administrative agent for the Lenders is
the Agent for the Loan, the amount of the Loan and the name, location and use of
the Premises.


ARTICLE VIII    

AGENT AND LENDERS
SECTION 8.1.       Scope of Article VIII. This Article VIII shall be binding on
Agent and Lenders, but shall not be binding on or enforceable by Borrower or
Operating Lessee unless otherwise expressly provided herein. As among Agent and
Lenders, the provisions of this Article VIII may be amended, waived or otherwise
modified by Agent and Lenders without the consent of Borrower or Operating
Lessee and without the need for Borrower or Operating Lessee to be party to any
of the same. Without limiting the foregoing, nothing contained in this Article
VIII or any amendments, waivers or modifications thereof by Agent and Lenders,
shall limit or modify the rights and obligations of, and restrictions applicable
to, Borrower, Operating Lessee, Agent or Lenders set forth in any other
provision of this Loan Agreement or in the other Loan Documents, except as among
Agent and Lenders.
SECTION 8.2.       Agent.
(a)    Appointment. Each Lender hereby irrevocably designates and appoints Agent
as the agent of such Lender with respect to the Loan and to act as “Agent” under
the Loan

62528184    93

--------------------------------------------------------------------------------




Documents. Each Lender hereby irrevocably authorizes Agent, as its agent, to
take such action and to exercise such powers on such Lender’s behalf as may be
taken by Agent under any Loan Document, including as a payee, mortgagee,
assignee or beneficiary or otherwise, together with such other powers as are
reasonably incidental thereto. Nothing contained in this Loan Agreement, any
Assignment and Acceptance or in any other Loan Document is intended to create or
shall be construed as imposing on Agent any obligations except as expressly set
forth in this Loan Agreement or in any other Loan Document. Agent shall not have
any fiduciary or trustee relationship with Lenders .
(b)    Duties of Agent. Agent shall not have any duties or responsibilities
except those expressly set forth in this Loan Agreement and in the other Loan
Documents; no implied covenants, functions, responsibilities, duties,
obligations or liabilities of Agent shall be construed to exist under this Loan
Agreement or any other Loan Document. Agent shall perform its duties hereunder
in accordance with the same standard of care as that customarily exercised by
Agent with respect to the administration of a loan similar to the Loan held
entirely for its own account. Agent shall not have any duty to ascertain or
inquire into or verify the performance or observance of any covenants or
agreements in any Loan Documents by Borrower, Operating Lessee, Guarantor or any
other Person or the satisfaction of any condition or to inspect the Premises.
Agent shall not be liable for any undertaking of Borrower, Operating Lessee,
Guarantor or any other Person or for any error of judgment, or for any action
taken or omitted to be taken by Agent other than willful misconduct or gross
negligence of Agent.
(c)    Reliance by Agent. Agent is entitled to rely upon (and shall be protected
in relying upon) any written or oral statement and notices or any other
certification or documents believed by Agent to be genuine and correct and to
have been signed or made by the proper Person and, with respect to all of its
duties under the Loan Documents, upon advice of counsel (including counsel for
Borrower, Operating Lessee and Guarantor), independent public accountants,
engineers, architects and other experts selected by Agent and shall not be
liable for any action taken or omitted to be taken by Agent in good faith in
accordance with the advice of such counsel, independent public accountants,
engineers, architects and other experts.
(d)    Delegation of Duties. Agent may execute any of its duties under this Loan
Agreement and any duties as Agent or as a party, payee, mortgagee, assignee or
beneficiary under any Loan Document, by or through agents, affiliates or
attorneys-in-fact. Agent shall not be responsible for the negligence or
misconduct of any agents, affiliates or attorneys-in-fact selected by Agent with
reasonable care and prudence.
(e)    Agent in its Capacity as a Lender. If the Person acting as Agent is also
a Lender, then with respect to the ownership interest of such Person as a
Lender, such Person in its capacity as Lender shall have the rights and powers
of a Lender under this Loan Agreement and the other Loan Documents as set forth
herein and therein and may exercise or refrain from exercising the same as
though it were not Agent, and the term “Lender” and “Lenders” shall include such
Person in its individual capacity as a Lender for so long as such Person is a
Lender.
(f)    Relationship with Borrower. Each Lender acknowledges that, with respect
to the Loan and the Loan Documents, Agent shall have the sole and exclusive
authority

62528184    94

--------------------------------------------------------------------------------




to deal and communicate with Borrower, Operating Lessee, Guarantor and any other
Person on behalf of Lenders and each Lender acknowledges that any notices or
demands from such Lender to Borrower, Operating Lessee, Guarantor or such Person
must be promptly forwarded to Agent for delivery. Each Lender agrees that it
will not take any legal action, nor institute any actions or proceedings,
against Borrower, Operating Lessee, Guarantor or any other Person with respect
to any of the Obligations, without the prior consent of Agent, which consent may
be withheld by Agent in its discretion.
SECTION 8.3.       Distributions. Each Lender shall be entitled to receive, and
Agent shall transfer to each Lender, each Lender’s Pro Rata Share of all
payments received by Agent pursuant to the Loan Documents on account of
principal, interest and other sums. However, no Lender shall in any case be
entitled to receive (a) any sums payable to Agent or any other Lender on account
of any Additional Interest, (b) any sums payable pursuant to the Loan Fee
Letter, and (c) any sums payable to Agent in its capacity as Agent, including
any sums payable on account of expenses incurred by Agent which Borrower,
Operating Lessee or Guarantor is obligated to reimburse Agent pursuant to the
Loan Documents, to the extent that Lenders have not made a payment on account
thereof pursuant to Section 8.9 hereof (the sums referred to in clauses (a)
through (c) are hereinafter referred to as, “Excluded Sums”). Agent and Lenders
agree that in the event that sums received by Agent pursuant to the Loan
Documents are insufficient to pay all amounts then due and owing to Agent and
Lenders pursuant to the Loan Documents, and in all cases following the
occurrence and during the continuance of a Default in the payment of any sums
due under the Loan Documents or an Event of Default, all payments received by
Agent pursuant to the Loan Documents shall be distributed in the following order
of priority:
(e)    to Agent, any unpaid or unreimbursed fees, costs and expenses which are
the obligation of Borrower, Operating Lessee or Guarantor pursuant to the Loan
Documents to pay to Agent, until all of the foregoing are paid; then
(f)    unless same are paid under clause (a) above, to Agent, any unpaid or
unreimbursed advances, fees, costs and expenses of Agent that have not been paid
by Lenders pursuant to Section 8.9 hereof, until all of the foregoing are paid;
(g)    pro rata to the Lenders on the basis of their respective Pro Rata Shares
an amount equal to all payments made by them to Agent pursuant to Section 8.9
hereof, until all of the foregoing are paid; then
(h)    to Agent and each applicable Lender, an amount equal to any Additional
Interest payable to such Person until all such Additional Interest is paid. In
the event such sum after application in accordance with the preceding clauses
(a) and (b) is insufficient to pay the entire amount then due pursuant to this
clause (d), then such amount shall be divided pro rata among Agent and each such
applicable Lender in accordance with its share of the total amount of all such
Additional Interest that is payable; then

62528184    95

--------------------------------------------------------------------------------




(i)    pro rata to the Lenders on the basis of their respective Pro Rata Shares
an amount equal to the accrued and unpaid Interest, until all such Interest is
paid; then
(j)    to each Lender for application to the outstanding principal amount of the
Loan, an amount equal to the product of (i) any amount remaining after
application in accordance with the preceding clauses (a) through (e) times (ii)
a fraction, the numerator of which is the sum of such Lender’s Pro Rata Share of
the outstanding principal balance of the Loan, and the denominator of which is
the sum of the outstanding principal balance of the Loan.
SECTION 8.4.       Authority, No Reliance; Binding Effect. Each Lender
(a) represents and warrants that it is legally authorized to enter into this
Loan Agreement, (b) agrees that neither Agent nor any Lender shall be
responsible to one another for the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectibility of any of the Loan
Documents or any other instrument or document furnished pursuant thereto or in
connection with the Obligations, (c) confirms and agrees that neither Agent nor
any Lender has made or will be deemed to have made any warranty or
representation to another or shall be responsible to another for any statements,
warranties or representations (written or otherwise) made in or in connection
with the Loan or the Loan Documents or for the financial condition of Borrower
or any other Person or for the title or the value of any portion of the
Mortgaged Property or other Collateral and (d) agrees that it will be bound by
the provisions of this Loan Agreement and will perform in accordance with its
terms all the obligations which by the terms of this Loan Agreement are required
to be performed by it as a Lender. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Loan Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Loan Agreement.
SECTION 8.5.       Loan.
(d)    Amendments and Modifications; Exercise of Rights and Remedies. Subject to
Section 8.5(b) hereof, Agent reserves the right, in its discretion, in each
instance without prior notice to Lenders, (i) to exercise or refrain from
exercising any powers or rights which Agent or Lenders may have under or with
respect to the Note, this Loan Agreement or any other Loan Document, (ii) to
enforce or forbear from enforcing the Loan Documents, (iii) to grant or withhold
consents, approvals or waivers and to make any other determinations in
connection with the Loan and the Loan Documents, (iv) to amend or modify the
Loan Documents, (v) to acquire additional security or release any security given
with respect to the Loan, (vi) to collect all sums due under the Loan Documents,
(vii) to declare the Loan due and payable when permitted to do so pursuant to
the terms of the Loan Documents, (viii) to enforce the Loan Documents, (ix) to
take possession of, foreclose or accept a deed and/or assignment of the
Collateral or any portion thereof in lieu of foreclosure, (x) to sell, dispose
of or otherwise

62528184    96

--------------------------------------------------------------------------------




deal with the ownership and operation of the Collateral, (xi) to bid at
foreclosure of the Mortgage such amount as Agent shall determine in its
discretion, and (xii) to exercise or determine not to exercise all powers which
are incidental to any of the foregoing.
(e)    Restrictions of Power of Agent. Notwithstanding anything to the contrary
contained in Section 8.5(a) hereof or elsewhere in this Loan Agreement, Agent
shall not without the prior written consent of all Lenders, agree to any
amendment, modification, termination, or waiver of any provision of this Loan
Agreement or the other Loan Documents which would (i) extend the time for any
payments of interest or principal, including the Maturity Date, (ii) reduce the
amount of any payment of principal, (iii) reduce the rate of interest payable
pursuant to this Loan Agreement, (iv) increase the maximum principal amount of
the Loan in excess of the Loan Amount, (v) release any material portion of the
Collateral granted under the Loan Documents except as required pursuant to the
terms of the Loan Documents, by law or upon repayment of the Obligations in
full, (vi) release Borrower, Operating Lessee or any guarantor of the Loan from
any of their material obligations with respect to the Loan except as required
pursuant to the terms of the Loan Documents, by law or upon repayment of the
Obligations in full, (vii) alter the definition of “Requisite Lenders” provided
herein or otherwise modify the number or percentage of the Lenders required to
make any determination or give any consent hereunder, or (viii) amend Article
VII hereof or this Article VIII. Additionally, notwithstanding anything to the
contrary contained in Section 8.5(a) hereof or elsewhere in this Loan Agreement,
Agent shall not increase the amount of any Lender’s Commitment without the prior
consent of such Lender.
(c)    Deemed Consent. In the event that Agent requests a Lender’s consent
pursuant to Section 8.5(b) hereof and Agent does not receive the Lender’s
written response within ten (10) Business Days of the request therefor, or such
shorter period that Agent in the exercise of its reasonable business judgment
determines is necessary under the circumstances, such Lender shall be deemed to
have consented to the action or determination proposed in such request. All such
requests for consent from Agent to Lenders shall (i) be given in the form of a
written notice to each Lender, (ii) be accompanied by a description of the
matter or item as to which such consent is requested, or shall advise each
Lender where such matter or item may be inspected, or shall otherwise describe
the matter or issue to be resolved, and (iii) shall include Agent’s proposal in
respect thereof.
(d)    Instructions from Lenders. Agent may at any time request instructions
from Lenders with respect to any actions, consents, waivers or approvals which,
by the terms of any of the Loan Documents, Agent is permitted or required to
take or to grant, and Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval, consent or waiver and shall not be under
any liability whatsoever to any Person for refraining from any action or
withholding any approval, consent or waiver under any of the Loan Documents
until Agent shall have received such instructions.
SECTION 8.6.       Equitable Adjustments. If a Lender shall obtain any payment
(whether voluntary, involuntary or otherwise) on account of such Lender’s
interest in the Loan in excess of such Lender’s Pro Rata Share to which such
Lender is entitled (other than

62528184    97

--------------------------------------------------------------------------------




payments on account of Excluded Sums payable to such Lender) or payment on
account of Excluded Sums payable to another Person, such Lender shall forthwith
pay over to Agent an amount sufficient to enable Agent to cause such excess
payment to be shared ratably with the other Lenders or, in the case of Excluded
Sums payable to another Person, such Excluded Sums.
SECTION 8.7.       Other Transactions. Agent and each Lender and their
respective Affiliates and subsidiaries may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, Borrower, Operating Lessee, Guarantor, and any Affiliates and subsidiaries
thereof and any Person who may do business with or own interests in or
securities of the foregoing without any duty to account therefor to each other.
In the event that Agent or a Lender shall enter into an Interest Rate Protection
Agreement, Agent or such Lender, as the case may be, shall be free to exercise
its rights and remedies pursuant to the terms of the applicable Interest Rate
Protection Agreement as if Agent or Lender, as the case may be, was not Agent or
a Lender hereunder.
SECTION 8.8.       Obligations Absolute. Each Lender acknowledges and agrees
that its obligations hereunder are absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any breach by Agent or a
Lender of their obligations under this Loan Agreement or any other Loan
Document, any lack of validity or enforceability of the Note, this Loan
Agreement or any other Loan Document, the occurrence and continuance of any
Default or Event of Default or the failure to satisfy any term or condition of
the Note, this Loan Agreement or any other Loan Document. Without limiting the
generality of the immediately preceding sentence, each Lender agrees that any
payment required to be made by it shall be made without any offset, abatement,
withholding or reduction whatsoever and a breach by Agent or any Lender of any
of their obligations pursuant to this Loan Agreement or any other Loan Document
shall not limit or otherwise affect a Lender’s obligations pursuant to this Loan
Agreement.
SECTION 8.9.       Indemnification.
(k)    Generally. Lenders hereby agree to indemnify Agent (to the extent Agent
is not otherwise reimbursed hereunder or under the Loan Documents by Borrower),
on demand, in proportion to their Pro Rata Shares, for and against any and all
claims, demands, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including reasonable fees
and disbursements of counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising hereunder or out of any of the Loan Documents, any action taken or
omitted by Agent hereunder or thereunder, the Premises or the Collateral,
including any matter required to be indemnified by Borrower and Operating Lessee
pursuant to Section 9.1 hereof; provided, however, that Lenders shall not be
liable for any of such claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from Agent’s willful misconduct or gross negligence. A
certificate of Agent as to the amount for which Lenders are required to
reimburse Agent pursuant to this Section 8.9 shall be prima facie evidence as to
such amount. Lenders’ obligations under this Section 8.9 shall survive the
termination of this Loan Agreement and the Loan Documents. Without limiting the

62528184    98

--------------------------------------------------------------------------------




foregoing, in the event Agent elects to make a protective advance, each Lender
shall fund its Pro Rata Share thereof. If Agent advances its own funds for any
protective advance, each Lender shall upon Agent’s demand reimburse Agent for
same in the amount of its Pro Rata Share thereof.
(l)    Indemnification Regarding Certain Actions. Unless indemnified to Agent’s
satisfaction against any claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including reasonable fees and disbursements of counsel), Agent may not be
compelled to do any act under this Loan Agreement or any other Loan Document or
to take any action toward the execution or enforcement of the powers hereby or
thereby created or to prosecute or defend any suit with respect to this Loan
Agreement or any other Loan Document. In no event, however, shall Agent be
required to take any action that Agent determines would be in violation of any
applicable regulatory requirements, or could incur for Agent criminal or onerous
civil liability.
SECTION 8.10.       Taxes. All taxes due and payable on any payments to be made
to any Lender with respect to the Obligations or under the Loan Documents shall
be such Lender’s sole responsibility. All payments payable by Agent to any
Lender hereunder or otherwise with respect to the Obligations shall be made
without deduction for any taxes, charges, levies or withholdings, except to the
extent, if any, that such amounts are required to be withheld by Agent under
applicable law or the terms of the Loan Documents or this Loan Agreement. If any
Lender is organized or is existing under the laws of a jurisdiction outside the
United States, such Lender shall provide to Agent upon the execution of this
Loan Agreement, or execution of any Assignment and Acceptance pursuant to which
it becomes a Lender hereunder, and from time to time thereafter, at least two
(2) duplicate completed and signed copies of any form(s) that may be required by
the United States Internal Revenue Service in order to certify such Lender’s
exemption from United States withholding taxes with respect to payments to be
made to such Lender with respect to the Obligations or under the Loan Documents
or such other documents as are necessary to indicate that all such payments are
exempt from or subject to such taxes at a rate reduced by an applicable tax
treaty.
SECTION 8.11.       Return of Payments. If Agent has received or applied any
payment with respect to the Loan and has paid to any Lender any portion of such
payment, and thereafter such payment or application is rescinded or must
otherwise be returned or paid over by Agent, whether required pursuant to any
bankruptcy or insolvency law, the Loan Documents, or otherwise, such Lender
shall, at Agent’s request, promptly return its share of such payment or
application to Agent. In addition, such Lender shall simultaneously remit its
Pro Rata Share of any interest or other amounts required to be paid by Agent
with respect to such payment or application. If any Lender fails to remit such
payment to Agent prior to 10:00 a.m. (New York City time) on the second (2nd)
Business Day following Agent’s request for such funds, the payment owed to Agent
shall earn interest at the Base Rate for each day from the date of Agent’s
request until its payment to Agent.

62528184    99

--------------------------------------------------------------------------------




SECTION 8.12.       No Partnership. This Loan Agreement, the Assignment and
Acceptances and the other Loan Documents do not create a partnership or joint
venture among Agent and/or Lenders.
SECTION 8.13.       Resignation and Removal of Agent; Successor Agent.
(j)    Resignation. Agent may resign, without the consent of either Borrower,
Operating Lessee or any Lender, from the performance of all its functions and
duties hereunder at any time by giving at least fifteen (15) Business Days’
prior written notice to Borrower and Operating Lessee and Lenders, unless
applicable law requires a shorter notice period or that there be no notice
period, in which instance such applicable law shall control. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to Section 8.13(c) or, if applicable, the appointment by Agent of a
successor Agent pursuant to Section 8.13(d) hereof.
(k)    Removal of Agent. In the event of the occurrence of any material gross
negligence or willful misconduct of Agent, if all of the Lenders (other than a
Lender that is then acting as Agent) agree, then Agent may be removed as the
agent; provided, however, that no such removal of Agent shall in any way affect
the rights of Agent in its individual capacity as a Lender.
(l)    Appointment of Successor Agent by Requisite Lenders. Upon any resignation
or removal of Agent, the Requisite Lenders (including in the determination of
the Requisite Lenders, the Pro Rata Share of such Lender that is also the
resigning or removed Agent) shall appoint a successor Agent (who shall also be a
Lender).
(m)    Appointment by Resigning Agent. If, upon the resignation of Agent, a
successor Agent shall not have been appointed within the fifteen (15) Business
Days or shorter period provided in Section 8.13(a) hereof, the resigning Agent
shall then appoint a successor Agent (who also shall be a Lender), which
successor shall serve as Agent until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above.
(n)    Rights of the Successor and Retiring Agent. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, or, if applicable, the
appointment of a successor Agent by Agent pursuant to Section 8.13(d) hereof,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent arising from and
after the date of such acceptance and appointment, and the retiring Agent shall
be discharged from the duties and obligations of Agent arising from and after
such date. After the resignation or removal of Agent as provided herein, the
provisions of this Loan Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Loan Agreement.
SECTION 8.14.       Defaults by any Lender.
(a)    Consequences of Default. If for any reason any Lender shall be in default
of any of its monetary obligations or in default in any material respect of any
of its non-

62528184    100

--------------------------------------------------------------------------------




monetary obligations pursuant to this Loan Agreement or any other Loan Document
(a “Defaulting Lender”), then, in addition to the rights and remedies that may
be available to Agent and any other Lender under this Loan Agreement, at law and
in equity, such Defaulting Lender’s right to participate as a Lender in
decisions under this Loan Agreement, including any rights to approve or direct
any determination, action or inaction of Agent where the approval or direction
of Lenders is required or permitted hereby, and such Defaulting Lender’s right
to assign, transfer, sell all or any portion of its rights in and to the Loan or
a participation therein pursuant to Article VII hereof, shall be suspended
during the pendency of such failure or refusal.
(b)    Remedies. If for any reason the Defaulting Lender fails to make timely
payment of any amount required to be paid by such Defaulting Lender to or for
the benefit of Agent or any other Lender hereunder, then, in addition to other
rights and remedies which Agent or such other Lender may have hereunder or
otherwise, Agent or any Lender shall be entitled, but not obligated (i) to
advance funds on behalf of any Defaulting Lender, (ii) to the extent not paid by
Borrower, to collect interest from the Defaulting Lender at the Base Rate until
the date on which the payment is made, (iii) to withhold or set off or in the
case of a Lender, to cause Agent to withhold or setoff, and to apply to the
payment of the defaulted amount and any related interest, any amounts to be paid
to the Defaulting Lender under this Loan Agreement, (iv) to bring an action or
suit against the Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest and (v) to purchase the
Defaulting Lender’s interest in the Loan in the manner set forth in this
Section 8.14. Upon the Defaulting Lender’s failure to make payments as set forth
herein and so long as such failure remains uncured (and it is agreed an advance
of funds by any other Lender pursuant to clause (i) above shall not be
considered a cure of the Defaulting Lender’s default), the Defaulting Lender
shall not be entitled to receive its share of any payments made by Borrower or
any other Person (or amounts owed by Borrower or any other Person ) after such
date pursuant to the Loan Documents. If Agent receives any payment with respect
to the Obligations from Borrower or any other Person as to which a Defaulting
Lender would otherwise have been entitled, then such Defaulting Lender’s share
of such payment shall be credited toward the amount owed hereunder by such
Defaulting Lender on a dollar for dollar basis.
(c)    Purchase of Defaulting Lender’s Interest After Default. In the event of a
default by a Lender as referred to in Section 8.14(a) hereof, each Lender which
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire such Defaulting Lender’s interest in the Loan. If
more than one Lender exercises such right, each such Lender which is not a
Defaulting Lender shall have the right to acquire (in accordance with such
acquiring Lender’s Pro Rata Share or upon agreement of the Lenders that desire
to so purchase the Defaulting Lender’s interest, any other proportion) the
Defaulting Lender’s interest in the Loan. Such right to purchase shall be
exercised by written notice from the applicable Lender(s) electing to exercise
such right to the Defaulting Lender (an “Exercise Notice”), copies of which
shall also be sent concurrently to each other Lender. The Exercise Notice shall
specify (i) the purchase price for the interest of the Defaulting Lender,
determined in accordance with Section 8.15 hereof and (ii) the date on which
such purchase is to occur, which shall be any Business Day which is not less
than fifteen (15) days after the date on which the Exercise Notice is given,
provided that if such Defaulting Lender shall have cured its default in full
(including

62528184    101

--------------------------------------------------------------------------------




with the payment of any interest and other amounts due in connection therewith)
to the satisfaction of Agent within said fifteen (15) day period, then the
Exercise Notice shall be of no further effect and the non-defaulting Lender(s)
shall no longer have a right to purchase such Defaulting Lender’s interest. Upon
any such purchase of a Defaulting Lender’s interest and as of the date of such
purchase (the “Purchase Date”), the Defaulting Lender’s interest in the Loan,
and its rights hereunder as a Lender arising from and after the Purchase Date
(but not its rights and liabilities with respect thereto or under this Loan
Agreement or the other Loan Documents for obligations, indemnities and other
matters arising or matters occurring before the Purchase Date) shall terminate
on the Purchase Date, and the Defaulting Lender shall promptly execute all
documents reasonably requested to surrender and transfer such interest. Without
in any manner limiting the remedies of Agent or any other Lender, the obligation
of a Defaulting Lender to sell and assign its interest in the Loan under this
Section 8.14 shall be specifically enforceable by Agent and/or any other Lender
by an action brought in any court of competent jurisdiction for such purpose, it
being acknowledged and agreed that, in light of the disruption in the
administration of the Loan and the other terms of the Loan Documents that a
Defaulting Lender may cause, damages and other remedies at law are not adequate.
SECTION 8.15.       Purchase Price; Payment for Defaulting Lender’s Pro Rata
Share. The purchase price for the interest of a Defaulting Lender in the Loan
(the “Purchase Price”) shall be equal to the sum of all of the Defaulting
Lender’s advances under the Loan Documents outstanding as of the Purchase Date,
less the costs and expenses incurred by Agent and any non-defaulting Lender
directly as a result of the Defaulting Lender’s default hereunder, including
interest accrued on such unpaid amounts (at the Base Rate), court costs and
including reasonable attorneys’ fees and disbursements, and fees for accountants
and other similar advisors (provided that such costs and expenses are paid by
the Lenders acquiring the interest of such Defaulting Lender to Agent and the
Lenders incurring same).
SECTION 8.16.       Election of Interest Rate; Distribution of Funds to Lenders.
Agent shall promptly notify each Lender upon its receipt of notice from Borrower
pursuant to Section 2.3(c) hereof electing to convert to an Applicable Interest
Rate. All sums received by Agent pursuant to the Loan Documents on account of
principal, Interest or other sums payable to all Lenders in accordance with
their Pro Rata Shares, after application, at Agent’s option, of such sums to any
amounts due and payable to Agent from Borrower or Lenders under any Loan
Document, which are received by 11:00 a.m. (New York City time) shall be paid to
Lenders on the date of receipt; such sums received by Agent after 11:00 a.m.
(New York City time) shall be paid to Lenders on or before the next succeeding
Business Day. All sums received by Agent pursuant to the Loan Documents on
account of other sums payable to any specific Lenders, including Additional
Interest and Excluded Sums, after application, at Agent’s option, of such sums
to any amounts due and payable to Agent from Borrower (in each case, prorated
among the Lenders in accordance with their Pro Rata Shares) or such specific
Lenders hereunder, which are received by 11:00 a.m. (New York City time) shall
be paid to the applicable Lenders to which such amounts are due on or before the
next succeeding Business Day; such sums received by Agent after 11:00 a.m. (New
York City time) shall be paid to the applicable Lenders to which such amounts
are due on or before the second succeeding Business Day.

62528184    102

--------------------------------------------------------------------------------






ARTICLE IX    

GENERAL CONDITIONS
SECTION 9.1.       Indemnity.
(g)    Borrower and Operating Lessee hereby indemnify and agree to defend,
protect and hold harmless Agent and Lenders and their respective affiliates,
participants, directors, officers, agents and employees (each, an “Indemnified
Party”) from and against any and all losses, liabilities, obligations, charges,
claims, damages, penalties, causes of action, costs and expenses (including
reasonable attorneys’ fees and disbursements) of any kind or nature (except to
the extent of any claim arising solely from the gross negligence or willful
misconduct of such Indemnified Party), suffered or incurred by an Indemnified
Party in connection with this Loan Agreement, any of the other Loan Documents,
the consummation of the transactions contemplated herein or therein, the use,
operation or occupancy of the Premises or any Mortgaged Property, any Permitted
Encumbrance, any Premises Document, any Lease, the Property Management
Agreement, any Operating Agreement or any Interest Rate Protection Agreement,
including the following:
(i)
any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Premises or any part thereof, or the adjoining
sidewalks, curbs, vaults and vault space, if any, and streets and ways (to the
extent not covered by applicable Insurance Policies);

(ii)
any design, construction, operation, use, nonuse or condition of the Premises or
any part thereof, or the adjoining sidewalks, curbs, vaults and vault space, if
any, and streets and ways, including claims or penalties arising from violation
of any Legal Requirement or Insurance Requirement, as well as any claim based on
any patent or latent defect, whether or not discoverable by Agent or any Lender
(to the extent not covered by applicable Insurance Policies);

(iii)
Intentionally omitted;

(iv)
any negligence or tortious act or omission on the part of Borrower or Operating
Lessee or any of its agents, contractors, servants, employees, Lessees, lessees,
sublessees, licensees, guests or invitees;

(v)
any other relationship that has arisen or may arise between or among Agent,
Lenders, Borrower, Operating Lessee, Guarantor, or any Borrower Party Partner,
any third party with respect to the Premises or the Mortgaged Property or any of
the foregoing, as a


62528184    103

--------------------------------------------------------------------------------




result of the execution and delivery of the Note, this Loan Agreement or the
other Loan Documents, or any other action contemplated hereby, thereby or by any
other document executed in connection with the Loan;
(vi)
any claim, action or other proceeding brought by or on behalf of any Person
against Agent or any Lender as the holder of, or by reason of its interest in,
any sum deposited or paid hereunder or in connection herewith, any insurance
proceeds, any condemnation awards or other amounts applied to the Obligations;

(vii)
any investigation, defense or settlement of claims or in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in Agent’s
sole judgment or by reason of a breach of Section 5.16(d) hereof; and

(viii)
any circumstance resulting in the impairment of the Liens of the Mortgage and/or
the other Security Documents, including as a result of non-compliance with any
applicable lien law.

(h)    If any action or proceeding shall be commenced or taken (including an
action to foreclose the Mortgage, collect the Obligations or enforce Agent’s
rights under this Loan Agreement, the Note or the other Loan Documents) by Agent
or any other Person, in which action or proceeding Agent or any Lender is
involved or is made a party by reason of the execution and/or delivery of the
Note, this Loan Agreement, or any other Loan Documents or in which it becomes
necessary to enforce, defend or uphold the lien on the Mortgaged Property
pursuant to the Mortgage, this Loan Agreement or the other Loan Documents or the
Agent’s and Lenders’ rights under the Note or any other Loan Documents, all sums
paid by Agent for the expense of any such action or litigation shall be paid by
Borrower and Operating Lessee to Agent ten (10) Business Days after demand. In
the event the Mortgaged Property, or any part thereof, shall be advertised for
foreclosure sale and not sold, Borrower shall pay all costs in connection
therewith, including reasonable attorneys’ fees and disbursements and
advertising costs.
(i)    Borrower and Operating Lessee hereby indemnify and agree to defend and
hold harmless the Indemnified Parties from and against any and all liabilities,
claims, charges, losses and expenses (including reasonable attorneys’ fees and
disbursements) or damages of any kind or nature which may arise as a result of
any claim by any broker, “finder” or advisor with Borrower or Operating Lessee
or any Affiliate of Borrower or Operating Lessee has dealt or is alleged to have
dealt.
(j)    Borrower and Operating Lessee hereby indemnify and agree to defend and
hold harmless Agent and each Lender from and against any and all liability with
respect to any mortgage/deed recording, transfer or intangible personal property
tax or similar imposition now or hereafter in effect, to the extent that the
same may be payable by Agent or any Lender with respect to this Loan Agreement,
any Note or any other Loan Document.

62528184    104

--------------------------------------------------------------------------------




(k)    Within ten (10) Business Days of written demand by any Indemnified Party,
Borrower and Operating Lessee shall commence to defend, and shall thereafter
diligently pursue defense of, any investigation, action or proceeding in
connection with any claim or liability, or alleged claim or liability, that
would, if determined adversely to such Indemnified Party, be covered by the
indemnification provisions contained in this Section, such defense to be at the
sole cost and expense of Borrower and Operating Lessee and by counsel selected
by Borrower and Operating Lessee and approved by such Indemnified Party, which
counsel may, without limiting the rights of an Indemnified Party pursuant to the
next succeeding sentence, also represent Borrower and Operating Lessee in such
investigation, action or proceeding. In the alternative, an Indemnified Party
may elect to conduct its own defense through counsel of its own choosing and at
the expense of Borrower.
(l)    The provisions of this Section 9.1 shall survive the repayment of the
Loan.
SECTION 9.2.       No Waivers. No failure or delay on the part of Agent or
Lenders in exercising any right, power or remedy hereunder or under or in
connection with this Loan Agreement or the other Loan Documents or to insist
upon the strict performance of any term of this Loan Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under or in
connection with this Loan Agreement or any other Loan Document.
SECTION 9.3.       Submission of Evidence. Any condition of this Loan Agreement
which requires the submission of evidence of the existence or non-existence of a
specified fact or facts implies as a condition the existence or non-existence,
as the case may be, of such fact or facts and Agent shall, at all times, be free
to independently establish to its satisfaction such existence or non-existence.
SECTION 9.4.       Agent and Lenders Sole Beneficiaries. No Person other than
Agent and Lenders shall have standing to require satisfaction of any terms,
provisions, covenants and other conditions applicable to Borrower, Operating
Lessee and Guarantor in the Loan Documents in accordance with their terms or be
entitled to require any particular application of any Collateral. No Person
other than Agent and Lenders shall be deemed to be beneficiary of the terms,
provisions, covenants and other conditions applicable to Borrower, Operating
Lessee and Guarantor of this Loan Agreement and the other Loan Documents, any or
all of which may be freely waived, in whole or in part, by Agent at any time if
Agent deems it advisable or desirable to do so.
SECTION 9.5.       Entire Agreement. This Loan Agreement and the other Loan
Documents embody the entire agreement and understanding between Borrower,
Operating Lessee, Agent and Lenders with respect to the Loan and supersede and
cancel all prior loan applications, expressions of interest, commitments,
agreements and understandings, whether oral or written, relating to the subject
matter hereof, except as specifically agreed in writing to the contrary.

62528184    105

--------------------------------------------------------------------------------




SECTION 9.6.       Assignment. Neither Borrower nor Operating Lessee may assign,
transfer or otherwise convey this Loan Agreement or any other Loan Document, in
whole or in part, nor all or any portion of the Loan made hereunder nor any
interest therein.
SECTION 9.7.       Further Assurances; Filing of Financing Statements. Borrower
and Operating Lessee shall promptly make, execute or endorse, and acknowledge
and deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications, instruments, additional agreements, undertakings,
conveyances, deeds of trust, mortgages, transfers, assignments, financing
statements or other assurances, and take all such other action, as Agent may,
from time to time, deem necessary or proper in connection with this Loan
Agreement or any of the other Loan Documents, the obligations of Borrower and
Operating Lessee hereunder or thereunder, or for better assuring and confirming
unto Agent and Lenders the full benefits and rights granted or purported to be
granted by this Loan Agreement or the other Loan Documents. Borrower and
Operating Lessee hereby agree that, without notice to or the consent of Borrower
or Operating Lessee, Agent may file with the appropriate public officials such
financing statements or similar documents as are or may become necessary to
perfect and continue the perfection of the security interest granted by any
Security Document.
SECTION 9.8.       Cumulative Remedies. The remedies in this Loan Agreement and
the other Loan Documents herein are cumulative and not exclusive of any remedies
available at law or equity or in any other agreement, document or instrument.
SECTION 9.9.       Amendments, Consents, Waivers, Approvals, Etc. Except as set
forth in Section 8.1 hereof, no amendment, modification, termination, or waiver
of any provision of this Loan Agreement or the other Loan Documents shall be
effective unless in writing and signed by Borrower, Operating Lessee and Agent.
With respect to any matter for which Agent’s consent or approval is required
hereunder or under the other Loan Documents, no such consent or approval by
Agent hereunder shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Borrower and Operating Lessee may rely upon each amendment, modification,
termination, waiver, consent and approval signed by Agent as having been
consented to by such Lenders whose consent may be required pursuant to Article
VIII hereof or otherwise for such amendment, modification, termination, waiver,
consent or approval, without any further inquiry. No notice to or demand on
Borrower or Operating Lessee in any case shall entitle Borrower or Operating
Lessee to any other or further notice or demand in similar or other
circumstances. No failure or delay of Agent in exercising any power or right
hereunder or to demand payment for any sums due pursuant to this Loan Agreement
or any other Loan Document, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other
further exercise thereof or the exercise of any other right or power.
SECTION 9.10.       Notices. Except as may be otherwise expressly provided
herein, all notices, certificates, demands, requests, approvals, consents,
waivers and other communications provided for herein shall be in writing and
(a) mailed (registered or certified

62528184    106

--------------------------------------------------------------------------------




mail, return receipt requested, and postage prepaid), (b) hand-delivered, with
signed receipt or (c) sent by nationally-recognized overnight courier as
follows:
If to Borrower or Operating Lessee, to it at:
14185 Dallas Parkway, Suite 1100    
Dallas, Texas 75254
Attention: David A. Brooks


with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Attention: Brigitte Kimichik, Esq.


If to Agent, to it at:
1301 Avenue of the Americas
New York, New York 10019
Attention: Alexander Larrinaga
with a copy to:
1301 Avenue of the Americas
New York, New York 10019
Attention: Real Estate and Lodging Group – David Bowers
and to:


Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attention: Warren J. Bernstein, Esq.
If to CA-CIB, in its capacity as a Lender, to it at:
1301 Avenue of the Americas
New York, New York 10019
Attention: Real Estate and Lodging Group – David Bowers
with a copy to:
1301 Avenue of the Americas
New York, New York 10019
Attention: Alexander Larrinaga

62528184    107

--------------------------------------------------------------------------------




and to:
Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attention: Warren J. Bernstein, Esq.
or to such other address with respect to any, as such party shall notify the
other parties in writing. All such notices, certificates, demands, requests,
approvals, waivers and other communications given pursuant to this Section 9.10
shall be effective when received (or delivery is refused) at the address
specified as aforesaid.
SECTION 9.11.       Limitation on Liability.
(b)    Subject to the qualifications below, the Loan shall be non-recourse to
Borrower and Operating Lessee and neither Agent nor Lenders shall enforce the
liability and obligation of Borrower or Operating Lessee to perform and observe
the obligations contained in the Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower or Operating Lessee,
except that Agent may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Agent and
Lenders to enforce and realize upon their interest and rights under the Loan
Documents, or in the Mortgaged Property, the Rents or any other Collateral;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower or Operating
Lessee only to the extent of Borrower’s and Operating Lessee’s interest in the
Mortgaged Property, in the Rents and in any other Collateral, and neither Agent
nor Lenders shall sue for, seek or demand any deficiency judgment against
Borrower or Operating Lessee in any such action or proceeding under or by reason
of or under or in connection with any Loan Document. The provisions of this
Section 9.11 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by any Loan Document; (ii) impair the
right of Agent to name Borrower or Operating Lessee as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (iii) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lenders
thereunder; (iv) impair the right of Agent to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Leases and Rents; (vi)
constitute a prohibition against Agent to commence any other appropriate action
or proceeding in order for Agent to fully realize the security granted by the
Mortgage or to exercise its remedies against the Mortgaged Property; or (vii)
constitute a waiver of the right of Agent to enforce the liability and
obligation of Borrower or Operating Lessee, by money judgment or otherwise, (y)
to the extent of any loss, damage, cost, expense, liability, claim or other
obligation incurred by Agent or Lenders (including reasonable attorneys’ fees
and costs reasonably incurred) arising out of or in connection with any Recourse
Liability Event or (z) arising under the Environmental Indemnity.
Notwithstanding anything to the contrary in this Loan Agreement or any of the
Loan Documents, (A) neither Agent nor Lenders shall be deemed to have waived any
right that Agent or Lenders may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the U.S. Bankruptcy Code to file a claim for the full
amount of the

62528184    108

--------------------------------------------------------------------------------




Obligations or to require that all Collateral shall continue to secure all of
the Obligations in accordance with the Loan Documents, and (B) Agent and
Lenders’ agreement not to pursue personal liability of Borrower and Operating
Lessee as set forth above SHALL BECOME NULL AND VOID and shall be of no further
force and effect, and the Obligations shall be fully recourse to Borrower and
Operating Lessee in the event that one or more Full Recourse Events shall occur.
Notwithstanding anything contained in this Loan Agreement or in any of the other
Loan Documents to the contrary, Borrower and Guarantor shall have no recourse
liability to the extent arising solely as a result of (i) the exercise of
remedies or foreclosure by Agent or Lenders or any deed or assignment in lieu
thereof, or (ii) any action or omission of Agent, Lenders, their respective
agents or receiver from and after a foreclosure, deed-in-lieu of foreclosure or
appointment of a receiver on all or any portion of the Premises (or any
purchaser at foreclosure or any transferee of Agent or Lenders or such
purchaser).
(c)    Notwithstanding anything to the contrary contained in this Loan
Agreement, in the Note, the Mortgage or in the other Loan Documents, no recourse
shall be had for the payment of the principal, Interest, Additional Interest or
other obligations or amounts owed hereunder or under the Note or the other Loan
Documents, or for any claim based on this Loan Agreement, the Note or any other
Loan Document, against any member, partner or shareholder of Borrower or
Operating Lessee or any of their assets, or against any principal, partner,
member, shareholder, officer, director, agent or employee of Borrower or
Operating Lessee or any member, partner or shareholder of Borrower or Operating
Lessee; provided, however, that:
(vi)    nothing contained in this Loan Agreement (including the provisions of
this Section 9.11), the Note or the other Loan Documents shall constitute a
waiver of any obligation of Borrower herein, under the Note or the other Loan
Documents to which it is a party, any obligation of Operating Lessee herein or
in any other Loan Documents to which it is a party, or any obligation of
Guarantor under the Loan Documents to which it is a party; and
(vii)    nothing contained in this Loan Agreement (including the provisions of
this Section 9.11), the Note or the other Loan Documents shall constitute a
limitation of liability of Guarantor or any of its respective assets with
respect to the Recourse Liability Agreement, the Environmental Indemnity or any
other guaranty, indemnity or other Loan Document given by it or to which it is a
party.
SECTION 9.12.       Binding Effect. This Loan Agreement shall be binding upon
and inure to the benefit of Agent, Lenders, Borrower and Operating Lessee and
their respective successors and assigns (excluding any successors and assigns
not permitted hereunder).
SECTION 9.13.       Severability of Provisions. Any provision of this Loan
Agreement which is prohibited or unenforceable in the State of New York or in
any other jurisdiction in the United States shall be, as to the State of New
York or such other jurisdiction in the United States, ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.

62528184    109

--------------------------------------------------------------------------------




SECTION 9.14.       Governing Law and Consent to Jurisdiction. This Loan
Agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of New York. Borrower, Operating Lessee, Agent and
Lenders irrevocably (a) agree that any suit, action or other legal proceeding
arising out of or relating to this Loan Agreement, the Note or the other Loan
Documents may be brought in the Courts of the United States of America located
in the Southern District of New York or in a state court of record in New York
County, New York, (b) consent to the jurisdiction of each such court in any such
suit, action or proceeding and (c) waive any objection which it may have to the
laying of venue of any such suit, action or proceeding in any of such courts and
any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Borrower and Operating Lessee irrevocably consent to the
service of any and all process in any such suit, action or proceeding by service
of copies of such process to Borrower and Operating Lessee at their addresses
provided in Section 9.10 hereof. Nothing in this Section 9.14 however, shall
affect the right of Agent to serve legal process in any other manner permitted
by law or affect the right of Agent to bring any suit, action or proceeding
against Borrower or Operating Lessee or their respective property in the courts
of any other jurisdictions.
SECTION 9.15.       Waiver of Jury Trial. Borrower, Operating Lessee, Agent and
Lenders each hereby expressly and unconditionally waives any and every right
either party may have to a trial by jury, in any suit, action or proceeding
brought under or with respect to this Loan Agreement, the Note or the other Loan
Documents.
SECTION 9.16.       No Joint Venture. Neither Borrower nor Operating Lessee is
or shall be deemed to be a joint venturer, partner, tenant in common or joint
tenant with, or an agent of, Agent or Lenders for any purpose. Neither Agent nor
Lenders shall be deemed to be in privity of contract with any Person providing
services or materials with respect to the construction, operation, management,
marketing, use, operation, repair, restoration, improvement or alteration of the
Premises or any part thereof unless and until and except to the extent that
Agent shall affirmatively act to establish any such privity pursuant to
Article VI hereof, or in the exercise of Agent’s and Lenders’ remedies pursuant
to the Mortgage, the Assignments of Agreements or any other Loan Document.
SECTION 9.17.       Determinations and Consents of Agent. Unless expressly
provided to the contrary in any particular instance, any determination, election
or judgment made or any consent or waiver given by Agent pursuant to this Loan
Agreement or any other Loan Document shall be made or given, as the case may be,
in Agent’s sole and absolute discretion, whether or not the applicable provision
of this Loan Agreement or such other Loan Document expressly so provides. In
making any such determination, election or judgment or in providing or deciding
not to provide any such consent or waiver, Agent shall be entitled to rely, to
the extent Agent so elects, in whole or in part on the advice of counsel
(including counsel for Borrower, Operating Lessee or Guarantor), independent
public accountants, engineers, architects and other experts selected by Agent.
SECTION 9.18.       Reliance by Agent on Action on Behalf of Borrower. Agent
shall be entitled to rely on any notice, communication or other action taken by
any Person

62528184    110

--------------------------------------------------------------------------------




purporting to sign as the officer or other authorized agent, signatory,
representative or agent of Borrower, Operating Lessee, Guarantor or any member,
partner or shareholder of Borrower or Operating Lessee purporting to be taken on
behalf of such Person (or on behalf of any member, partner or shareholder of
Borrower or Operating Lessee on behalf of Borrower or Operating Lessee) as being
conclusive evidence of such Person’s right to take such action and, in doing so,
bind such Person to the action taken.
SECTION 9.19.       Headings, Etc. The headings and captions of various sections
of this Loan Agreement have been inserted for convenience only and are not to be
construed as defining, modifying, limiting or amplifying, in any way, the scope
or intent of the provisions hereof.
SECTION 9.20.       Incorporation by Reference. The Note and the other Loan
Documents shall be subject to all the terms, covenants, conditions, obligations,
stipulations and agreements contained in this Loan Agreement to the same extent
and effect as if fully set forth in and made a part of the Note and the other
Loan Documents. In the event of a conflict between any of the Loan Documents and
the provisions of this Loan Agreement, this Loan Agreement shall control.
SECTION 9.21.       Counterparts. This Loan Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Loan Agreement
to produce or account for more than one such counterpart.
SECTION 9.22.       Attorneys’ Fees. Any provisions of this Loan Agreement or
any other Loan Document that require payment to Agent or Lenders of legal fees
or expenses incurred by any of them shall be construed as including any and all
such fees and expenses incurred in connection with litigation, mediation,
arbitration, other alternative dispute processes, administration proceedings and
bankruptcy proceedings, and any appeals from any of the foregoing.
SECTION 9.23.       Employer Identification Number Etc. Borrower and Operating
Lessee acknowledges that in order for Agent and Lenders to comply with the
requirements under the Patriot Act, Borrower and Operating Lessee must provide
to Agent certain information or supporting documentation (collectively
“Documentation”) at the time of execution of this Loan Agreement. Thereafter,
Borrower and Operating Lessee shall, and shall cause each of their respective
Affiliates to, provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by Agent or any Lender in
order to assist Agent and Lenders in maintaining compliance with the Patriot
Act. Agent and Lenders may be required by the Patriot Act to verify and record
any Documentation provided by Borrower and Operating Lessee to validate their
identity. Documentation that may be requested from Borrower and/or Operating
Lessee may include, but is not limited to, a Federal Employer Identification
Number (FEIN), a Certificate of Good Standing to validate their corporate,
partnership or limited liability company existence, a Certificate of Incumbency
to authenticate the management of Borrower and Operating Lessee, and other
government issued certified documents to validate Borrower’s and Operating
Lessee’s authorization to conduct business.

62528184    111

--------------------------------------------------------------------------------




SECTION 9.24.       Joint and Several Liability. Each of Borrower and Operating
Lessee shall be jointly and severally liable for the payment and performance of
those Obligations that are set forth herein and in the other Loan Documents as
being the obligations of both or each of them. Without limiting the foregoing,
Operating Lessee shall have no obligation to pay the principal amount of the
Loan, any Interest or any Additional Interest, although Agent and Lenders shall
have recourse to the assets of Operating Lessee that are part of the Collateral
if Borrower fails to pay same in accordance with the Loan Documents. The
Obligations shall remain in full force without regard to, and shall not be
impaired by any of the following, any of which may be effected or dealt with by
Agent in such manner, upon such terms and at such times as Agent deems advisable
without the consent of, or notice to, Borrower or Operating Lessee, nor shall
any of the following give Borrower or Operating Lessee any recourse or right of
action against Agent or any Lender: (a) any exercise or non-exercise by Agent or
any Lender of any right or privilege against the other; (b) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to the other; or (c) any release, waiver or
discharge of the other from liability under any of the Loan Documents or any
grant to Agent or any Lender of a security interest, lien or encumbrance in any
property of the other to secure the Obligations. Each of Borrower and Operating
Lessee unconditionally waives, to the fullest extent permitted by law: (w) any
right to require Agent or any Lender to exhaust any collateral given to secure
the Obligations by, or to pursue any remedy against, the other or any of its
assets; (x) any defense arising by reason of any invalidity or unenforceability
of any of the Loan Documents against the other or any disability of the other;
(y) any right of subrogation or claim for reimbursement that Borrower or
Operating Lessee may have against the other in connection with any payments made
to Agent or any Lender until such time as all indebtedness owed by such other
Borrower to Agent and Lenders has been indefeasibly paid in full and all other
Obligations performed and (z) any and all rights and defenses arising out of an
election of remedies by Agent or any Lender.
SECTION 9.25.       Waiver of Consequential Damages Etc.. Each of Borrower and
Operating Lessee hereby unconditionally and irrevocably waives, to the maximum
extent not prohibited by applicable law, any rights it may have to claim or
recover against Agent or Lenders in any legal action or proceeding any special,
exemplary, punitive or consequential damages.








[The remainder of this page is intentionally left blank.]



62528184    112

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.
BORROWER:


ASHFORD PIER HOUSE LP


By: Ashford Pier House GP LLC, its general partner                     


By: /s/ David A. Brooks
Name: David A. Brooks
Title: President




OPERATING LESSEE:


ASHFORD TRS PIER HOUSE LLC




By: /s/ Deric S. Eubanks
Name: Deric S. Eubanks
Title: President





62528184

--------------------------------------------------------------------------------




AGENT:


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK




By: /s/ Alex Larrinaga
Name:Alex Larrinaga
Title:Director


By: /s/ Robert Colvin
Name:Robert Colvin
Title:Managing Director






LENDERS:


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK




By: /s/ David Bowers
Name:David Bowers
Title:Managing Director


By: /s/ Jason Chrein
Name:Jason Chrein
Title:Managing Director







62528184